 

Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT (the “Contract”) is effective as of the 18th day of
February, 2020 (the “Effective Date”), by and between Palm Coast Data Holdco,
Inc., a Delaware corporation (“PCDH”), Studio Membership Services, LLC, a
Delaware limited liability company (“SMS”), and Palm Coast Data LLC, a Delaware
limited liability company (“PCD”).

 

RECITALS:

 

WHEREAS, capitalized terms not otherwise defined shall have the meaning
specified in Article I of this Contract;

 

WHEREAS, PCDH and SMS entered into the Membership Interest Purchase Agreement on
April 26, 2019;

 

WHEREAS, SMS owns 100% of the membership interests of PCD;

 

WHEREAS, in connection with the Membership Interest Purchase Agreement, PCD
entered into the Lease Agreement–2 Commerce with TC and the Lease Agreement–11
Commerce with CBH on April 26, 2019;

 

WHEREAS, PCDH, CBH and TC are Affiliates;

 

WHEREAS, PCD has not paid rent with respect to the Lease Agreement–2 Commerce
and the Lease Agreement–11 Commerce beginning in December 2019;

 

WHEREAS, TC filed a complaint in the Circuit Court of the Seventh Judicial
Circuit in and for Flagler County, Florida (Case No. 2019 CA 000803) (the “TC
Lawsuit”) for damages and for the eviction of PCD from Property–2 Commerce as a
result of PCD’s failure to pay rent required under the Lease Agreement–2
Commerce;

 

WHEREAS, CBH filed a complaint in the Circuit Court of the Seventh Judicial
Circuit in and for Flagler County, Florida (Case No. 2019 CA 000802) (the “CBH
Lawsuit”) for damages and for the eviction of PCD from Property–11 Commerce as a
result of PCD’s failure to pay rent required under the Lease Agreement–11
Commerce;

 

WHEREAS, after the institution of the eviction actions, SMS raised various
claims against PCDH with respect to SMS’s acquisition of the membership
interests of PCD from PCDH, and

 

WHEREAS, in connection with such claims, PCDH, SMS and PCD desire to resolve all
claims and other matters between the parties and certain of their Affiliates
(the “Outstanding Claims”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, PCDH, SMS and PCD covenant and agree as follows:

 



 

 

 

ARTICLE I – DEFINITIONS

 

The following terms have the meanings specified in this Article I:

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“CBH” means Commerce Blvd Holdings LLC, a Florida limited liability company and
an Affiliate of PCDH.

 

“Lease Agreement–2 Commerce” that certain Industrial Lease, dated effective
April 26, 2019, by and between TC, as landlord, and PCD, as tenant, for the
Property–2 Commerce.

 

“Lease Agreement–11 Commerce” that certain Industrial Lease, dated effective
April 26, 2019, by and between CBH, as landlord, and PCD, as tenant, for the
Property–11 Commerce.

 

“Membership Interest Purchase Agreement” means that certain Membership Interest
Purchase Agreement, dated as of April 26, 2019, between PCDH and SMS, with
respect to the purchase of all of the membership interests of PCD from PCDH by
SMS.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

 

“Property Closing Date” means the date of closing of the acquisition of
Property–11 Commerce by Property Purchaser from CBH pursuant to the Property
Purchase Agreement.

 

“Property Purchase Agreement” means the Purchase Agreement, dated as of the
Effective Date, between CBH and Property Purchaser, in the form of Exhibit A
hereto, with respect to the purchase of Property–11 Commerce from CBH by
Property Purchaser.

 

“Property Purchaser” means 11 Commerce Blvd Holdings, LLC, a Delaware limited
liability company and an Affiliate of PCD and SMS.

 

“Property–2 Commerce” means the real property known as 2 Commerce Boulevard,
Palm Coast, Florida.

 

“Property–11 Commerce” means the real property known as 11 Commerce Boulevard,
Palm Coast, Florida.

 



2

 

 

“Settlement Payment Amount” means Nine Hundred Fifty Thousand Dollars
($950,000.00).

 

“TC” means Two Commerce LLC, a Florida limited liability company and an
Affiliate of PCDH.

 

“Transaction Documents” means this Contract, the Property Purchase Agreement,
the Lease Agreement–2 Commerce, the Lease Amendment for Property–2 Commerce (as
defined below), the Lease Agreement–11 Commerce, the Lease Amendment for
Property–11 Commerce (as defined below), the Note (as defined in the Property
Purchase Agreement), the Short Term Promissory Note (as defined below), the
Second Mortgage (as defined in the Property Purchase Agreement), the Third
Mortgage (as defined below), the Fourth Mortgage (as defined in the Lease
Amendment for Property–2 Commerce), the Smithsonian Release Agreement (as
defined below), the Release Agreements (as defined below) and any documents,
certificates, agreements, exhibits or acknowledgments delivered in connection
with any such agreements.

 

ARTICLE II – SETTLEMENT

 

PCDH, SMS and PCD hereby agree to settle the Outstanding Claims upon the
following terms and to cause each of their applicable Affiliates named below to
make the payments below and/or to execute and deliver the documents identified
below:

 

1.Settlement Payments. PCD shall pay to PCDH the Settlement Payment Amount in
cash payments by wire transfer to an account identified by PCDH as follows: (A)
Three Hundred Twenty-five Thousand Dollars ($325,000.00) on or before February
18, 2020; (B) One Hundred Thousand Dollars ($100,000.00) on or before February
25, 2020; (C) One Hundred Thousand Dollars ($100,000.00) on or before March 3,
2020; (D) One Hundred Thousand Dollars ($100,000.00) on or before March 10,
2020; and (E) Three Hundred Twenty-five Thousand Dollars ($325,000.00) on or
before March 20, 2020.

 

2.Property Purchase Agreement. The Property Purchaser shall purchase Property–11
Commerce from CBH pursuant to the Property Purchase Agreement attached as
Exhibit A hereto. The Property Purchaser and CBH shall execute the Property
Purchase Agreement concurrent with this Contract and deliver it to the Title
Company identified therein.

 

3.Lease Amendments. As of the Effective Date, the Lease Agreement–2 Commerce
shall be amended pursuant to a First Amendment in the form of Exhibit B attached
hereto (the “Lease Amendment for Property–2 Commerce”) and the Lease
Agreement–11 Commerce shall be amended pursuant to a First Amendment in the form
of Exhibit C attached hereto (the “Lease Amendment for Property–11 Commerce”).
The parties to Lease Amendment for Property–2 Commerce and the Lease Amendment
for Property–11 Commerce shall execute and deliver such Lease Amendment
concurrent with this Contract.

 



3

 

 

4.Contribution to Cash Equity. At the closing of the purchase of Property–11
Commerce by Property Purchaser pursuant to the Property Purchase Agreement, if
and only if the Settlement Payment Amount had been timely paid by PCD to PCDH on
or before March 20, 2020 pursuant to Paragraph 1 of this Article II, PCDH will
contribute Nine Hundred Thousand Dollars ($900,000.00) in cash to be credited
against Cash Equity (as defined in the Property Purchase Agreement).

 

5.Loan by CBH to PCD. On the Property Closing Date, CBH will loan PCD Three
Hundred Thousand Dollars ($300,000.00) in cash, which will be evidenced by a
promissory note issued on the Property Closing Date by PCD in favor of CBH in
the form of Exhibit D attached hereto (the “Short Term Promissory Note”). The
Short Term Promissory Note shall be secured by a third lien mortgage on
Property–11 Commerce in the form of Exhibit E attached hereto (the “Third
Mortgage”).

 

6.Affiliate Transactions and Guarantee. Neither PCD nor the Property Purchaser
shall make any amendment, waiver or revision to the Lease Agreement–11 Commerce
without the express prior written consent of CBH (which consent is in the sole
discretion of CBH) until all obligations of SMS, PCD and each Affiliate of SMS
or PCD contemplated by this Contract (including the exhibits hereto) have been
satisfied and paid-in-full. Furthermore, PCD hereby guarantees and agrees to pay
when due all obligations, duties and payments of each of its Affiliates under
this Contract (including the exhibits hereto).

 

7.Partial Forgiveness of Principal. Assuming neither SMS nor PCD nor any of
their Affiliates has defaulted under any of the Transaction Documents through
November 1, 2021 (including that all payments due have been timely made under
each of the Purchase Money Financing (as defined in the Property Purchase
Agreement), the Note (as defined in the Property Purchase Agreement) and the
Short Term Promissory Note through November 1, 2021), CBH will forgive Four
Hundred Thousand Dollars ($400,000.00) of the principal amount of the Note as of
November 1, 2021.

 

8.Smithsonian Release Agreement. As of the Effective Date, AMREP Corporation,
Liam Lynch, Property Purchaser and PCD shall enter into and deliver to the other
parties the Smithsonian Release Agreement in the form of Exhibit F attached
hereto (the “Smithsonian Release Agreement”). 

 



4

 

 

9.Release of Claims. As of the Effective Date, PCDH and SMS shall, and PCDH and
SMS shall cause their respective Affiliates to, enter into the release
agreements in the forms of Exhibit G and Exhibit H attached hereto
(collectively, the “Release Agreements”). As of the Effective Date, PCD shall
provide CBH a Stipulated Judgment of eviction in the form of Exhibit I attached
hereto (the “CBH Judgment”). CBH shall hold the CBH Judgment and not file it
with the applicable court unless PCD or any of its Affiliates fails to comply
with any terms of this Contract (including its Exhibits). If PCD or any of its
Affiliates fails to comply with any terms of this Contract (including its
Exhibits), CBH shall have the immediate right to file the CBH Judgment with the
applicable court and enforce the terms thereof in addition to any and all other
remedies provided hereunder for a default. As of the Effective Date, PCD shall
provide TC a Stipulated Judgment of eviction in the form of Exhibit J attached
hereto (the “TC Judgment”). TC shall hold the TC Judgment and not file it with
the applicable court unless PCD or any of its Affiliates fails to comply with
any terms of this Contract (including its Exhibits). If PCD or any of its
Affiliates fails to comply with any terms of this Contract (including its
Exhibits), TC shall have the immediate right to file the TC Judgment with the
applicable court and enforce the terms thereof, in addition to any and all other
rights or remedies provided hereunder for a default.

 

10.Cross Defaults under Transaction Documents. Any default by SMS, PCD or any of
their Affiliates under any Transaction Document shall be a default under each of
the other Transaction Documents and shall entitle PCDH and each of its
Affiliates to any and all rights and remedies contained in each Transaction
Document.

 

ARTICLE III – DEFAULT

 

In the event any party shall default in the performance of any of such party’s
promises, obligations or duties hereunder, the non-defaulting party shall have
any and all rights and remedies available for such default at law or in equity,
including without limitation the equitable remedies of injunction and specific
performance, except as follows: IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS
CONTRACT TO ANY OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
STATUTORY, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES, INCLUDING ANY DAMAGES FOR
BUSINESS INTERRUPTION, DIMINUTION IN VALUE OR LOSS OF USE, DATA, REVENUE OR
PROFIT, WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR OTHERWISE, REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR
NOT THAT PARTY HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. FURTHERMORE,
NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL
PURPOSE, THE LIABILITY OF A PARTY ARISING OUT OF OR RELATED TO THIS CONTRACT OR
OTHERWISE TO THE OTHER PARTY OR ANY THIRD PARTY, WHETHER ARISING OUT OF OR
RELATED TO BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, SHALL
BE LIMITED TO DIRECT PROVABLE DAMAGES ONLY.

 



5

 

 

ARTICLE IV - NOTICES

 

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be delivered to the mailing address set forth
below, or such other addresses indicated by one party to the other party in
writing from time to time, via (i) receipted overnight delivery, delivery fees
prepaid; or (ii) receipted hand delivery:

 

To SMS and PCD:             Studio Membership Services, LLC

347 West 36th Street, Unit 1300

New York, NY 10018

Attn: Liam Lynch

 

with a copy to:                   Chad P. Pugatch, Esq.

Rice Pugatch Robinson Storfer & Cohen, PLLC

101 Northeast Third Avenue, Suite 1800

Fort Lauderdale, Florida 33301

 

To PCDH:                          Palm Coast Data Holdco, Inc.

c/o AMREP Corporation

620 West Germantown Pike, Suite 175

Plymouth Meeting, Pennsylvania 19462

Attn: President

 

with a copy to:                   Matthew M. Spangler, Esq.

Lastrapes, Spangler & Pacheco, P.A.

333 Rio Rancho Drive, Suite 401

Rio Rancho, New Mexico 87124

 

Any notice or communication given hereunder shall be deemed to have been given:
(i) as of the date of delivery, if hand delivered; or (ii) as the day following
the date of delivery to an overnight courier service, if sent by overnight
delivery.

 

ARTICLE V - MISCELLANEOUS PROVISIONS

 

1.               This Contract contains the entire agreement between PCDH, SMS
and PCD and there are no other terms, conditions, promises, understandings,
statements or representations, express or implied, concerning the transaction
contemplated hereunder. All exhibits attached hereto, or to be attached hereto,
are incorporated herein by reference. This Contract shall inure to the benefit
of and bind the parties hereto, their personal representatives and successors
and assigns. This Contract shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction).

 



6

 

 

2.                PCDH represents and warrants to SMS and PCD that (a) PCDH has
full power and authority to enter into this Contract and perform this Contract
in accordance with its terms and (b) the individual executing this Contract on
behalf of PCDH is authorized to do so and, upon his executing this Contract,
this Contract shall be binding and enforceable upon PCDH in accordance with its
terms.

 

3.                Each of SMS and PCD represents and warrants to PCDH that (a)
each of SMS and PCD has full power and authority to enter into this Contract and
perform this Contract in accordance with its terms and (b) the individual
executing this Contract on behalf of SMS and PCD is authorized to do so and,
upon executing this Contract, this Contract shall be binding and enforceable on
SMS and PCD in accordance with its terms.

 

4.                The waiver of any breach of this Contract by either party
shall not constitute a waiver of any subsequent breach either of the same or
another provision of this Contract. If any of the provisions of this Contract
shall be held by a court of competent jurisdiction to be unenforceable, the
remaining provisions of this Contract, as the case may be, shall not be affected
thereby.

 

4.                This Contract may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Contract delivered by facsimile,
e-mail or other means of electronic transmission (to which a signed PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Contract. Each party may copy this completed
Contract for electronic storage in a non-editable format, at which time the
paper form of this Contract may be destroyed. Each party agrees that following
the electronic storage of this Contract, any hardcopy printout of that
electronically stored information will constitute an original of this Contract.

 

5.                For purposes of this Contract, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) “may” means has the right, but not the obligation to do
something and “may not” means does not have the right to do something; (c)
“will” and “shall” are expressions of command and not merely expressions of
future intent or expectation; (d) “written” or “in writing” is used for emphasis
in certain circumstances, but that will not derogate from the general
application of the notice requirements set forth in Article IV in those and
other circumstances; (e) singular use of words shall include the plural and vice
versa; (f) use of a specific gender imports the other gender(s); (g) unless the
context expressly provides otherwise, any approval, determination, election or
authorization required to be obtained from a party shall be at such party’s sole
discretion; (h) any reference to a number of days shall refer to calendar days
and any reference to “month” shall refer to “calendar month;” (i) the word “or”
is not exclusive; and (j) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Contract as a whole. Unless the context otherwise
requires, references herein: (x) to Paragraphs, Articles and Exhibits refer to
the Paragraphs and Articles of, and Exhibits attached to, this Contract; (y) to
an agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (z) to any law means such law as
amended, modified, codified, replaced or reenacted. The Exhibits referred to
herein shall be construed with, and as an integral part of, this Contract to the
same extent as if they were set forth verbatim herein. All remedies, rights,
undertakings, obligations, and agreements contained in this Contract shall be
cumulative, and none of them shall be in limitation of any other remedy, right,
undertaking, obligation or agreement of either party. The headings in this
Contract are for reference only and shall not affect the interpretation of this
Contract. The parties intend that each representation, warranty, acknowledgment,
agreement and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty, acknowledgment, agreement
or covenant contained herein in any respect, the fact that there exists another
representation, warranty, acknowledgment, agreement or covenant relating to the
same subject matter (regardless of the relative levels of specificity) that the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of such representation, warranty, acknowledgment, agreement
or covenant.

 



7

 

 

6.                Time is of the essence in the performance of this Contract.

 

7.                Nothing contained herein is intended to create, nor shall it
ever be construed to make, PCDH, SMS and PCD partners or joint venturers.

 

8.                 If either party shall be required to employ an attorney to
enforce or defend the rights of such party hereunder, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and costs from the other
party. The prevailing party shall be the party who receives substantially the
relief sought, whether by judgment, summary judgment, dismissal, settlement or
otherwise.

 

9.                SMS and PCD shall not assign this Contract or its rights
hereunder without the prior written consent of PCDH.

 

10.             The parties hereto each acknowledge having had full opportunity
to consult with counsel of their choice before executing this Contract.

 

11.             The parties hereto understand and agree this settlement is the
compromise of disputed claims, and the agreements and payments set forth herein
are not to be construed as admissions of liability by any party, which liability
is expressly denied.

 

12.             Each party is solely responsible for any tax consequences it may
incur by taking the action set forth in this Contract.

 

[Signatures on following pages]

 



8

 

 

IN WITNESS WHEREOF, the parties have executed this Contract as of the Effective
Date.

 

  Palm Coast Data Holdco, Inc.       By:   /s/ Christopher V. Vitale     Name:
Christopher V. Vitale     Title: President       Studio Membership Services, LLC
      By: /s/ Ciaran Casey     Name: Ciaran Casey     Title: Manager       Palm
Coast Data LLC       By: /s/ Ciaran Casey     Name: Ciaran Casey     Title:
Manager  

 

Agreed and acknowledged with respect to Paragraph 6 of Article II of the
Contract:

 

11 Commerce Blvd Holdings, LLC

 

By:   /s/ Ciaran Casey     Name: Ciaran Casey     Title: Manager  

 



9

 



 

EXHIBIT A TO SETTLEMENT AGREEMENT

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Contract”) is effective as of the 18th day of
February, 2020 (the “Effective Date”), by and between COMMERCE BLVD HOLDINGS
LLC, a Florida limited liability company (the “Seller”), and 11 COMMERCE BLVD
HOLDINGS, LLC, a Delaware limited liability company (the “Purchaser”).

 

RECITALS:

 

WHEREAS, Seller is the owner of that certain improved real property, containing
an approximately 143,151 square foot building and other improvements located
thereon, which is more particularly described on Exhibit A attached hereto and
made a part hereof (the “Property”); and

 

WHEREAS, Seller hereby agrees to sell and convey to Purchaser, and Purchaser
hereby agrees to purchase and take from Seller, the Property upon the terms and
conditions stated hereinbelow.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, Seller and Purchaser covenant and agree as follows:

 

ARTICLE I - SALE OF THE PROPERTY

 

Seller agrees to sell, and Purchaser agrees to purchase, the Property subject to
the terms and conditions set forth hereinbelow. Purchaser shall purchase the
Property on or before the Closing Date (as defined below).

 

ARTICLE II - PURCHASE PRICE

 

1.       The purchase price for the Property shall be Twelve Million Five
Hundred Thousand Dollars ($12,500,000.00) (the “Base Price”). In the event the
closing of the Property does not occur on the Scheduled Closing Date (as defined
below), the Purchaser shall pay an additional Per Diem Amount (as defined below)
multiplied by the number of days between (i) the Scheduled Closing Date and (ii)
the later of the (a) the actual date of closing of the Property, including the
day of such closing or (b) the actual date the full Purchase Price (as defined
below) is received by the Title Company with respect to such closing, including
the day of such receipt of the Purchase Price. For the purposes of this
Contract, the “Per Diem Amount” shall mean the Base Price multiplied by twelve
percent (12.0%) and then divided by three hundred sixty-five (365). The Base
Price and the Per Diem Amount, if any, shall be hereinafter referred to as the
“Purchase Price”.

 

2.       At the Closing Date (as defined below) under this Contract, Purchaser
shall pay the Purchase Price as follows:

 

A.                 Cash. At least Ten Million One Hundred Twenty-five Thousand
Dollars ($10,125,000.00) (the “Cash Purchase Price”) of the Purchase Price shall
be paid to Seller in cash by wire transfer or certified funds at closing from
the following sources: (i) at least Two Million Dollars ($2,000,000.00) (the
“Cash Equity”) of new cash equity from the Purchaser; and (ii) the remainder of
the Cash Purchase Price may be provided by third-party financing secured by a
lien on the Property (the “Purchase Money Financing”).

 



 

 



B.                 Promissory Note. Two Million Three Hundred Seventy-five
Thousand Dollars ($2,375,000.00) of the Purchase Price shall be evidenced by a
Promissory Note issued by Purchaser in favor of Seller at closing in the form of
Exhibit B attached hereto (the “Note”). The Note shall be secured by a second
mortgage on the Property in the form of Exhibit C attached hereto (the “Second
Mortgage”). The Second Mortgage shall be subject only to the Purchase Money
Financing. Purchaser hereby represents, warrants and covenants to Seller that,
for so long as any indebtedness (including principal, interest or other amounts
under the Note) from Purchaser to Seller or from Palm Coast Data, LLC, a Florida
limited liability company (“PCD”) and an affiliate of Purchaser, to Seller or
Two Commerce LLC, a Florida limited liability company (“TCLLC”), remains
outstanding, (i) Purchaser shall not charge PCD, and PCD shall not pay, Base
Rent (as defined in the Lease Agreement–11 Commerce (as defined below) as it
exists on the Effective Date) for the Property in excess of Seventy Five
Thousand Dollars ($75,000.00) per month and (ii) in no event shall any lien
(including the Purchase Money Financing) upon the Property (except in favor of
Seller or TCLLC) exceed the sum of Eight Million One Hundred Twenty-five
Thousand Dollars ($8,125,000.00) (a “Prohibited Lien”); provided that, in the
event any Prohibited Lien is filed or claimed against the Property because of
work done for or materials furnished to or for the benefit of Purchaser, then,
in addition to any other obligations PCD may have pursuant to the terms of the
Lease Agreement–11 Commerce, Purchaser shall cause the Prohibited Lien to be
fully discharged from the Property within five (5) days after receiving notice
of said lien.

 

ARTICLE III - CLOSING DATE

 

The closing shall take place at the offices of Wotitzky, Wotitzky, Ross,
McKinley & Young, P.A., c/o Edward L. Wotitzky, Esq., 1107 W. Marion Avenue,
Unit 111, Punta Gorda, Florida 33950; Telephone: (941) 639-2171; Email:
ewotitzky@wotitzkylaw.com (hereinafter the “Title Company”) on or before April
17, 2020 (the “Closing Date”). Regardless of the day upon which the actual
closing occurs, the “Scheduled Closing Date” shall be April 17, 2020. Time is of
the essence with regard to the closing.

 

ARTICLE IV - CLOSING COSTS AND PROCEDURES

 

1.       Purchaser agrees to pay: (i) the cost of the Title Binder (as defined
below), (ii) the cost of an owner’s fee policy of title insurance in the form
contemplated herein in the amount equal to the Purchase Price, insuring fee
simple title to the Property in Purchaser, containing no exceptions other than
those not timely objected to by Purchaser or for which Purchaser has waived its
objections as contemplated by Article V hereinbelow (the “Title Policy”), (iii)
the Title Company’s closing fees, (iv) the cost of any documentary stamps in
connection with the closing, including for the Special Warranty Deed, Purchase
Money Financing, Second Mortgage and Third Mortgage; provided that, Seller shall
be responsible for one-half of any documentary stamps in connection with the
Special Warranty Deed, (v) its financing costs (if any); (vi) any recording fees
attributable to Purchaser and (vii) any taxes related to any of the foregoing.
At the closing, Seller shall pay: (a) the cost of any recording fees
attributable to Seller that are not required to be paid by Purchaser pursuant to
the prior sentence and (b) one-half of any documentary stamps in connection with
the Special Warranty Deed. Each party shall pay its own attorneys’ fees. All
real property ad valorem taxes and assessments against the Property shall be
paid by Purchaser. Rent and any other amounts payable to landlord under that
certain Industrial Lease, dated effective April 26, 2019 (as amended, the “Lease
Agreement–11 Commerce”), by and between Seller, as landlord, and PCD, as tenant,
for the Property shall not be prorated and shall be retained by Seller. If the
parties make any errors or omissions in the closing prorations or if they
subsequently determine any dollar amount prorated to be incorrect, each agrees,
upon written notice from the other after the closing, to make any adjustment
necessary to correct the error, including payment of any amount to the other
then determined to be owing. All other closing costs shall be split equally
between the parties.

 



2

 

 

2.       At the closing, the parties hereto agree to deliver the following:

 

A.       Seller shall deliver:

 

(i)                 A Special Warranty Deed to Purchaser for the Property
substantially in the form of Exhibit D attached hereto.

 

(ii)               A non-foreign affidavit made pursuant to Section 1445 of the
Internal Revenue Code;

 

(iii)            A mechanics lien affidavit in a form acceptable to the Title
Company for Purchaser’s deletion of the mechanics lien exception from the Title
Policy with regard to the Property;

 

(iv)             Possession of the Property subject to the Lease Agreement–11
Commerce; and

 

(v)               A “Gap” affidavit affirming no matters are pending which could
give rise to a lien that would attach to the Property prior to the recordation
of the deed to Purchaser.

 

B.        Purchaser shall deliver to Seller:

 

(i)               the full Cash Purchase Price;

 

(ii)              the Note executed by Purchaser;

 

(iii)            the Second Mortgage executed by Purchaser;

 

(iv)             the Third Mortgage (as defined in the First Amendment to Lease
amending that certain Industrial Lease, dated effective April 26, 2019 (as
amended, the “Lease Agreement–2 Commerce”), by and between TCLLC, as landlord,
and PCD, as tenant, for the real property known as 2 Commerce Boulevard, Palm
Coast, Florida) executed by Purchaser; and

 



3

 

 

C.                   Seller and Purchaser shall both execute and deliver:

 

(i)                 A closing statement evidencing their agreement with the
computations of and adjustments to the Purchase Price;

 

(ii)              An agreement of assignment by Seller and assumption by
Purchaser of the Lease Agreement–11 Commerce substantially in the form of
Exhibit E attached hereto (the “Assignment Agreement”); and

 

(iii)            Such other and further documents as may be necessary to
complete the transaction contemplated herein.

 

ARTICLE V - TITLE BINDER

 

Within five (5) days after the Effective Date, Seller shall furnish to Purchaser
a title insurance commitment (the “Title Binder”) issued by the Title Company
showing good, indefeasible title in fee simple to the Property in Seller and
committing to issue an ALTA Owner’s Title Policy to Purchaser, such Title Binder
to specify all exceptions to title, including easements, liens, encumbrances,
restrictions, conditions or covenants affecting the Property, together with
copies of all such exceptions In the event any exceptions appear on the Title
Binder that are not reasonably acceptable to Purchaser (referred to as
“Objections”), Purchaser shall notify Seller in writing of such Objections
within five (5) days after Purchaser’s receipt of the Title Binder. If Purchaser
does not so notify Seller of any Objections within said period, all Objections
shall be waived and Purchaser shall be deemed to have accepted the Title Binder.
If Purchaser does so notify Seller of any Objections within said period, Seller
may deliver a written notice (a “Response”) to Purchaser within five (5) days
after Seller’s receipt of the Objections, which Response shall state whether or
not Seller shall cure the Objections (and the failure to provide such notice
within five (5) days after Seller’s receipt of the Objections shall be deemed to
constitute an election of Seller not to effect any such cure). In the event
Seller is unable or unwilling to cure such title Objections prior to the Closing
Date, Purchaser may either terminate this Contract by written notice to Seller
and the Title Company within fifteen (15) days after the Effective Date, or
Purchaser shall be deemed to have accepted such title as Seller is able or
willing to deliver and the contingency contained in this Article V shall be
forever waived. In the event of termination of this Contract by Purchaser
pursuant to the terms of this Article V, the parties shall have no further
rights or obligations hereunder, except for those which expressly survive any
such termination. At or after closing, Purchaser shall receive from the Title
Company an ALTA Owner’s Title Policy in conformity with the Title Binder (to the
extent approved by Purchaser) and including an exception for the Lease
Agreement–11 Commerce. Those title exceptions in the Title Binder which the
Purchaser has accepted or are deemed accepted by Purchaser pursuant to this
Article V shall be the “Permitted Exceptions”.

 



4

 

 

ARTICLE VI - DUE DILIGENCE PERIOD

 

As an affiliate of PCD and as PCD and the member(s), managers and officers of
Purchaser and PCD are regularly involved in managing the Property pursuant to
the Lease Agreement–11 Commerce, Purchaser is fully familiar with the Property
and does not require any due diligence inquiry with regard to the Property.
Purchaser is relying solely on its own investigation of the Property and not on
any information (other than the express representations contained in Paragraphs
1 and 2 of Article VII below) provided or to be provided by Seller. The sale of
the Property as provided for herein is made on an “as is”, “where is” basis as
of the closing.

 

Purchaser may terminate this Purchase Agreement at any time on or before March
23, 2020 if Purchaser is unable to obtain a commitment for financing in the
amount of the Purchase Money Financing at an annual interest rate as of the date
of such commitment of not more than 5.5% (whether on a fixed or floating rate
basis), a principal amortization period of not less than 25 years and a term of
not less than 10 years. Purchaser shall exert its best efforts in pursuing,
applying for and obtaining such a commitment for financing. In the event that
Purchaser does not provide notice of its election to exercise its right to
terminate this Purchase Agreement pursuant to this paragraph on or before March
23, 2020, this financing contingency shall be deemed waived by Purchaser.

 

ARTICLE VII - SELLER’S
REPRESENTATIONS, WARRANTIES, COVENANTS AND DISCLAIMER

 

Seller represents and warrants to Purchaser as of the Effective Date that to the
actual knowledge of Seller’s President as of the Effective Date, without
independent inquiry and without review of any files:

 

1.       There are no claims, actions, suits, condemnation actions, or other
proceedings pending or threatened by any entity, that may materially and
adversely affect Seller’s ability to perform its obligations under this
Contract.

 

2.       The individual executing this Contract on behalf of Seller is
authorized to do so and, upon his executing this Contract, this Contract shall
be binding and enforceable upon Seller in accordance with its terms.

 

The representations and warranties of Seller contained in this Article VII are
true and correct as of the Effective Date. Except for the express
representations contained in Paragraphs 1 and 2 of this Article VII, and except
for any warranties of title contained in the deed to be delivered by Seller at
the closing, Seller hereby specifically disclaims any warranty, guaranty or
representation, oral or written, past, present or future, including any
warranty, guaranty or representation of, as to or concerning: (i) the nature and
condition of the Property, including (A) the water, soil and geology, utility
availability, access, zoning and the suitability thereof and (B) for any and all
activities and uses which Purchaser may elect to conduct thereon; (ii) the
nature and extent of any right-of-way, lease, possession, lien, encumbrance,
license, reservation, condition or otherwise, (iii) the compliance of the
Property or its operation with any laws, ordinances or regulations of any
governmental authority or other body and (iv) whether or not there has been any
generation, location, transportation, storage, treatment, discharge, disposal or
release upon or under the Property of any “pollutant” subject to regulation
under the Resource Conservation and Recovery Act (as amended by the Hazardous
and Solid Waste Amendments of 1984), or the Comprehensive Environmental
Response, Compensation and Liability Act (as amended by the Superfund amendments
and Reauthorization Act of 1986). As an affiliate of PCD and as PCD and the
member(s), managers and officers of Purchaser and PCD are regularly involved in
managing the Property pursuant to the Lease Agreement–11 Commerce, Purchaser is
relying solely on its own investigation of the Property and not on any
information provided or to be provided by Seller. Purchaser further acknowledges
that the information provided and to be provided with respect to the Property
was obtained from a variety of sources and Seller (A) has not made any
independent investigation or verification of such information and (B) other than
the express representations made herein, makes no representations as to the
accuracy or completeness of such information. The sale of the Property as
provided for herein is made on an “as is”, “where is” basis as of the closing.
Purchaser expressly acknowledges that Seller makes no warranty or
representation, express or implied, or arising by operation of law, including
any warranty of condition, habitability, merchantability or fitness for a
particular purpose, with respect to the Property.

 



5

 

 

ARTICLE VIII - PURCHASER REPRESENTATIONS

 

Purchaser represents and warrants to Seller as of the Effective Date that:

 

1.                       Purchaser has full power and authority to enter into
this Contract and perform this Contract in accordance with its terms. The
individual executing this Contract on behalf of Purchaser is authorized to do so
and, upon executing this Contract, this Contract shall be binding and
enforceable on Purchaser in accordance with its terms.

 

2.                       Except as expressly provided in this Contract,
Purchaser has not in the past and will not in the future pay any consideration
whatsoever to any individual or entity (including any employee, officer,
contractor, agent or other representative of Seller) in connection with this
transaction.

 

The representations and warranties of Purchaser contained in this Article VIII
shall survive closing, shall not be subject to the doctrine of merger, and
Seller’s remedies for a breach of such representations shall not be limited by
Article XI hereinbelow.

 



6

 

 

ARTICLE IX - NOTICES

 

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be delivered to the mailing address set forth
below, or such other addresses indicated by one party to the other party in
writing from time to time, via (i) receipted overnight delivery, delivery fees
prepaid; or (ii) receipted hand delivery:

 

  To Purchaser: 11 Commerce Blvd Holdings, LLC     347 West 36th Street, Unit
1300     New York, NY 10018     Attn: Liam Lynch       with a copy to: Chad P.
Pugatch, Esq.     Rice Pugatch Robinson Storfer & Cohen, PLLC     101 Northeast
Third Avenue, Suite 1800     Fort Lauderdale, Florida 33301         Robert
Forman, Esq.     Robert S. Forman, P.A.     8201 Peters Rd., Suite 1000     Fort
Lauderdale, Florida 33324-3266         Michael Kean, Esq.     Loren & Kean Law  
  7111 Fairway Dr. Suite 302     Palm Beach Gardens, Florida 33418-4206       To
Seller: Commerce Blvd Holdings LLC     c/o AMREP Corporation     620 West
Germantown Pike, Suite 175     Plymouth Meeting, Pennsylvania 19462     Attn:
President       with a copy to: Edward L. Wotitzky, Esq.     Wotitzky, Wotitzky,
Ross, McKinley & Young, P.A.     1107 W. Marion Avenue, Unit 111     Punta
Gorda, Florida 33950       And Matthew M. Spangler, Esq.     Lastrapes, Spangler
& Pacheco, P.A.     333 Rio Rancho Drive, Suite 401     Rio Rancho, New Mexico
87124       To Title Company: Edward L. Wotitzky, Esq.     Wotitzky, Wotitzky,
Ross, McKinley & Young, P.A.     1107 W. Marion Avenue, Unit 111     Punta
Gorda, Florida 33950

 

Any notice or communication given hereunder shall be deemed to have been given:
(i) as of the date of delivery, if hand delivered; or (ii) as the day following
the date of delivery to an overnight courier service, if sent by overnight
delivery.

 



7

 

 

ARTICLE X - MISCELLANEOUS PROVISIONS

 

1.                This Contract contains the entire agreement between Seller and
Purchaser and there are no other terms, conditions, promises, understandings,
statements or representations, express or implied, concerning the transaction
contemplated hereunder. All exhibits attached hereto, or to be attached hereto,
are incorporated herein by reference. This Contract shall inure to the benefit
of and bind the parties hereto, their personal representatives and successors
and assigns. This Contract shall be governed by and construed in accordance with
the internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction).

 

2.                  The waiver of any breach of this Contract by either party
shall not constitute a waiver of any subsequent breach either of the same or
another provision of this Contract. If any of the provisions of this Contract
shall be held by a court of competent jurisdiction to be unenforceable, the
remaining provisions of this Contract, as the case may be, shall not be affected
thereby.

 

3.                  The parties represent that neither has dealt with a broker
in this transaction and that no brokerage commission is due as a result of this
Contract or the closing contemplated herein. In the event a commission is
claimed, the party which dealt with the claimant shall indemnify, defend, and
hold the other party harmless from said claim. This indemnification shall
include reasonable attorneys’ fees and costs. This Paragraph 3 shall survive the
closing and shall not be subject to the doctrine of merger.

 

4.                  This Contract may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Contract delivered by facsimile,
e-mail or other means of electronic transmission (to which a signed PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Contract. Either party may copy this completed
Contract for electronic storage in a non-editable format, at which time the
paper form of this Contract may be destroyed. Each party agrees that following
the electronic storage of this Contract, any hardcopy printout of that
electronically stored information will constitute an original of this Contract.

 

5.                  Except as expressly stated otherwise in this Contract, the
representations and warranties contained in this Contract shall survive the
closing of the Property for a period of twelve (12) months following the Closing
Date and shall not be subject to the doctrine of merger. Purchaser and Seller
agree that any action brought regarding an alleged breach of any warranty or
representation by Seller contained in this Contract or under any documents
delivered at closing including the Special Warranty Deed must be brought within
twelve (12) months from the Closing Date or else Purchaser has no right of
action.

 



8

 

 

6.                  The sale and purchase provided for herein shall be effective
as of, and possession of the Property (subject to the Lease Agreement–11
Commerce) shall be surrendered by Seller to Purchaser on, the Closing Date.

 

7.                  For purposes of this Contract, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) “may” means has the right, but not the obligation to do
something and “may not” means does not have the right to do something; (c)
“will” and “shall” are expressions of command and not merely expressions of
future intent or expectation; (d) “written” or “in writing” is used for emphasis
in certain circumstances, but that will not derogate from the general
application of the notice requirements set forth in Article IX in those and
other circumstances; (e) singular use of words shall include the plural and vice
versa; (f) use of a specific gender imports the other gender(s); (g) unless the
context expressly provides otherwise, any approval, determination, election or
authorization required to be obtained from a party shall be at such party’s sole
discretion; (h) any reference to a number of days shall refer to calendar days
and any reference to “month” shall refer to “calendar month;” (i) the word “or”
is not exclusive; and (j) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Contract as a whole. Unless the context otherwise
requires, references herein: (x) to Paragraphs, Articles and Exhibits refer to
the Paragraphs and Articles of, and Exhibits attached to, this Contract; (y) to
an agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (z) to any law means such law as
amended, modified, codified, replaced or reenacted. The Exhibits referred to
herein shall be construed with, and as an integral part of, this Contract to the
same extent as if they were set forth verbatim herein. All remedies, rights,
undertakings, obligations, and agreements contained in this Contract shall be
cumulative, and none of them shall be in limitation of any other remedy, right,
undertaking, obligation or agreement of either party. The headings in this
Contract are for reference only and shall not affect the interpretation of this
Contract. The parties intend that each representation, warranty, acknowledgment,
agreement and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty, acknowledgment, agreement
or covenant contained herein in any respect, the fact that there exists another
representation, warranty, acknowledgment, agreement or covenant relating to the
same subject matter (regardless of the relative levels of specificity) that the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of such representation, warranty, acknowledgment, agreement
or covenant.

 



9

 

 

8.                  Time is of the essence in the performance of this Contract.

 

9.                  Nothing contained herein is intended to create, nor shall it
ever be construed to make, Seller and Purchaser partners or joint venturers.

 

10.                If either party shall be required to employ an attorney to
enforce or defend the rights of such party hereunder, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and costs from the other
party. The prevailing party shall be the party who receives substantially the
relief sought, whether by judgment, summary judgment, dismissal, settlement or
otherwise.

 

11.               This Contract shall constitute escrow instructions to the
Title Company, together with such modifications thereto as may be made by
supplemental escrow instructions.

 

12.                Purchaser shall not assign this Contract or its rights
hereunder without the prior written consent of Seller.

 

13.               The parties agree that the Property does not include any
personal property owned by Seller or otherwise except to the extent such
personal property is attached to the Property as a fixture.

 

14.               If by any reason of any acts or circumstances beyond the
reasonable control of either party, including acts of God, flood, fire,
earthquake, tornadoes, hurricanes, explosion, embargoes, governmental actions
and regulations, war, invasion or hostilities (whether war is declared or not),
terrorist threats or acts, riot, civil unrest, national emergency, revolution,
insurrection, epidemic, lock-outs, labor shortages, strikes or other labor
disputes (whether or not relating to either party’s workforce), restraints or
delays affecting carriers or inability or delay in obtaining supplies of
adequate or suitable materials, materials or telecommunication breakdown or
power outage, either party is prevented from complying with any term or
condition of this Contract, then while so prevented the term or condition shall
be suspended and the party shall be relieved of the obligation of complying with
such term or condition and shall not be liable for damages for failure to comply
with it. Unless otherwise specifically stated herein, any obligation of either
party shall be extended for as long as it is so prevented from complying with
any condition or term in this Contract; provided that, in no event shall any
term or provision of this Paragraph 14 be applicable to or extend the due date
for any payment required by this Contract.

 

15.                Purchaser acknowledges and agrees that Seller may close the
Property as part of a like-kind exchange (the “Exchange”) pursuant to §1031 of
the Internal Revenue Code of 1986, as amended (the “Code”) and Purchaser agrees
to cooperate with such Exchange, if necessary; provided that, the closing shall
not be delayed or affected by reason of the Exchange nor shall the consummation
or accomplishment of the Exchange be a condition precedent or condition
subsequent to Seller’s obligations under this Contract. Purchaser shall not by
this Contract or acquiescence to the Exchange (i) have its rights under this
Contract affected or diminished in any manner, or (ii) be responsible for
compliance with or be deemed to have warranted to Seller that the Exchange in
fact complies with § 1031 of the Code. Seller shall be responsible for any
additional closing costs resulting from the Exchange.

 



10

 

 

16.               Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

 

17.               Title Company undertakes to perform only such duties as are
expressly set forth in this Contract and no implied duties or obligations shall
be read into this Contract against Title Company. Title Company is also the law
firm representing Seller. In the event of a dispute between the parties, the
parties consent to Title Company’s continuing to represent Seller,
notwithstanding the fact that it also shall have the duties provided for in this
Contract. Title Company may act in reliance on any writing or instrument or
signature that it, in good faith, believes to be genuine; may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument; and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions of this
Contract has been duly authorized to so do. Title Company shall not be liable in
any manner for the sufficiency or correctness as to form, manner and execution,
or validity of any instrument deposited in escrow, or as to the identity,
authority or right of any person executing the same; and its duties under this
Contract shall be limited to those provided in this Contract. Unless Title
Company discharges any of its duties under this Contract in a grossly negligent
manner or is guilty of willful misconduct with regard to its duties under this
Contract, the parties shall indemnify Title Company and hold it harmless from
any and all claims, liabilities, losses, actions, lawsuits or proceedings at law
or in equity, or other expenses, fees or charges of any character or nature,
that it may incur or with which it may be threatened by reason of its acting as
title company under this Contract; and in such connection shall indemnify Title
Company against any and all expenses including reasonable attorneys’ fees and
the cost of defending any action, lawsuit or proceedings or resisting any claim
in such capacity. Title Company shall be vested with a lien on all property
deposited under this Contract for indemnification, for reasonable attorneys’
fees and court cost, for any lawsuit, interpleader, or otherwise, or any other
expense, fees, or charges of any character or nature, that may be incurred by
Title Company in its capacity as title company by reason of disputes arising
between the parties to this Contract as to the correct interpretation of this
Contract and instructions given to Title Company under this Contract, or
otherwise, with the right of Title Company, regardless of any instructions, to
hold the property deposited in escrow until and unless such additional expenses,
fees and charges shall be fully paid. If the parties (including Title Company)
shall be in disagreement about the interpretation of this Contract, or about
their respective rights and obligations, or the propriety of any actions
contemplated by Title Company, Title Company may, but shall not be required to,
file an action in interpleader to resolve the disagreement. Title Company shall
be indemnified for all costs and reasonable attorneys’ fees in its capacity as
title company in connection with any such interpleader action and shall be fully
protected in suspending all or part of its activities under this Contract until
a final judgment in the interpleader action is received. Title Company may
consult with counsel of its own choice and shall have full and complete
authorization and protection in accordance with the opinion of such counsel.
Title Company shall otherwise not be liable for any mistakes of fact or errors
of judgment, or for any act or omissions of any kind unless caused by its gross
negligence or willful misconduct. Title Company may resign upon 30 days’ written
notice to Seller and Purchaser. If a successor title company is not appointed
jointly by Seller and Purchaser within the 30-day period, Title Company may
petition a court of competent jurisdiction to name a successor.

 



11

 

 

18.              The Seller’s obligations in this Agreement are wholly
contingent upon PCD not being in default under that certain Settlement Agreement
of even date (the “Settlement Agreement”) herewith between PCD and Palm Coast
Data Holdco, Inc., a Delaware corporation. In the event that PCD defaults under
the Settlement Agreement, Seller shall have the right to terminate this
Agreement and/or pursue any and all other remedies for a default by Purchaser
allowed hereunder.

  

ARTICLE XI - DEFAULT

 

1.       In the event Purchaser shall default in performing Purchaser’s
obligations hereunder, Seller shall give Purchaser written notice of such
default and a fifteen (15) day right to cure the default (“Purchaser Cure
Period”); provided that, if the default relates to Purchaser’s obligation to
close on the purchase of the Property, the Purchaser Cure Period shall be only
three (3) days. In the event Purchaser does not cure the default within the
Purchaser Cure Period, Seller shall be entitled to one or more of the following
remedies in Seller’s sole discretion: (i) to waive the contractual obligations
of Purchaser in writing; (ii) to extend the time for performance by such period
of time as may be mutually agreed upon in writing by the parties hereto; (iii)
to terminate this Contract; and/or (iv) Seller may enforce the right and remedy
of specific performance and require Purchaser to purchase the Property. In the
event of Purchaser’s default after the Closing Date of any of its covenants in
this Contract which survive closing, or under any documents delivered at
closing, which default continues for more than fifteen (15) days after written
notice of such default from Seller, Seller will be entitled to pursue its actual
and direct damages (including reasonable attorneys’ fees and expenses).

 



12

 

 

2.       Except as expressly stated otherwise in this Contract, in the event
Seller shall default in performing Seller’s obligations hereunder, Purchaser
shall give Seller written notice of such default and a fifteen (15) day right to
cure the default (“Seller Cure Period”); provided that, if the default relates
to Seller’s obligation to close on the sale of the Property, the Seller Cure
Period shall be only three (3) days. In the event Seller does not cure the
default within the Seller Cure Period, Purchaser shall be entitled to one or
more of the following remedies in Purchaser’s sole discretion: (i) to waive the
contractual obligations of Seller in writing; (ii) to extend the time for
performance by such period of time as may be mutually agreed upon in writing by
the Parties hereto; (iii) to terminate this Contract and the parties shall have
no further rights or obligations pursuant to this Contract, except for those
which expressly survive any such termination; and/or (iv) Purchaser may enforce
the right and remedy of specific performance against the Seller. In the event of
Seller’s default after the Closing Date of any of its covenants in this Contract
which survive closing, or under any documents delivered at closing including the
Special Warranty Deed, which default continues for more than fifteen (15) days
after written notice of such default from Purchaser, Purchaser will be entitled
to pursue its actual and direct damages (including reasonable attorneys’ fees
and expenses) subject to the other terms and provisions of this Article XI;
provided that, Purchaser shall have no right to bring any action under this
Contract or under any documents delivered at closing including the Special
Warranty Deed for any reason whatsoever after the first anniversary of the
Closing Date.

 

3.       Purchaser shall not be entitled to recover for any claims, damages or
losses due to Seller’s default hereunder or otherwise (“Losses”), except to the
extent that the aggregate amount of any such Losses exceeds $5,000.00 in the
aggregate, at which point Seller will be obligated to pay Purchaser for all such
Losses in excess of $5,000.00 in the aggregate, subject to the other terms and
provisions of this Article XI. Purchaser shall not be entitled to recover any
Losses in an aggregate amount in excess of the amount equal to the Base Price
minus the principal amount of the Note on the date of issuance.

 

4.       IN NO EVENT SHALL EITHER PARTY BE LIABLE UNDER THIS CONTRACT OR UNDER
ANY DOCUMENTS DELIVERED AT CLOSING (INCLUDING THE SPECIAL WARRANTY DEED) TO THE
OTHER PARTY OR ANY THIRD PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
STATUTORY, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES, INCLUDING ANY DAMAGES FOR
BUSINESS INTERRUPTION, DIMINUTION IN VALUE OR LOSS OF USE, DATA, REVENUE OR
PROFIT, WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR OTHERWISE, REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR
NOT THAT PARTY HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. FURTHERMORE,
NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL
PURPOSE, THE LIABILITY OF A PARTY ARISING OUT OF OR RELATED TO THIS CONTRACT OR
OTHERWISE TO THE OTHER PARTY OR ANY THIRD PARTY, WHETHER ARISING OUT OF OR
RELATED TO BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, SHALL
BE LIMITED TO DIRECT PROVABLE DAMAGES ONLY.

 



13

 

 

5.       The amount which either party is required to pay to, for or on behalf
of the other party pursuant to this Article XI shall be adjusted (including
retroactively) by any indemnity, contribution or other similar payment actually
recovered by or on behalf of the other party in reduction of the related Losses
and by any insurance proceeds available to or on behalf of the other party in
reduction of the related Losses. Each party agrees to use its best efforts to
pursue and collect on any recovery with respect to any Losses available under
any insurance policies or any indemnity, contribution or other right of recovery
(other than pursuant to this Article XI). If a party shall have received from
the other party or the other party shall have had paid on its behalf a payment
in respect of any Losses under this Article XI and the first party shall
subsequently receive insurance proceeds or other payment in respect of such
Losses, then such party shall pay to the other party the amount of such
insurance proceeds or other payment or, if lesser, the amount of the original
payment made by the other party to or on behalf of the first party in respect of
such Losses. To the extent that a party is entitled to any damages pursuant to
this Article XI, the other party shall be entitled to exercise, and shall be
subrogated to, any rights and remedies (including rights of indemnity, rights of
contribution and other rights of recovery) that the first party may have to
insurance policies or similar contracts with respect to which the first party is
a beneficiary. Each party shall take such actions as the other party may
reasonably request for the purpose of enabling the other party to perfect or
exercise the other party’s right of subrogation under this Paragraph 5. Neither
party shall be liable to any insurance company for any reimbursement amounts
paid by any insurance company to the other party and the other party’s insurer
shall have no right of subrogation against the first party. Notwithstanding any
other term of this Contract to the contrary, Purchaser’s sole remedy with regard
to a defect in Seller’s title to the Property shall be to seek reimbursement
under the Title Policy and Seller shall have no liability whatsoever for any
such title defect. Purchaser hereby waives and relinquishes any right to
subrogation which might be included in said Title Policy. Notwithstanding
anything to the contrary in this Paragraph 5, this Paragraph 5 shall not apply
to any default by Purchaser relating to, with respect to or in connection with
Purchaser’s obligation to close on the purchase of the Property.

 



14

 

 

6.       Purchaser acknowledges and agrees that its sole and exclusive rights
and remedies with respect to any and all matters arising out of, relating to or
connected with this Contract or the Property shall be pursuant to the provisions
set forth in this Article XI. In furtherance of the foregoing, Purchaser hereby
waives, from and after the Effective Date, any and all rights, remedies, claims
and causes of action arising out of, relating to or connected with this Contract
or the Property except pursuant to the provisions set forth in this Article XI.
This Article XI shall survive the closing and shall not be subject to the
doctrine of merger.

  

[Signatures on following pages]

 



15

 

 

IN WITNESS WHEREOF, the parties have executed this Contract as of the Effective
Date.

  Signed, Sealed and Delivered in the Presence of:   SELLER:           COMMERCE
BLVD HOLDINGS LLC     a Florida limited liability company   /s/ Adrienne Uleau  
  Adrienne Uleau   By: /s/ Christopher V. Vitale Printed name of first witness  
  Christopher V. Vitale, President

 



  /s/ James M. McMonagle   Date of Execution: February 18, 2020 James M.
McMonagle       Printed name of second witness

 



    PURCHASER:       11 COMMERCE BLVD HOLDINGS, LLC     a Delaware limited
liability company   /s/ Marie Norman     Marie Norman   By: /s/ Ciaran Casey
Printed name of first witness     Ciaran Casey, Manager





 



/s/ Harry Casey   Date of Execution: February 18, 2020 Harry Casey     Printed
name of second witness

 



16

 



 

EXHIBIT A TO PURCHASE AGREEMENT

LEGAL DESCRIPTION OF PROPERTY

 

The following described property located in Flagler County, Florida:

 

Lots 3, 4, 5 and 6, Amended Subdivision Map of Wynnfield Section 27, in PINE
LAKES INDUSTRIAL PARK, according to the map or plat thereof as recorded in Plat
Book 27, Page 1, Public Records of Flagler County, Florida.

 



 

 

 

EXHIBIT B TO PURCHASE AGREEMENT

Promissory Note

 

PROMISSORY NOTE

 

$2,375,000.00__________, 2020

 

FOR VALUE RECEIVED, the undersigned (the “Maker”) hereby promises to pay to
COMMERCE BLVD HOLDINGS LLC, a Florida limited liability company (the “Payee”),
whose address is c/o AMREP Corporation, 620 West Germantown Pike, Suite 175,
Plymouth Meeting, Pennsylvania 19462, by wire transfer to _______________ for
credit to Payee’s Account No. ______________, or at such other place or places
as the Payee or the holder hereof may designate from time to time, the principal
sum of TWO MILLION THREE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS
($2,375,000.00) (the “Principal”), together with interest as herein provided, in
United States Dollars. This promissory note (the “Note”) will govern the terms
of the repayment.

 

1.                   Interest. Interest on the unpaid Principal balance under
this Note shall accrue at a floating interest rate adjusted on the first day of
each month equal to the Wall Street Journal prime interest rate (“WSJ Prime”)
plus two percent (2.0%). Interest shall be computed on the basis of a 365-day
year for the actual number of days elapsed. Interest shall begin to accrue and
be payable from the date of this Note and shall continue to accrue and be
payable until this Note is paid in full.

 

2.                   Repayments of Principal and Interest. From the date of this
Note until March 1, 2021, Maker shall make monthly interest-only payments to
Payee on the first day of each calendar month beginning on April 1, 2020.
Beginning on April 1, 2021 and continuing thereafter, Maker shall make monthly
payments on the first day of each calendar month of principal and interest to
Payee based upon an amortization period equal to twenty-four (24) years. All
outstanding principal and accrued interest shall be due and payable in full on
March 27, 2030 (the “Maturity Date”). On the Maturity Date, Maker shall pay to
Payee all principal then outstanding, together with all then accrued and unpaid
interest.

 

3.                   Assignment. Maker shall not assign its obligations or
rights under this Note without the prior written consent of Payee, which consent
may be withheld in Payee’s sole discretion.

 

4.                   Binding Effect. All of the terms and provisions of this
Note shall be binding upon Maker and its successors and permitted assigns,
whether so expressed or not.

 

5.                   Partial Payment. Acceptance by Payee of any payment in an
amount less than the amount due shall be deemed an acceptance on account only
and shall not constitute a waiver of any right of Payee hereunder.

 



 

 

 

6.                   Prepayment. This Note may be prepaid in whole or in part at
any time without penalty or premium. Except as otherwise set forth in this Note,
all payments and prepayments hereunder shall be applied first to any costs or
expenses of the Payee incurred in connection with enforcing this Note, then to
interest and then to principal.

 

7.                   Default Rate. From and after the Maturity Date or from and
after the occurrence of an Event of Default hereunder, irrespective of any
declaration of maturity, all amounts remaining unpaid or thereafter accruing
hereunder shall bear interest at the rate of fifteen percent (15%) per annum, or
if greater, the maximum rate allowed by law (such higher rate, the “Default
Rate”). Such Default Rate of interest shall be payable upon demand, and shall
also be charged on the amounts owed by Maker to Payee pursuant to any judgments
entered in favor of Payee with respect to this Note.

 

8.                   Late Charge. In the event that any installment of principal
or interest required to be made by Maker under this Note shall not be received
by Payee within fifteen (15) days after its due date, Maker shall pay to Payee,
on demand, a late charge equal to the greater of $500.00 or twelve percent (12%)
of such delinquent installment. The foregoing right is in addition to, and not
in limitation of, any other rights which Payee may have upon Maker’s failure to
make timely payment of any amount due hereunder.

 

9.                   Intent Not to Commit Usury. Nothing contained in this Note
shall be construed or so operate as to require Maker to pay interest at a
greater rate than is now lawful in such case to contract for, or to make any
payment, or to do any act contrary to law. Should any interest or other charges
paid by Maker in connection with this Note result in the computation or earning
of interest in excess of the maximum legal rate of interest which is legally
permitted under applicable law, then any and all such excess shall be and the
same is hereby waived by Payee, and any and all such excess shall be
automatically credited against and in reduction of the balance due under this
Note, and the portion of said excess which exceeds the balance due under this
Note shall be paid by Payee to Maker.

 

10.               Amendment. The provisions of this Note may not be amended,
supplemented, waived or changed orally, but only by a writing signed by Maker
and Payee and making specific reference to this Note.

 

11.               Governing Law. This Note shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Florida
without regard to principles of conflicts of laws.

 

12.               Jurisdiction and Venue. Any civil action or legal proceeding
arising out of or relating to this Note shall be brought in the courts of record
of the State of Florida. Each party consents to the jurisdiction of such Florida
court in any such civil action or legal proceeding and waives any objection to
the laying of venue of any such civil action or legal proceeding in such court.
Service of any court paper may be effected on such party by mail, or in such
other manner as may be provided under applicable laws, rules of procedure or
local rule.

 

13.               Enforcement Costs. Maker shall pay all fees and expenses
incurred by Payee in the enforcement or attempt to enforce any of Maker’s
obligations hereunder not performed when due, including without limitation,
reasonable attorneys’ and paraprofessional fees, sales and use taxes, court
costs and all expenses even if not taxable as court costs (including, without
limitation, all such fees, taxes, costs and expenses incident to arbitration,
litigation, appellate, bankruptcy and post-judgment proceedings), incurred in
connection with such collection, in addition to any other relief to which Payee
may be entitled. Attorneys’ fees shall include, without limitation, paralegal
fees, investigative fees, administrative costs, sales and use taxes and all
other similar charges and fees.

 



2

 

 

14.               Advice of Counsel. MAKER ACKNOWLEDGES THAT MAKER HAS BEEN
ENCOURAGED TO BE ADVISED BY ITS OWN COUNSEL WITH RESPECT TO THE TRANSACTION
GOVERNED BY THIS NOTE, AND SPECIFICALLY WITH RESPECT TO THE TERMS OF SECTION 15
WHICH CONCERNS THE WAIVER OF EACH PARTY’S RIGHT TO TRIAL BY JURY, AND MAKER HAS
EITHER DONE SO OR KNOWINGLY DECLINED TO DO SO.

 

15.               Jury Waiver. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS
NOTE, ANY AND ALL TRANSACTIONS CONTEMPLATED BY THIS NOTE, THE PERFORMANCE OF
THIS NOTE, OR THE RELATIONSHIP CREATED BY THIS NOTE, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS NOTE WITH ANY COURT, AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THIS NOTE OF THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY. NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS TO OR BY
ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION. EACH PARTY HAS
READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION.

 

16.               Waivers. Maker hereby waives demand, presentment, notice of
nonpayment, notice of dishonor, protest and notice of protest of this Note.

 

17.               Taxes Due. Any documentary stamp taxes or other taxes due in
connection with this Note shall be paid by Maker.

 

18.               Security: This Note is secured by a mortgage on the real
property legally described on Exhibit “A” attached hereto and made a part
hereof.

 

19.               Entire Agreement. This Note constitutes the complete agreement
between the parties and supersedes all prior communications and agreements (oral
or written) between Maker and Payee with respect to the subject matter hereof
and may not be modified or otherwise amended except as set forth in Section 10
of this Note.

 

[Signature on following page]

 



3

 

 

  MAKER:       11 Commerce Blvd Holdings, LLC,
a Delaware limited liability company       By:     Name:         Its:  

 



4

 

 

Exhibit “A”

 

Legal Description of Real Property

 

The following described property located in Flagler County, Florida, to-wit:

 

Lots 3, 4, 5 and 6, Amended Subdivision Map of Wynnfield Section 27, in PINE
LAKES INDUSTRIAL PARK, according to the map or plat thereof as recorded in Plat
Book 27, Page 1, Public Records of Flagler County, Florida.

 



5

 

 



EXHIBIT C TO PURCHASE AGREEMENT

Second Mortgage

 

MORTGAGE DEED AND SECURITY AGREEMENT

 



This Mortgage Deed and Security Agreement (“Mortgage”) is made the ____ day of
___________, 2020, by and between 11 Commerce Blvd Holdings, LLC, a Delaware
limited liability company, whose mailing address is c/o Studio Membership
Services, LLC, 347 West 36th Street, Unit 1300, New York, NY 10018, Attn: Liam
Lynch (the “Mortgagor”), and COMMERCE BLVD HOLDINGS LLC, a Florida limited
liability company, whose address is c/o AMREP Corporation, 620 West Germantown
Pike, Suite 175, Plymouth Meeting, Pennsylvania 19462 (the “Mortgagee”).

 

WITNESSETH:

 

Mortgagor is indebted to Mortgagee in the principal sum of TWO MILLION THREE
HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($2,375,000.00), together with
interest thereon, as evidenced by that certain Promissory Note of even date
herewith, executed by Mortgagor and delivered to Mortgagee (the “Note”).

 

To secure the performance by Mortgagor of all covenants and conditions in the
Note and in this Mortgage and in all other instruments securing the Note and to
secure any additional advances, renewals and extensions thereof, and for and in
consideration of the sum of Ten and No/100 Dollars ($10.00), Mortgagor does
hereby mortgage, sell, pledge and assign to Mortgagee the real property legally
described in Exhibit “A” attached hereto (the “Real Property”), together with
all the improvements now or hereafter erected on the Real Property, and all
easements, appurtenances, fixtures, and Mortgagor’s right, title and interest in
all furnishings, equipment, goods, chattels and personal property now or
hereafter delivered to the Real Property and installed thereon or intended to be
installed thereon, and all renewals or replacements thereof or articles in
substitution thereof and all of the estate, right, title and interest of
Mortgagor in and to all property of any nature whatsoever, now or hereafter
situated and used on the Real Property or used or intended to be used in
connection with the operation of the Real Property (all of the foregoing being
hereinafter referred to as the “Property”).

 

TO HAVE AND TO HOLD all and singular the Property hereby conveyed, mortgaged,
pledged or assigned by the Mortgagor, or intended so to be, unto the Mortgagee,
in fee simple.

 

And the Mortgagor covenants with the Mortgagee that the Mortgagor has full power
and lawful right to convey the Property as aforesaid; that the same is free from
all encumbrances, and that Mortgagor hereby fully warrants the title to the
Property and will defend the same against the lawful claims of all persons
whomsoever.

 

PROVIDED ALWAYS, that if Mortgagor shall pay to Mortgagee the amounts due under
the Note at the times and in the manner stipulated therein, and in all other
instruments securing the Note, including renewals, extensions or modifications
thereof, and in this Mortgage and in all other instruments securing the Note, to
be kept, performed or observed by Mortgagor, then this Mortgage shall cease and
be void, but shall otherwise remain in full force and effect.

 



 

 

 

Mortgagor covenants and agrees with Mortgagee as follows:

 

1.                  Compliance with Note and Mortgage; Warranty of Title.
Mortgagor shall comply with all provisions of the Note, this Mortgage and of
every other instrument securing the Note, and will promptly pay to Mortgagee the
principal with interest thereon and all other sums required to be paid by
Mortgagor under the Note and pursuant to the provisions of this Mortgage and of
every other instrument securing the Note. Mortgagor covenants that Mortgagor has
good marketable, legal and equitable title to the Property in fee simple free
and clear of all liens, pledges, charges, mortgages, and claims other than any
in favor of Mortgagee, except liens for current taxes not yet due and payable
and that certain first Mortgage of even date herewith by and between Mortgagor
and [ ] in the maximum principal amount of Eight Million One Hundred Twenty-five
Thousand and No/100ths Dollars ($8,125,000.00); that Mortgagor has lawful
authority to convey, mortgage and encumber the same as provided in this
Mortgage; and that Mortgagee may peaceably and quietly enjoy the Property. This
Mortgage is a second priority mortgage.

 

2.                  Payment of Taxes and Liens. Mortgagor shall pay or cause to
be paid all the taxes, assessments, levies, liabilities, obligations and
encumbrances of every nature now on the Property or that hereafter may be
imposed, levied or assessed upon this Mortgage or the Property or upon the
indebtedness secured hereby. All such payments shall be made prior to
delinquency. Insofar as any indebtedness is of record the same shall be promptly
satisfied and evidence of such satisfaction shall be given to Mortgagee.

 

3.                  Insurance. Mortgagor shall keep the Real Property and the
improvements now existing or hereafter erected on the Real Property and any of
the Property located on the Real Property insured as may be required from time
to time by Mortgagee against loss by fire, other hazards, including floods or
flooding, and contingencies in such amounts and for such periods as may be
reasonably required by Mortgagee, but in an amount not less than the amount
Mortgagor is indebted under this Mortgage and the first Mortgage referenced in
Paragraph 1 above. Mortgagor shall pay promptly, or cause to be paid promptly,
when due, any premiums on such insurance. All insurance shall be carried with
companies licensed to sell insurance in the State of Florida and the policy and
renewals shall name Mortgagee as an additional insured. In the event of loss,
Mortgagor shall give immediate notice by mail to Mortgagee and Mortgagee may
make proof of loss if not made promptly by Mortgagor. If the cost of repair is
twenty-five percent (25%) or less of the appraised value of the improvements on
the Real Property and the damage from the loss can be fully repaired in less
than nine (9) months from the date of loss, the Mortgagor shall make a full
repair of the damage, the insurance proceeds shall be applied by Mortgagee to
the cost of the repair of the improvements damaged and the Mortgagor shall
promptly pay any additional amounts necessary to complete such repair; or (ii)
if the cost of repair exceeds twenty-five percent (25%) of the appraised value
of the improvements on the Real Property or the damage from the loss cannot be
fully repaired in less than nine (9) months from the date of loss, the insurance
proceeds or any part thereof may be applied by Mortgagee at its option either to
the reduction of the indebtedness hereby secured or to the restoration or repair
of the property damaged. Mortgagee is hereby authorized, at its option, to
settle and compromise any claims, awards, damages, rights of action and
proceeds, and any other payment or relief under any insurance policy in the
event of foreclosure of this Mortgage or other transfer of title to the Property
in extinguishment of the indebtedness secured hereby. Upon the execution of this
Mortgage, Mortgagor shall deliver to Mortgagee a certificate of insurance with
respect to the Property, in form and substance satisfactory to Mortgagee. Until
the loan evidenced by the Note is paid in full, Mortgagor shall provide to
Mortgagee evidence satisfactory to Mortgagee that the insurance coverages have
been renewed as appropriate, and continue in full force and effect.

 



2

 

 

4.                  Compliance with Law and Regulations. Mortgagor shall comply
with all laws, ordinances, regulations and orders of all federal, state,
municipal and other governmental authorities relating to the Property.

 

5.                  Condemnation. If the Property or any part thereof shall be
taken through condemnation (which term when used herein shall include any taking
by any governmental authority or any other authority authorized by the laws of
the State of Florida or the United States of America to so take, and any
transfer by sale in lieu thereof), Mortgagee shall be entitled to all
compensation awards, damages, claims, rights of action and proceeds of, or on
account of the taking up to the amount owed by Mortgagor to Mortgagee under the
Note and this Mortgage at the time of such taking. Mortgagor shall be entitled
to any award or damages in excess of the amount owed by Mortgagor to Mortgagee
under the Note and this Mortgage at the time of such taking. Mortgagee is hereby
authorized, at its option, to commence, appear in and prosecute, in its own or
Mortgagor’s name, any action or proceeding relating to any condemnation, and to
settle or compromise any claim in connection therewith. All such compensation
awards, damages, claims, rights of action and proceeds, and any other payments
or relief, and the right thereto, are hereby assigned by Mortgagor to Mortgagee
to the extent Mortgagor owes Mortgagee any sums under the Note or this Mortgage.
Mortgagee may release any monies so received by it without affecting the lien of
this Mortgage or may apply the same in such manner as Mortgagee shall determine,
to the reduction of the sums secured hereby and to any prepayment charge
provided in the Note, this Mortgage or any other instrument securing the Note.
Any balance of such monies then remaining shall be paid to Mortgagor. Mortgagor
agrees to execute such further assignments or any compensations, awards,
damages, claims, rights of action and proceeds as Mortgagee may reasonably
require.

 

6.                  Care of Property. Mortgagor shall not remove or demolish any
building or other property forming a part of the Property without the written
consent of Mortgagee. Mortgagor shall not permit, commit, or suffer any waste,
impairment or deterioration of the Property or any part thereof, and shall keep
the same and improvements thereon in good condition and repair. Mortgagor shall
notify Mortgagee in writing within ten (10) days of any damage or impairment of
the Property. Mortgagee may, at Mortgagee’s discretion, have the Property
inspected (at Mortgagor’s sole cost and expense) at any time.

 

7.                  Mortgagee’s Right to Make Certain Payments. In the event
Mortgagor fails to pay or discharge or cause to pay or discharge the taxes,
assessments, levies, liabilities, obligations and encumbrances, or fails to keep
the Property insured or to deliver the policies, premiums paid, or there is a
legal proceeding which may affect Mortgagee’s rights in the property, or
Mortgagor fails to repair the Property as herein agreed or fails to perform any
covenant or agreement contained in this Mortgage or the Note, Mortgagee may at
its option pay or discharge the taxes, assessments, levies, liabilities, and
obligations and encumbrances or any part thereof, to produce and pay for such
insurance or to make and pay for such repairs, defend such legal proceeding or
correct the breach of the covenant or agreement. Mortgagee shall have no
obligations on its part to determine the validity or necessity of any payment
thereof and any such payment shall not waive or affect any option, lien equity
or right of Mortgagee under or by virtue of this Mortgage. The full amount of
each and every such payment shall be immediately due and payable and shall bear
interest at the rate of fifteen percent (15%) per annum, or if greater, the
maximum rate allowed by law, from the date thereof until paid and together with
such interest, shall be secured by the lien of this Mortgage. Nothing herein
contained shall be construed as requiring Mortgagee to advance or expend monies
for any of the purposes mentioned in this paragraph.

 



3

 

 

8.                  Indemnity. Mortgagor shall protect, indemnify and save
harmless Mortgagee from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses, including without
limitation reasonable attorneys’ and paraprofessionals’ fees and expenses,
including those incurred on appeal, and in any and all post-judgment,
arbitration or bankruptcy proceedings, imposed upon, or incurred by, or asserted
against Mortgagee, by reason of (a) ownership of this Mortgage, Mortgagor’s
ownership of the Property, or any interest therein, or receipt of any rents; (b)
any accident, injury to, or on or about the Property; or (c) any failure on the
part of Mortgagor to perform, or comply with, any of the terms of this Mortgage.
Any amounts payable to Mortgagee by reason of the application of this paragraph
shall become immediately due and payable and shall bear interest at the rate of
fifteen percent (15%) per annum, or if greater, the maximum rate allowed by law,
from the date loss or damage is sustained by Mortgagee until paid. The
obligations of the Mortgagor under this paragraph shall survive any termination
or satisfaction of this Mortgage.

 

9.                  Sale or Assignment. Mortgagor, so long as the Note or any
other indebtedness secured by this Mortgage remains unpaid, will abstain from
and will not cause or permit any sale, exchange, transfer or conveyance of the
Property or any part thereof, voluntarily or by operation of law (other than by
foreclosure under this Mortgage). Mortgagor shall not create, suffer or permit
to be created or filed against the Property, or any part thereof or interest
therein, any mortgage lien or other lien, charge or encumbrance, either superior
or inferior to the lien of this Mortgage without the express written consent of
Mortgagee. Any violation of the foregoing limitations, at the option of
Mortgagee, shall be deemed an Event of Default hereunder. Mortgagor will not:
(a) execute an assignment of the rents, issues and profits, or any part thereof,
from the Property unless such assignment is to Mortgagee; (b) execute any lease
of the Property without the prior written approval of Mortgagee; provided that
Mortgagee shall not withhold its consent to a commercially reasonable lease of
the Property; or (c) in any other manner impair the value of the Property or the
security of this Mortgage. The rights of the Mortgagor hereunder, if any, may
not be assigned and may not be enforced by any other person, firm or entity
whether by operation of law or otherwise.

 



4

 

 

10.              Event of Default. Any one of the following shall constitute an
event of default:

 

A.                Failure by Mortgagor to pay as and when due and payable, any
installments of principal due under the Note.

 

B.                 Failure by Mortgagor to pay as and when due and payable, any
installments of interest under the Note or any other sums to be paid by
Mortgagor hereunder or under any other instrument securing the Note, after five
(5) days prior written notice of default and opportunity to cure.

 

C.                 Failure by Mortgagor to duly keep, perform and observe any
other covenant, condition or agreement in the Note, this Mortgage, or any other
instrument securing the Note after thirty (30) days prior written notice of
default and opportunity to cure.

 

D.                If Mortgagor: (i) files a voluntary petition in bankruptcy, or
(ii) is adjudicated bankrupt or insolvent, or (iii) files any petition or answer
seeking or acquiescing in any reorganization, readjustment, liquidation,
dissolution or similar relief under any law relating to bankruptcy, insolvency
or other relief for debtors, or (iv) seeks to, consents to or acquiesces in the
appointment of any trustee, receiver, master or liquidator for herself/himself
or for the Property, or (v) makes any general assignment for the benefit of
creditors, or (vi) makes any admission in writing of the inability to pay
her/his debts generally as they become due, or (vii) a court of competent
jurisdiction enters an order, judgment or decree approving a petition filed
against Mortgagor, seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or (viii) any trustee,
receiver or liquidator of Mortgagor or of the Property or of any or all of the
rents, revenues, issues, earnings, profits or income thereof, is appointed
without the prior written consent of Mortgagee, which appointment shall remain
unvacated and unstayed for an aggregate of sixty (60) days whether or not
consecutive.

 

E.                 Any breach of any warranty or material untruth of any
representation of Mortgagor contained in the Note, this Mortgage, or any other
instrument securing the Note.

 

F.                  The conveyance, transfer, assignment, lease, further
encumbrance of or any other alienation of the Property.

 

11.              Acceleration. If an event of default shall have occurred,
Mortgagee may declare the outstanding principal amount of the Note and the
interest accrued thereon, and all other sums secured hereby, to be due and
payable immediately. Upon such declaration, such principal and interest and
other sums shall immediately be due and payable without demand or notice.

 

12.              Remedies after Default. Upon an event of default, Mortgagee may
proceed by suit or suits at law or in equity or by any other appropriate
proceeding or remedy to: (a) enforce payment of the Note or the performance of
any term hereof or any other right, (b) foreclose this Mortgage and to sell the
Property under the judgment or decree of a court or courts of competent
jurisdiction, (c) collect all rents, issues, profits, revenue, income and other
benefits from the Property, if any, (d) appoint a receiver to enter upon and
take possession of the Property and to collect any rents, issues, profits,
revenue, income, and other benefits thereof and apply the same as a court may
direct and such receiver shall have all rights and powers permitted under law,
and (e) pursue any other remedy available to Mortgagee at law or in equity.

 

13.              Environmental Laws and Hazardous Substances.

 



5

 

 

As used in this Paragraph: (a) “Hazardous Substances” are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental
Law and the following substances: gasoline, kerosene, other flammable or toxic
petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials; (b)
“Environmental Law” means federal laws and laws of the jurisdiction where the
Property is located that relate to health, safety or environmental protection;
(c) “Environmental Cleanup” includes any response action, remedial action, or
removal action, as defined in Environmental Law; and (d) an “Environmental
Condition” means a condition that can cause, contribute to, or otherwise trigger
an Environmental Cleanup.

 

Except in accordance with all applicable Environmental Laws, Mortgagor shall not
cause or permit the presence, use, disposal, storage, or release of any
Hazardous Substances, or threaten to release any Hazardous Substances, on or in
the Property. Mortgagor shall not do, nor allow anyone else to do, anything
affecting the Property (a) that is in violation of any Environmental Law, (b)
which creates an Environmental Condition, or (c) which, due to the presence,
use, or release of a Hazardous Substance, creates a condition that adversely
affects the value of the Property.

 

Mortgagor shall promptly give Mortgagee written notice of (a) any investigation,
claim, demand, lawsuit or other action by any governmental or regulatory agency
or private party involving the Property and any Hazardous Substance or
Environmental Law of which Mortgagor has actual knowledge, (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge,
release or threat of release of any Hazardous Substance, and (c) any condition
caused by the presence, use or release of a Hazardous Substance which adversely
affects the value of the Property. If Mortgagor learns, or is notified by any
governmental or regulatory authority, or any private party, that any removal or
other remediation of any Hazardous Substance affecting the Property is
necessary, Mortgagor shall promptly take all necessary remedial actions in
accordance with Environmental Law. Nothing herein shall create any obligation on
Mortgagee for an Environmental Cleanup.

 

14.       Security Agreement. By this Mortgage, Mortgagor grants to Mortgagee a
security interest in favor of Mortgagee under the State of Florida Uniform
Commercial Code in any tangible and intangible personal property herein
described, and Mortgagee shall also have all the rights and remedies of a
secured party under the State of Florida Uniform Commercial Code, without
limitation upon or derogation of the rights and remedies created and accorded to
Mortgagee by this Mortgage pursuant to the common law or any other laws of the
State of Florida or any other jurisdiction, it being understood that the rights
and remedies of Mortgagee under the State of Florida Uniform Commercial Code
shall be cumulative and in addition to all other rights and remedies of
Mortgagee arising under the common law or any other laws of the State of Florida
or any other jurisdiction. Mortgagor authorizes Mortgagee to file, at its
option, any UCC-1 Financing Statement to perfect such security interest in any
required jurisdiction and any amendment which could be required in the future to
add collateral or an additional Debtor.

 

15.       No Waiver. No delay or omission of Mortgagee or of any holder(s) of
the Note to exercise any right, power or remedy accruing upon any event of
default shall exhaust or impair any such right, power or remedy or shall be
construed to waive any event of default or to constitute acquiescence therein.

 



6

 

 

16.              Severability and Savings Clause. In the event that any of the
covenants, terms or provisions contained in the Note, this Mortgage, or any
other instrument securing the Note shall be invalid, illegal or unenforceable in
any respect, the validity of the remaining covenants, agreements, terms or
provisions contained herein and in the Note and any other instrument securing
the Note shall be in no way affected, prejudiced or disturbed thereby.

 

17.              Non-Exclusive Remedies. No right, power or remedy conferred
upon or reserved to Mortgagee by the Note, this Mortgage or any other instrument
securing the Note is exclusive of any other right, power or remedy, but each and
every such right, power and remedy shall be cumulative and concurrent and shall
be in addition to any other right, power and remedy given hereunder or under the
Note or any other instrument securing the Note, or hereafter existing at law, in
equity, or by statute.

 

18.              Binding Effect. The terms of this Mortgage shall be binding
upon the Mortgagor and its successors and assigns, and shall inure to the
benefit of Mortgagee and its successors and assigns.

 

19.              Attorneys’ Fees. The term “attorneys’ fees” as used in this
Mortgage includes any and all legal fees of whatever nature, including but not
limited to fees resulting from any appeal of any interlocutory order or final
judgment or any other appellate proceeding arising out of any litigation.

 

20.              Time of the Essence. Time is of the essence as to each
provision of the Note and this Mortgage which requires Mortgagor to take any
action within a specified time period.

 

21.              WAIVER OF TRIAL BY JURY. MORTGAGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE
NOTE, OR ANY OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR
ACTIONS OF MORTGAGOR OR MORTGAGEE. MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. MORTGAGOR FURTHER ACKNOWLEDGES
THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (ii) THIS WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE
LOAN, ENTER INTO THIS MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.

 



7

 

 



IN WITNESS WHEREOF, this instrument has been executed as of the date first above
written.

 

Signed, sealed and delivered   11 Commerce Blvd Holdings, LLC, in the presence
of:   a Delaware limited liability company           By:   Print Name:   Name:
         Its:         Print Name:      

 



8

 

 

STATE OF FLORIDA )   : ss: COUNTY OF FLAGLER )





 

The foregoing instrument was acknowledged before me this _____ day of _________,
2020, by ________________, as ____________ of 11 Commerce Blvd Holdings, LLC, a
Delaware limited liability company, on behalf of said limited liability company,
who is personally known to me.

 





      Notary Public – State of Florida   Printed Name:   (Notary Seal) My
Commission Expires:    Commission No.:

 



9

 

 

Exhibit “A”

 

Legal Description of Real Property

 

The following described property located in Flagler County, Florida, to-wit:

 

Lots 3, 4, 5 and 6, Amended Subdivision Map of Wynnfield Section 27, in PINE
LAKES INDUSTRIAL PARK, according to the map or plat thereof as recorded in Plat
Book 27, Page 1, Public Records of Flagler County, Florida.

 



10

 

 



 

EXHIBIT D TO PURCHASE AGREEMENT

Special Warranty Deed

 

COMMERCE BLVD HOLDINGS LLC, a Florida limited liability company (“Grantor”), for
consideration paid, grants to 11 Commerce Blvd Holdings, LLC, a Delaware limited
liability company (“Grantee”), whose address is c/o Studio Membership Services,
LLC, 347 West 36th Street, Unit 1300, New York, NY 10018, Attn: Liam Lynch, the
following described real estate in Flagler County, Florida (the “Property”),
with special warranty covenants:

 

Lots 3, 4, 5 and 6, Amended Subdivision Map of Wynnfield Section 27, in PINE
LAKES INDUSTRIAL PARK, according to the map or plat thereof as recorded in Plat
Book 27, Page 1, Public Records of Flagler County, Florida.

 

This conveyance is given and accepted subject to: (i) the permitted exceptions
set forth on Exhibit A attached hereto and incorporated herein; (ii) laws,
regulations, resolutions or ordinances, including, without limitation, building,
zoning and environmental protection, as to the use, occupancy, subdivision,
development, conversion or redevelopment of the Property imposed by any
governmental authority; (iii) taxes; (iv) any and all existing leases applicable
to the Property or any portion thereof; and (v) all matters of record.

 

Grantee understands and by acceptance of this Deed agrees that Grantee’s sole
remedy with regard to a defect in Grantor’s title to the Property shall be to
seek reimbursement under the applicable title insurance policy delivered to
Grantee in connection with the sale of the Property from Grantor to Grantee.
Grantor shall have no liability whatsoever under this Deed for any defect in
Grantor’s title to the Property.

 

IN WITNESS WHEREOF, the Grantor has executed this document as of the ______ day
of ____________, 2020.

 



Signed, Sealed and Delivered in the Presence of: GRANTOR:     COMMERCE BLVD
HOLDINGS LLC a Florida limited liability company           By:   Printed name of
first witness   Christopher V. Vitale, President                       Printed
name of second witness    

 



 

 

 

COMMONWEALTH OF PENNSYLVANIA             )     ) ss. COUNTY OF MONTGOMERY     )

 

This instrument was acknowledged before me on ____________, 2020, by Christopher
V. Vitale, President of Commerce Blvd Holdings LLC, a Florida limited liability
company, on behalf of said company.

 

      Notary Public     My commission expires:      

 



2

 

 

Exhibit A

To Special Warranty Deed

The Permitted Exceptions

 



3

 

 

EXHIBIT E TO PURCHASE AGREEMENT

ASSIGNMENT OF LEASE

 

THIS ASSIGNMENT OF LEASE (“Assignment”) is dated for reference purposes
__________, 2020 (the “Effective Date”), by and between COMMERCE BLVD HOLDINGS
LLC, a Florida limited liability company (“Assignor”), and 11 COMMERCE BLVD
HOLDINGS, LLC, a Delaware limited liability company (“Assignee”).

 

WHEREAS, Assignor entered into a certain Industrial Lease, dated effective April
26, 2019 (the “Lease”), by and between Assignor, as landlord, and Palm Coast
Data, LLC, a Florida limited liability company (“Tenant”), as tenant, by which
Assignor has leased the property described on Attachment 1 to this Assignment
(the “Property”) and certain improvements located thereon to Tenant, pursuant to
the terms thereof; and

 

WHEREAS, the Assignor wishes to assign the Lease to Assignee, and Assignee
wishes to assume the obligations of Assignor under the Lease.

 

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which is hereby acknowledged, Assignor hereby assigns to Assignee, and
Assignee hereby assumes all obligations and liabilities of Assignor under the
Lease. Assignee agrees to indemnify and save Assignor harmless from any and all
costs, expenses, and liabilities, including reasonable attorneys’ fees, with
respect to all obligations of the landlord under the Lease.

 

This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Assignment delivered by facsimile, e-mail or
other means of electronic transmission (to which a signed PDF copy is attached)
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Assignment. Either party may copy this completed Assignment for
electronic storage in a non-editable format, at which time the paper form of
this Assignment may be destroyed. Each party agrees that following the
electronic storage of this Assignment, any hardcopy printout of that
electronically stored information will constitute an original of this
Assignment.

 

[Signatures on following pages]

 



 

 

 

EFFECTIVE as of the date set forth above.

 

  ASSIGNOR:       COMMERCE BLVD HOLDINGS LLC,   a Florida limited liability
company           By:       Christopher V. Vitale, President

 



COMMONWEALTH OF PENNSYLVANIA ) ) ss. COUNTY OF MONTGOMERY )

 



This instrument was acknowledged before me this ____ day of
___________________________, 2020, by Christopher V. Vitale, President of
Commerce Blvd Holdings LLC, a Florida limited liability company.

 



      Notary Public     My commission expires:              

 



2

 

 

  ASSIGNEE:       11 Commerce Blvd Holdings, LLC   a Delaware limited liability
company           By:                                             
________________________, Manager



 

ACKNOWLEDGMENT

 

 



STATE OF FLORIDA ) ) ss. COUNTY OF FLORIDA )

 

This instrument was acknowledged before me this ____ day of
____________________, 2020, by ______________________, Manager of 11 Commerce
Blvd Holdings, LLC, a Delaware limited liability company.

 



      Notary Public     My commission expires:              

 



3

 

 

Attachment 1

To Assignment of Lease

 

Legal Description

 

The following described property located in Flagler County, Florida:

 

Lots 3, 4, 5 and 6, Amended Subdivision Map of Wynnfield Section 27, in PINE
LAKES INDUSTRIAL PARK, according to the map or plat thereof as recorded in Plat
Book 27, Page 1, Public Records of Flagler County, Florida.

 



4

 



 

EXHIBIT B TO SETTLEMENT AGREEMENT

LEASE AMENDMENT FOR PROPERTY- 2 COMMERCE

 

FIRST AMENDMENT TO INDUSTRIAL LEASE

 

THIS FIRST AMENDMENT (the “First Amendment”) is made and entered into as of the
18th day of February, 2020 (the “Date Hereof”), by and between TWO COMMERCE LLC,
a Florida limited liability company (“Landlord”), and PALM COAST DATA LLC, a
Delaware limited liability company (“Tenant”). 11 COMMERCE BLVD HOLDINGS, LLC, a
Delaware limited liability company (“Purchaser”), is also executing this First
Amendment to evidence its agreement to the terms of this First Amendment.

 

WHEREAS, Landlord and Tenant entered into an Industrial Lease dated April 26,
2019 (the “Lease”) for certain real property located at 2 Commerce Boulevard,
Palm Coast, Florida, and more particularly described in the Lease (the “Leased
Premises”);

 

WHEREAS, concurrent with this First Amendment, Palm Coast Data Holdco, Inc., a
Delaware corporation (“PCDH”), Studio Membership Services, LLC, a Delaware
limited liability company (“SMS”), and Tenant, are entering into a Settlement
Agreement, dated as of the Date Hereof (the “Settlement Agreement”), to settle
various claims between the parties and their affiliates;

 

WHEREAS, concurrent with this First Amendment, Commerce Blvd Holdings LLC, a
Florida limited liability company (“Seller”), and Purchaser are entering into a
Purchase Agreement, dated as of the Date Hereof (the “Purchase Agreement”), for
the purchase of the real property located at 11 Commerce Boulevard, Palm Coast,
Florida (the “Eleven Commerce Property”);

 

WHEREAS, PCDH, Seller and Landlord are affiliates;

 

WHEREAS, SMS, Tenant and Purchaser are affiliates;

 

WHEREAS, Tenant has agreed to amend the Lease and make certain other agreements
benefitting Landlord and Tenant; and

 

WHEREAS, Landlord is willing to amend the Lease and enter into certain other
agreements as contained in this First Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, Landlord and Tenant agree and covenant as follows:

 

1.              Definitions. Capitalized terms used but not defined in this
First Amendment have the meanings given to them in the Lease.

 

2.              Amendment. The Lease is hereby amended as follows:

 

A.       Effective if and only if PCDH has timely received from Tenant the
Settlement Payment in full in strict accordance with the payment schedule set
forth in Paragraph 1 of Article II of the Settlement Agreement:

 

(a) Notwithstanding anything to the contrary in the Lease, Tenant shall timely
pay all lease payments due and payable under the Lease starting on June 1, 2020
(without taking into account any grace or cure periods).

 



 

 

 

(b) Notwithstanding anything to the contrary in the Lease (including without
limitation Section 3.1(b) and the language in the Basic Lease Information under
“Initial Additional Monthly Rent Estimate”), Tenant shall have no obligation to
make any payment for Property Taxes directly to any taxing authority for
Property Taxes applicable to calendar year 2019 and thereafter.

 

(c) Beginning June 1, 2020, as additional rent under the Lease, Tenant shall pay
to Landlord on the first day of each calendar month during the Term an amount
equal to $4,433.80, which represents one twelfth (1/12th) of the annual Property
Taxes (including sales tax) as estimated by Landlord for calendar year 2020 (the
“Tax Payment”). On or before December 31 of each calendar year beginning in 2020
and continuing each year thereafter during the Term, Landlord will re-estimate
the amount of the Tax Payment (including sales tax) for the succeeding calendar
year and send Tenant written notice thereof. Beginning with the January 1 Tax
Payment for each calendar year, Tenant shall pay the re-estimated amount as its
Tax Payment for that year. In the event the estimated Tax Payment (including
sales tax) for a calendar year exceeds the actual Property Taxes (including
sales tax) due for such calendar year, the Landlord shall credit the overpayment
to the first Tax Payment due during the succeeding year. In the event the
estimated Tax Payment (including sales tax) for a calendar year is less than the
actual Property Taxes (including sales tax) due for such calendar year, the
Landlord shall notify the Tenant in writing of the amount of the deficiency and
the Tenant shall pay such amount within thirty (30) days after receipt of said
notice from Landlord.

 

B.       Effective on the Closing Date (as defined in the Purchase Agreement)
and only if Purchaser closes on the acquisition of the Eleven Commerce Property
pursuant to the Purchase Agreement:

 

(a) Notwithstanding anything to the contrary in the Lease, the Term shall end on
the last day of the sixth (6th) month following the Closing Date and the
Expiration Date shall be the last day of the sixth (6th) month following the
Closing Date; provided that, Tenant may terminate the Lease effective on the
last day of any month prior to the Expiration Date by providing Landlord written
notice electing such termination 30 days in advance of such elected date, which
will then become the Expiration Date.

 

(b) Notwithstanding anything to the contrary in the Lease, starting on the first
day of the calendar month following the Closing Date, Base Rent shall be Five
Hundred Forty-five Thousand Four Hundred Seventy Dollars ($545,470.00) per annum
or Forty-five Thousand Four Hundred Fifty-Five and 84/100 Dollars ($45,455.84)
per month.

 

(c) As an additional remedy in the event of any default under the Lease, on the
Closing Date (as defined in the Purchase Agreement), Purchaser shall, at
Purchaser’s sole cost and expense, execute and record as an encumbrance on the
Eleven Commerce Property a mortgage in the form of Exhibit A attached hereto
(the “Fourth Mortgage”). The Fourth Mortgage shall secure any and all sums due
to Landlord under the Lease including without limitation rent. Purchaser hereby
represents, warrants and covenants to Landlord that the Fourth Mortgage shall be
subject only to: (i) the Purchase Money Financing (as defined in the Purchase
Agreement) (ii) the Second Mortgage (as defined in the Purchase Agreement); and
(iii) the Third Mortgage (as defined in the Settlement Agreement).

 



 

 

 

(d) Purchaser hereby represents, warrants and covenants to Landlord that, for so
long as any amounts remain payable under the Lease, (i) Purchaser shall not
charge Tenant, and Tenant shall not pay, Base Rent (as defined in that certain
Industrial Lease dated effective April 26, 2019 (as amended, the “Lease
Agreement–11 Commerce”), by and between Seller, as landlord, and Tenant, as
tenant, for the Eleven Commerce Property) for the Eleven Commerce Property in
excess of Seventy Five Thousand Dollars ($75,000.00) per month and (ii) in no
event shall any lien (including the Purchase Money Financing) upon the Eleven
Commerce Property (except in favor of Seller or Landlord) exceed the sum of
Eight Million One Hundred Twenty-five Thousand Dollars ($8,125,000.00) (a
“Prohibited Lien”); provided that, in the event any Prohibited Lien is filed or
claimed against the Eleven Commerce Property because of work done for or
materials furnished to or for the benefit of Purchaser, then Purchaser shall
cause the Prohibited Lien to be fully discharged from the Eleven Commerce
Property within five (5) days after receiving notice of said lien. Any breach of
a representation, warranty or covenant made by Purchaser under this First
Amendment shall be deemed a breach of the Lease by Tenant in addition to any and
all remedies available to Landlord.

 

3.              Ratification. As modified by this First Amendment, the Lease is
ratified and affirmed by Landlord and Tenant.

 

[Signatures on the following page.]

 



 

 

 



IN WITNESS WHEREOF, Landlord, Tenant and Purchaser have executed this First
Amendment as of the date first written above.

 



TENANT:   LANDLORD: Palm Coast Data LLC, a   Two Commerce LLC, a Delaware
limited liability company   Florida limited liability company          
                                    By: /s/ Ciaran Casey   By: /s/ Christopher
V. Vitale           Name: Ciaran Casey   Name:  Christopher V. Vitale          
Title: Manager   Title: President               WITNESSES:   WITNESSES:        
        /s/ Marie Norman   /s/ Adrienne Uleau First Witness for Tenant   First
Witness for Landlord [Sign above; print name: Marie Norman   [Sign above; print
name: Adrienne Uleau               /s/ Harry Casey   /s/ Mahanz Ebrhimi Second
Witness for Tenant   Second Witness for Landlord [Sign above; print name: Harry
Casey   [Sign above; print name:  Mahanz Ebrhimi           PURCHASER:          
            11 Commerce Blvd Holdings, LLC, a         Delaware limited liability
company                       By: /s/ Ciaran Casey                     Name:  
Ciaran Casey                       Title: Manager                        
WITNESSES:                       /s/ Marie Norman         First Witness for
Tenant         [Sign above; print name: Marie Norman                       /s/
Harry Casey         Second Witness for Tenant         [Sign above; print name:
Harry Casey        

 



 

 

 

EXHIBIT A TO LEASE AMENDMENT FOR PROPERTY- 2 COMMERCE

FOURTH Mortgage

 

MORTGAGE DEED AND SECURITY AGREEMENT

 

This Mortgage Deed and Security Agreement (“Mortgage”) is made the ____ day of
March, 2020, by and between 11 COMMERCE BLVD HOLDINGS, LLC, a Delaware limited
liability company, whose mailing address is c/o Studio Membership Services, LLC,
347 West 36th Street, Unit 1300, New York, NY 10018, Attn: Liam Lynch (the
“Mortgagor”), and TWO COMMERCE LLC, a Florida limited liability company, whose
address is c/o AMREP Corporation, 620 West Germantown Pike, Suite 175, Plymouth
Meeting, Pennsylvania 19462 (the “Mortgagee”).

 

WITNESSETH:

 

Mortgagor’s affiliate, Palm Coast Data LLC, a Delaware limited liability company
(“PCD”), is indebted to Mortgagee in the maximum principal sum of TWO MILLION
AND NO/100 DOLLARS ($2,000,000.00), together with interest thereon, as evidenced
by that certain Industrial Lease between Two Commerce LLC, a New Mexico limited
liability company (“TC”), as landlord, and PCD, as tenant, dated April 26, 2019,
as amended by that certain First Amendment to Industrial Lease of even date
herewith (collectively, the “Lease”), for certain real property located at 2
Commerce Boulevard, Palm Coast, Florida.

 

To secure the performance by PCD of all covenants and conditions in the Lease
and in this Mortgage and in all other instruments securing the Lease and to
secure any additional advances, renewals and extensions thereof, and for and in
consideration of the sum of Ten and No/100 Dollars ($10.00), Mortgagor does
hereby mortgage, sell, pledge and assign to Mortgagee the real property legally
described in Exhibit “A” attached hereto (the “Real Property”), together with
all the improvements now or hereafter erected on the Real Property, and all
easements, appurtenances, fixtures, and Mortgagor’s right, title and interest in
all furnishings, equipment, goods, chattels and personal property now or
hereafter delivered to the Real Property and installed thereon or intended to be
installed thereon, and all renewals or replacements thereof or articles in
substitution thereof and all of the estate, right, title and interest of
Mortgagor in and to all property of any nature whatsoever, now or hereafter
situated and used on the Real Property or used or intended to be used in
connection with the operation of the Real Property (all of the foregoing being
hereinafter referred to as the “Property”).

 

TO HAVE AND TO HOLD all and singular the Property hereby conveyed, mortgaged,
pledged or assigned by the Mortgagor, or intended so to be, unto the Mortgagee,
in fee simple.

 

And the Mortgagor covenants with the Mortgagee that the Mortgagor has full power
and lawful right to convey the Property as aforesaid; that the same is free from
all encumbrances, and that Mortgagor hereby fully warrants the title to the
Property and will defend the same against the lawful claims of all persons
whomsoever.

 

PROVIDED ALWAYS, that if PCD shall pay to Mortgagee the amounts due under the
Lease at the times and in the manner stipulated therein, and in all other
instruments securing the Lease, including renewals, extensions or modifications
thereof, and in this Mortgage and in all other instruments securing the Lease,
to be kept, performed or observed by Mortgagor, then this Mortgage shall cease
and be void, but shall otherwise remain in full force and effect.

 



 

 

 

Mortgagor covenants and agrees with Mortgagee as follows:

 

1.              Compliance with Lease and Mortgage; Warranty of Title. Mortgagor
shall comply with all provisions of the Lease (if PCD does not), this Mortgage
and of every other instrument securing the Lease, and will promptly pay to
Mortgagee the principal with interest thereon and all other sums required to be
paid by Mortgagor under the Lease and pursuant to the provisions of this
Mortgage and of every other instrument securing the Lease. Mortgagor covenants
that Mortgagor has good marketable, legal and equitable title to the Property in
fee simple free and clear of all liens, pledges, charges, mortgages, and claims
other than any in favor of Mortgagee, except liens for current taxes not yet due
and payable and that certain first Mortgage of even date herewith by and between
Mortgagor and [ ] in the maximum principal amount of Eight Million One Hundred
Twenty-five Thousand and No/100ths Dollars ($8,125,000.00) and that certain
second Mortgage of even date herewith by and between Mortgagor and Commerce Blvd
Holdings, LLC in the maximum principal amount of Two Million Three Hundred
Seventy-five Thousand and No/100ths Dollars ($2,375,000.00) and that certain
third Mortgage of even date herewith by and between Mortgagor and Commerce Blvd
Holdings, LLC in the maximum principal amount of Three Hundred Thousand and
No/100ths Dollars ($300,000.00); that Mortgagor has lawful authority to convey,
mortgage and encumber the same as provided in this Mortgage; and that Mortgagee
may peaceably and quietly enjoy the Property. This Mortgage is a third priority
mortgage.

 

2.              Payment of Taxes and Liens. Mortgagor shall pay or cause to be
paid all the taxes, assessments, levies, liabilities, obligations and
encumbrances of every nature now on the Property or that hereafter may be
imposed, levied or assessed upon this Mortgage or the Property or upon the
indebtedness secured hereby. All such payments shall be made prior to
delinquency. Insofar as any indebtedness is of record the same shall be promptly
satisfied and evidence of such satisfaction shall be given to Mortgagee.

 

3.              Insurance. Mortgagor shall keep the Real Property and the
improvements now existing or hereafter erected on the Real Property and any of
the Property located on the Real Property insured as may be required from time
to time by Mortgagee against loss by fire, other hazards, including floods or
flooding, and contingencies in such amounts and for such periods as may be
reasonably required by Mortgagee, but in an amount not less than the amount
Mortgagor is indebted under this Mortgage, the first Mortgage referenced in
Paragraph 1 above, the second Mortgage referenced in Paragraph 1 above and the
third Mortgage referenced in Paragraph 1 above. Mortgagor shall pay promptly, or
cause to be paid promptly, when due, any premiums on such insurance. All
insurance shall be carried with companies licensed to sell insurance in the
State of Florida and the policy and renewals shall name Mortgagee as an
additional insured. In the event of loss, Mortgagor shall give immediate notice
by mail to Mortgagee and Mortgagee may make proof of loss if not made promptly
by Mortgagor. If the cost of repair is twenty-five percent (25%) or less of the
appraised value of the improvements on the Real Property and the damage from the
loss can be fully repaired in less than nine (9) months from the date of loss,
the Mortgagor shall make a full repair of the damage, the insurance proceeds
shall be applied by Mortgagee to the cost of the repair of the improvements
damaged and the Mortgagor shall promptly pay any additional amounts necessary to
complete such repair; or (ii) if the cost of repair exceeds twenty-five percent
(25%) of the appraised value of the improvements on the Real Property or the
damage from the loss cannot be fully repaired in less than nine (9) months from
the date of loss, the insurance proceeds or any part thereof may be applied by
Mortgagee at its option either to the reduction of the indebtedness hereby
secured or to the restoration or repair of the property damaged. Mortgagee is
hereby authorized, at its option, to settle and compromise any claims, awards,
damages, rights of action and proceeds, and any other payment or relief under
any insurance policy in the event of foreclosure of this Mortgage or other
transfer of title to the Property in extinguishment of the indebtedness secured
hereby. Upon the execution of this Mortgage, Mortgagor shall deliver to
Mortgagee a certificate of insurance with respect to the Property, in form and
substance satisfactory to Mortgagee. Until the loan evidenced by the Lease is
paid in full, Mortgagor shall provide to Mortgagee evidence satisfactory to
Mortgagee that the insurance coverages have been renewed as appropriate, and
continue in full force and effect.

 



 

 

 

4.              Compliance with Law and Regulations. Mortgagor shall comply with
all laws, ordinances, regulations and orders of all federal, state, municipal
and other governmental authorities relating to the Property.

 

5.              Condemnation. If the Property or any part thereof shall be taken
through condemnation (which term when used herein shall include any taking by
any governmental authority or any other authority authorized by the laws of the
State of Florida or the United States of America to so take, and any transfer by
sale in lieu thereof), Mortgagee shall be entitled to all compensation awards,
damages, claims, rights of action and proceeds of, or on account of the taking
up to the amount owed by Mortgagor to Mortgagee under the Lease and this
Mortgage at the time of such taking. Mortgagor shall be entitled to any award or
damages in excess of the amount owed by Mortgagor to Mortgagee under the Lease
and this Mortgage at the time of such taking. Mortgagee is hereby authorized, at
its option, to commence, appear in and prosecute, in its own or Mortgagor’s
name, any action or proceeding relating to any condemnation, and to settle or
compromise any claim in connection therewith. All such compensation awards,
damages, claims, rights of action and proceeds, and any other payments or
relief, and the right thereto, are hereby assigned by Mortgagor to Mortgagee to
the extent Mortgagor owes Mortgagee any sums under the Lease or this Mortgage.
Mortgagee may release any monies so received by it without affecting the lien of
this Mortgage or may apply the same in such manner as Mortgagee shall determine,
to the reduction of the sums secured hereby and to any prepayment charge
provided in the Lease, this Mortgage or any other instrument securing the Lease.
Any balance of such monies then remaining shall be paid to Mortgagor. Mortgagor
agrees to execute such further assignments or any compensations, awards,
damages, claims, rights of action and proceeds as Mortgagee may reasonably
require.

 

6.              Care of Property. Mortgagor shall not remove or demolish any
building or other property forming a part of the Property without the written
consent of Mortgagee. Mortgagor shall not permit, commit, or suffer any waste,
impairment or deterioration of the Property or any part thereof, and shall keep
the same and improvements thereon in good condition and repair. Mortgagor shall
notify Mortgagee in writing within ten (10) days of any damage or impairment of
the Property. Mortgagee may, at Mortgagee’s discretion, have the Property
inspected (at Mortgagor’s sole cost and expense) at any time.

 

7.              Mortgagee’s Right to Make Certain Payments. In the event
Mortgagor fails to pay or discharge or cause to pay or discharge the taxes,
assessments, levies, liabilities, obligations and encumbrances, or fails to keep
the Property insured or to deliver the policies, premiums paid, or there is a
legal proceeding which may affect Mortgagee’s rights in the property, or
Mortgagor fails to repair the Property as herein agreed or fails to perform any
covenant or agreement contained in this Mortgage or the Lease, Mortgagee may at
its option pay or discharge the taxes, assessments, levies, liabilities, and
obligations and encumbrances or any part thereof, to produce and pay for such
insurance or to make and pay for such repairs, defend such legal proceeding or
correct the breach of the covenant or agreement. Mortgagee shall have no
obligations on its part to determine the validity or necessity of any payment
thereof and any such payment shall not waive or affect any option, lien equity
or right of Mortgagee under or by virtue of this Mortgage. The full amount of
each and every such payment shall be immediately due and payable and shall bear
interest at the rate of fifteen percent (15%) per annum, or if greater, the
maximum rate allowed by law, from the date thereof until paid and together with
such interest, shall be secured by the lien of this Mortgage. Nothing herein
contained shall be construed as requiring Mortgagee to advance or expend monies
for any of the purposes mentioned in this paragraph.

 



 

 

 

8.              Indemnity. Mortgagor shall protect, indemnify and save harmless
Mortgagee from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including without limitation
reasonable attorneys’ and paraprofessionals’ fees and expenses, including those
incurred on appeal, and in any and all post-judgment, arbitration or bankruptcy
proceedings, imposed upon, or incurred by, or asserted against Mortgagee, by
reason of (a) ownership of this Mortgage, Mortgagor’s ownership of the Property,
or any interest therein, or receipt of any rents; (b) any accident, injury to,
or on or about the Property; or (c) any failure on the part of Mortgagor to
perform, or comply with, any of the terms of this Mortgage. Any amounts payable
to Mortgagee by reason of the application of this paragraph, shall become
immediately due and payable and shall bear interest at the rate of fifteen
percent (15%) per annum, or if greater, the maximum rate allowed by law, from
the date loss or damage is sustained by Mortgagee until paid. The obligations of
the Mortgagor under this paragraph, shall survive any termination or
satisfaction of this Mortgage.

 

9.              Sale or Assignment. Mortgagor, so long as the Lease or any other
indebtedness secured by this Mortgage remains unpaid, will abstain from and will
not cause or permit any sale, exchange, transfer or conveyance of the Property
or any part thereof, voluntarily or by operation of law (other than by
foreclosure under this Mortgage). Mortgagor shall not create, suffer or permit
to be created or filed against the Property, or any part thereof or interest
therein, any mortgage lien or other lien, charge or encumbrance, either superior
or inferior to the lien of this Mortgage without the express written consent of
Mortgagee. Any violation of the foregoing limitations, at the option of
Mortgagee, shall be deemed an Event of Default hereunder. Mortgagor will not:
(a) execute an assignment of the rents, issues and profits, or any part thereof,
from the Property unless such assignment is to Mortgagee; (b) execute any lease
of the Property without the prior written approval of Mortgagee; provided that
Mortgagee shall not withhold its consent to a commercially reasonable lease of
the Property; or (c) in any other manner impair the value of the Property or the
security of this Mortgage. The rights of the Mortgagor hereunder, if any, may
not be assigned and may not be enforced by any other person, firm or entity
whether by operation of law or otherwise.

 

10.            Event of Default. Any one of the following shall constitute an
event of default:

 

A.    Failure by Mortgagor or PCD to pay as and when due and payable, any
installments of principal due under the Lease.

 



 

 

 

B.     Failure by Mortgagor or PCD to pay as and when due and payable, any
installments of interest under the Lease or any other sums to be paid by
Mortgagor hereunder or under any other instrument securing the Lease, after five
(5) days prior written notice of default and opportunity to cure.

 

C.     Failure by Mortgagor or PCD to duly keep, perform and observe any other
covenant, condition or agreement in the Lease, this Mortgage, or any other
instrument securing the Lease after thirty (30) days prior written notice of
default and opportunity to cure.

 

D.    If Mortgagor or PCD: (i) files a voluntary petition in bankruptcy, or (ii)
is adjudicated bankrupt or insolvent, or (iii) files any petition or answer
seeking or acquiescing in any reorganization, readjustment, liquidation,
dissolution or similar relief under any law relating to bankruptcy, insolvency
or other relief for debtors, or (iv) seeks to, consents to or acquiesces in the
appointment of any trustee, receiver, master or liquidator for herself/himself
or for the Property, or (v) makes any general assignment for the benefit of
creditors, or (vi) makes any admission in writing of the inability to pay
her/his debts generally as they become due, or (vii) a court of competent
jurisdiction enters an order, judgment or decree approving a petition filed
against Mortgagor, seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or (viii) any trustee,
receiver or liquidator of Mortgagor or of the Property or of any or all of the
rents, revenues, issues, earnings, profits or income thereof, is appointed
without the prior written consent of Mortgagee, which appointment shall remain
unvacated and unstayed for an aggregate of sixty (60) days whether or not
consecutive.

 

E.     Any breach of any warranty or material untruth of any representation of
Mortgagor or PCD contained in the Lease, this Mortgage, or any other instrument
securing the Lease.

 

F.      The conveyance, transfer, assignment, lease, further encumbrance of or
any other alienation of the Property.

 

11.            Acceleration. If an event of default shall have occurred,
Mortgagee may declare the outstanding principal amount of the Lease and the
interest accrued thereon, and all other sums secured hereby, to be due and
payable immediately. Upon such declaration such principal and interest and other
sums shall immediately be due and payable without demand or notice.

 

12.            Remedies after Default. Upon an event of default, Mortgagee may
proceed by suit or suits at law or in equity or by any other appropriate
proceeding or remedy to: (a) enforce payment of the Lease or the performance of
any term hereof or any other right, (b) foreclose this Mortgage and to sell the
Property under the judgment or decree of a court or courts of competent
jurisdiction, (c) collect all rents, issues, profits, revenue, income and other
benefits from the Property, if any, (d) appoint a receiver to enter upon and
take possession of the Property and to collect any rents, issues, profits,
revenue, income, and other benefits thereof and apply the same as a court may
direct and such receiver shall have all rights and powers permitted under law,
and (e) pursue any other remedy available to Mortgagee at law or in equity.

 

13.            Environmental Laws and Hazardous Substances.

 

As used in this Paragraph: (a) “Hazardous Substances” are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental
Law and the following substances: gasoline, kerosene, other flammable or toxic
petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials; (b)
“Environmental Law” means federal laws and laws of the jurisdiction where the
Property is located that relate to health, safety or environmental protection;
(c) “Environmental Cleanup” includes any response action, remedial action, or
removal action, as defined in Environmental Law; and (d) an “Environmental
Condition” means a condition that can cause, contribute to, or otherwise trigger
an Environmental Cleanup.

 



 

 

 

Except in accordance with all applicable Environmental Laws, Mortgagor shall not
cause or permit the presence, use, disposal, storage, or release of any
Hazardous Substances, or threaten to release any Hazardous Substances, on or in
the Property. Mortgagor shall not do, nor allow anyone else to do, anything
affecting the Property (a) that is in violation of any Environmental Law, (b)
which creates an Environmental Condition, or (c) which, due to the presence,
use, or release of a Hazardous Substance, creates a condition that adversely
affects the value of the Property.

 

Mortgagor shall promptly give Mortgagee written notice of (a) any investigation,
claim, demand, lawsuit or other action by any governmental or regulatory agency
or private party involving the Property and any Hazardous Substance or
Environmental Law of which Mortgagor has actual knowledge, (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge,
release or threat of release of any Hazardous Substance, and (c) any condition
caused by the presence, use or release of a Hazardous Substance which adversely
affects the value of the Property. If Mortgagor learns, or is notified by any
governmental or regulatory authority, or any private party, that any removal or
other remediation of any Hazardous Substance affecting the Property is
necessary, Mortgagor shall promptly take all necessary remedial actions in
accordance with Environmental Law. Nothing herein shall create any obligation on
Mortgagee for an Environmental Cleanup.

 

14.            Security Agreement. By this Mortgage, Mortgagor grants to
Mortgagee a security interest in favor of Mortgagee under the State of Florida
Uniform Commercial Code in any tangible and intangible personal property herein
described, and Mortgagee shall also have all the rights and remedies of a
secured party under the State of Florida Uniform Commercial Code, without
limitation upon or derogation of the rights and remedies created and accorded to
Mortgagee by this Mortgage pursuant to the common law or any other laws of the
State of Florida or any other jurisdiction, it being understood that the rights
and remedies of Mortgagee under the State of Florida Uniform Commercial Code
shall be cumulative and in addition to all other rights and remedies of
Mortgagee arising under the common law or any other laws of the State of Florida
or any other jurisdiction. Mortgagor authorizes Mortgagee to file, at its
option, any UCC-1 Financing Statement to perfect such security interest in any
required jurisdiction and any amendment which could be required in the future to
add collateral or an additional Debtor.

 

15.            No Waiver. No delay or omission of Mortgagee or of any holder(s)
of the Lease to exercise any right, power or remedy accruing upon any event of
default shall exhaust or impair any such right, power or remedy or shall be
construed to waive any event of default or to constitute acquiescence therein.

 

16.            Severability and Savings Clause. In the event that any of the
covenants, terms or provisions contained in the Lease, this Mortgage, or any
other instrument securing the Lease shall be invalid, illegal or unenforceable
in any respect, the validity of the remaining covenants, agreements, terms or
provisions contained herein and in the Lease and any other instrument securing
the Lease shall be in no way affected, prejudiced or disturbed thereby.

 



 

 

 

17.            Non-Exclusive Remedies. No right, power or remedy conferred upon
or reserved to Mortgagee by the Lease, this Mortgage or any other instrument
securing the Lease is exclusive of any other right, power or remedy, but each
and every such right, power and remedy shall be cumulative and concurrent and
shall be in addition to any other right, power and remedy given hereunder or
under the Lease or any other instrument securing the Lease, or hereafter
existing at law, in equity, or by statute.

 

18.            Binding Effect. The terms of this Mortgage shall be binding upon
the Mortgagor and its successors and assigns, and shall inure to the benefit of
Mortgagee and its successors and assigns.

 

19.            Attorneys’ Fees. The term “attorneys’ fees” as used in this
Mortgage includes any and all legal fees of whatever nature, including but not
limited to fees resulting from any appeal of any interlocutory order or final
judgment or any other appellate proceeding arising out of any litigation.

 

20.            Time of the Essence. Time is of the essence as to each provision
of the Lease and this Mortgage which requires Mortgagor to take any action
within a specified time period.

 

21.            WAIVER OF TRIAL BY JURY. MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE LEASE, OR
ANY OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS OF
MORTGAGOR OR MORTGAGEE. MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL. MORTGAGOR FURTHER ACKNOWLEDGES THAT (i) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS
WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE LOAN, ENTER INTO THIS
MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

 

IN WITNESS WHEREOF, this instrument has been executed as of the date first above
written.

 



Signed, sealed and delivered in the presence of:   11 Commerce Blvd Holdings,
LLC,     a Delaware limited liability company             By:   Print Name:     
Name:            Its:           Print Name:          

 



 

 

 



STATE OF FLORIDA )   : ss: COUNTY OF FLAGLER )

 

The foregoing instrument was acknowledged before me this _____ day of March,
2020, by ________________, as ____________ of 11 Commerce Blvd Holdings, LLC, a
Delaware limited liability company, on behalf of said limited liability company,
who is personally known to me.

 



      Notary Public – State of Florida   Printed Name:    (Notary Seal) My
Commission Expires:   Commission No.:

 



 

 

 

Exhibit “A” to Fourth Mortgage

 

Legal Description of Real Property

 

The following described property located in Flagler County, Florida, to-wit:

 

Lots 3, 4, 5 and 6, Amended Subdivision Map of Wynnfield Section 27, in PINE
LAKES INDUSTRIAL PARK, according to the map or plat thereof as recorded in Plat
Book 27, Page 1, Public Records of Flagler County, Florida.

 



 

 

 

 

EXHIBIT C TO SETTLEMENT AGREEMENT

LEASE AMENDMENT FOR PROPERTY – 11 COMMERCE

 

FIRST AMENDMENT TO INDUSTRIAL LEASE

 

THIS FIRST AMENDMENT (the “First Amendment”) is made and entered into as of the
18th day of February, 2020 (the “Date Hereof”), by and between COMMERCE BLVD
HOLDINGS LLC, a Florida limited liability company (“Landlord”), and PALM COAST
DATA LLC, a Delaware limited liability company (“Tenant”). 11 COMMERCE BLVD
HOLDINGS, LLC, a Delaware limited liability company (“Purchaser”), is also
executing this First Amendment to evidence its agreement to the terms of this
First Amendment.

 

WHEREAS, Landlord and Tenant entered into an Industrial Lease dated April 26,
2019 (the “Lease”) for certain real property located at 11 Commerce Boulevard,
Palm Coast, Florida, and more particularly described in the Lease (the “Leased
Premises”);

 

WHEREAS, concurrent with this First Amendment, Palm Coast Data Holdco, Inc., a
Delaware corporation (“PCDH”), Studio Membership Services, LLC, a Delaware
limited liability company (“SMS”), and Tenant, are entering into a Settlement
Agreement, dated as of the Date Hereof (the “Settlement Agreement”), to settle
various claims between the parties and their affiliates;

 

WHEREAS, concurrent with this First Amendment, Landlord and Purchaser are
entering into a Purchase Agreement, dated as of the Date Hereof (the “Purchase
Agreement”), for the purchase of the real property located at 11 Commerce
Boulevard, Palm Coast, Florida (the “Eleven Commerce Property”);

 

WHEREAS, PCDH and Landlord are affiliates;

 

WHEREAS, SMS, Tenant and Purchaser are affiliates;

 

WHEREAS, Tenant has agreed to amend the Lease and make certain other agreements
benefitting Landlord and Tenant; and

 

WHEREAS, Landlord is willing to amend the Lease and enter into certain other
agreements as contained in this First Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, Landlord and Tenant agree and covenant as follows:

 

1.              Definitions. Capitalized terms used but not defined in this
First Amendment have the meanings given to them in the Lease.

 

2.              Amendment. The Lease is hereby amended as follows:

 

A.       Effective if and only if PCDH has timely received from Tenant the
Settlement Payment in full in strict accordance with the payment schedule set
forth in Paragraph 1 of Article II of the Settlement Agreement:

 

(a) Notwithstanding anything to the contrary in the Lease, Tenant shall timely
pay all lease payments due and payable under the Lease starting on June 1, 2020
(without taking into account any grace or cure periods).

 



 

 

 

(b) Notwithstanding anything to the contrary in the Lease (including without
limitation Section 3.1(b) and the language in the Basic Lease Information under
“Initial Additional Monthly Rent Estimate”), Tenant shall have no obligation to
make any payment for Property Taxes directly to any taxing authority for
Property Taxes applicable to calendar year 2019 and thereafter.

 

(c) Beginning June 1, 2020, as additional rent under the Lease, Tenant shall pay
to Landlord on the first day of each calendar month during the Term an amount
equal to $9,111,00, which represents one twelfth (1/12th) of the annual Property
Taxes (including sales tax) as estimated by Landlord for calendar year 2020 (the
“Tax Payment”). On or before December 31 of each calendar year beginning in 2020
and continuing each year thereafter during the Term, Landlord will re-estimate
the amount of the Tax Payment (including sales tax) for the succeeding calendar
year and send Tenant written notice thereof. Beginning with the January 1 Tax
Payment for each calendar year, Tenant shall pay the re-estimated amount as its
Tax Payment for that year. In the event the estimated Tax Payment (including
sales tax) for a calendar year exceeds the actual Property Taxes (including
sales tax) due for such calendar year, the Landlord shall credit the overpayment
to the first Tax Payment due during the succeeding year. In the event the
estimated Tax Payment (including sales tax) for a calendar year is less than the
actual Property Taxes (including sales tax) due for such calendar year, the
Landlord shall notify the Tenant in writing of the amount of the deficiency and
the Tenant shall pay such amount within ten (10) days after receipt of said
notice from Landlord.

 

3.              Ratification. As modified by this First Amendment, the Lease is
ratified and affirmed by Landlord and Tenant.

 

[Signatures on the following page.]

 



2

 

 



IN WITNESS WHEREOF, Landlord, Tenant and Purchaser have executed this First
Amendment as of the date first written above.

 

TENANT:   LANDLORD: Palm Coast Data LLC, a   Commerce Blvd Holdings LLC, a
Delaware limited liability company   Florida limited liability company          
    By: /s/ Ciaran Casey    By: /s/ Christopher V. Vitale            Name:
Ciaran Casey     Name:  Christopher V. Vitale            Title: Manager    
Title: President                WITNESSES:   WITNESSES:               /s/ Marie
Norman   /s/ Adrienne Uleau First Witness for Tenant   First Witness for
Landlord [Sign above; print name: Marie Norman   [Sign above; print name:
Adrienne Uleau                /s/ Harry Casey   /s/ Mahanz Ebrhimi Second
Witness for Tenant   Second Witness for Landlord [Sign above; print name: Harry
Casey   [Sign above; print name:  Mahanz Ebrhimi                PURCHASER:      
                11 Commerce Blvd Holdings, LLC, a         Delaware limited
liability company                       By: /s/ Ciaran Casey                    
    Name:   Ciaran Casey                          Title: Manager               
          WITNESSES:                       /s/ Marie Norman         First
Witness for Tenant         [Sign above; print name:   Marie Norman              
        /s/ Harry Casey         Second Witness for Tenant         [Sign above;
print name: Harry Casey        

 



3

 

 

EXHIBIT D TO SETTLEMENT AGREEMENT

SHORT TERM Promissory Note

 

PROMISSORY NOTE

 

$300,000.00[   ], 2020

 

FOR VALUE RECEIVED, the undersigned (the “Maker”) hereby promises to pay to
COMMERCE BLVD HOLDINGS LLC, a Florida limited liability company (the “Payee”),
whose address is c/o AMREP Corporation, 620 West Germantown Pike, Suite 175,
Plymouth Meeting, Pennsylvania 19462, by wire transfer to _______________ for
credit to Payee’s Account No. ______________, or at such other place or places
as the Payee or the holder hereof may designate from time to time, the principal
sum of THREE HUNDRED THOUSAND AND NO/100 DOLLARS ($300,000.00) (the
“Principal”), together with interest as herein provided, in United States
Dollars. This promissory note (the “Note”) will govern the terms of the
repayment.

 

1.                   Interest. Interest on the unpaid Principal balance under
this Note shall accrue at a floating interest rate adjusted on the first day of
each month equal to the Wall Street Journal prime interest rate (“WSJ Prime”)
plus five percent (5.0%). Interest shall be computed on the basis of a 365-day
year for the actual number of days elapsed. Interest shall begin to accrue and
be payable from the date of this Note and shall continue to accrue and be
payable until this Note is paid in full.

 

2.                   Repayments of Principal and Interest. Maker shall make
monthly interest-only payments to Payee on the first day of each calendar month
beginning on April 1, 2020, and continuing until and including October 1, 2020.
All outstanding principal and accrued interest shall be due and payable in full
on October 31, 2020 (the “Maturity Date”). On the Maturity Date, Maker shall pay
to Payee all principal then outstanding, together with all then accrued and
unpaid interest.

 

3.                   Assignment. Maker shall not assign its obligations or
rights under this Note without the prior written consent of Payee, which consent
may be withheld in Payee’s sole discretion.

 

4.                   Binding Effect. All of the terms and provisions of this
Note shall be binding upon Maker and its successors and permitted assigns,
whether so expressed or not.

 

5.                   Partial Payment. Acceptance by Payee of any payment in an
amount less than the amount due shall be deemed an acceptance on account only
and shall not constitute a waiver of any right of Payee hereunder.

 

6.                   Prepayment. This Note may be prepaid in whole or in part at
any time without penalty or premium. Except as otherwise set forth in this Note,
all payments and prepayments hereunder shall be applied first to any costs or
expenses of the Payee incurred in connection with enforcing this Note, then to
interest and then to principal.

 



 

 

 

7.                   Default Rate. From and after the Maturity Date or from and
after the occurrence of an Event of Default hereunder, irrespective of any
declaration of maturity, all amounts remaining unpaid or thereafter accruing
hereunder shall bear interest at the rate of fifteen percent (15%) per annum, or
if greater, the maximum rate allowed by law (such higher rate, the “Default
Rate”). Such Default Rate of interest shall be payable upon demand, and shall
also be charged on the amounts owed by Maker to Payee pursuant to any judgments
entered in favor of Payee with respect to this Note.

 

8.                   Late Charge. In the event that any installment of principal
or interest required to be made by Maker under this Note shall not be received
by Payee within fifteen (15) days after its due date, Maker shall pay to Payee,
on demand, a late charge equal to the greater of $500.00 or twelve percent (12%)
of such delinquent installment. The foregoing right is in addition to, and not
in limitation of, any other rights which Payee may have upon Maker’s failure to
make timely payment of any amount due hereunder.

 

9.                   Intent Not to Commit Usury. Nothing contained in this Note
shall be construed or so operate as to require Maker to pay interest at a
greater rate than is now lawful in such case to contract for, or to make any
payment, or to do any act contrary to law. Should any interest or other charges
paid by Maker in connection with this Note result in the computation or earning
of interest in excess of the maximum legal rate of interest which is legally
permitted under applicable law, then any and all such excess shall be and the
same is hereby waived by Payee, and any and all such excess shall be
automatically credited against and in reduction of the balance due under this
Note, and the portion of said excess which exceeds the balance due under this
Note shall be paid by Payee to Maker.

 

10.               Amendment. The provisions of this Note may not be amended,
supplemented, waived or changed orally, but only by a writing signed by Maker
and Payee and making specific reference to this Note.

 

11.               Governing Law. This Note shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Florida
without regard to principles of conflicts of laws.

 

12.               Jurisdiction and Venue. Any civil action or legal proceeding
arising out of or relating to this Note shall be brought in the courts of record
of the State of Florida. Each party consents to the jurisdiction of such Florida
court in any such civil action or legal proceeding and waives any objection to
the laying of venue of any such civil action or legal proceeding in such court.
Service of any court paper may be effected on such party by mail, or in such
other manner as may be provided under applicable laws, rules of procedure or
local rule.

 

13.               Enforcement Costs. Maker shall pay all fees and expenses
incurred by Payee in the enforcement or attempt to enforce any of Maker’s
obligations hereunder not performed when due, including without limitation,
reasonable attorneys’ and paraprofessional fees, sales and use taxes, court
costs and all expenses even if not taxable as court costs (including, without
limitation, all such fees, taxes, costs and expenses incident to arbitration,
litigation, appellate, bankruptcy and post-judgment proceedings), incurred in
connection with such collection, in addition to any other relief to which Payee
may be entitled. Attorneys’ fees shall include, without limitation, paralegal
fees, investigative fees, administrative costs, sales and use taxes and all
other similar charges and fees.

 



2

 

 

14.               Advice of Counsel. MAKER ACKNOWLEDGES THAT MAKER HAS BEEN
ENCOURAGED TO BE ADVISED BY ITS OWN COUNSEL WITH RESPECT TO THE TRANSACTION
GOVERNED BY THIS NOTE, AND SPECIFICALLY WITH RESPECT TO THE TERMS OF SECTION 15
WHICH CONCERNS THE WAIVER OF EACH PARTY’S RIGHT TO TRIAL BY JURY, AND MAKER HAS
EITHER DONE SO OR KNOWINGLY DECLINED TO DO SO.

 

15.               Jury Waiver. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS
NOTE, ANY AND ALL TRANSACTIONS CONTEMPLATED BY THIS NOTE, THE PERFORMANCE OF
THIS NOTE, OR THE RELATIONSHIP CREATED BY THIS NOTE, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS NOTE WITH ANY COURT, AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THIS NOTE OF THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY. NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS TO OR BY
ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION. EACH PARTY HAS
READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION.

 

16.               Waivers. Maker hereby waives demand, presentment, notice of
nonpayment, notice of dishonor, protest and notice of protest of this Note.

 

17.               Taxes Due. Any documentary stamp taxes or other taxes due in
connection with this Note shall be paid by Maker.

 

18.               Security: This Note is secured by a mortgage on the real
property legally described on Exhibit “A” attached hereto and made a part
hereof.

 

19.               Entire Agreement. This Note constitutes the complete agreement
between the parties and supersedes all prior communications and agreements (oral
or written) between Maker and Payee with respect to the subject matter hereof
and may not be modified or otherwise amended except as set forth in Section 10
of this Note.

 

[Signature on following page]

 



3

 



 



  MAKER:       PALM COAST DATA LLC,   a Delaware limited liability company      
By:     Name:      Its:  

 



4

 

 

Exhibit “A” to Promissory Note

 

Legal Description of Real Property

 

The following described property located in Flagler County, Florida, to-wit:

 

Lots 3, 4, 5 and 6, Amended Subdivision Map of Wynnfield Section 27, in PINE
LAKES INDUSTRIAL PARK, according to the map or plat thereof as recorded in Plat
Book 27, Page 1, Public Records of Flagler County, Florida.

 



5

 

 

EXHIBIT E TO SETTLEMENT AGREEMENT

Third Mortgage

MORTGAGE DEED AND SECURITY AGREEMENT

 

This Mortgage Deed and Security Agreement (“Mortgage”) is made the ____ day of
____________, 2020, by and between 11 Commerce Blvd Holdings, LLC, a Delaware
limited liability company, whose mailing address is c/o Studio Membership
Services, LLC, 347 West 36th Street, Unit 1300, New York, NY 10018, Attn: Liam
Lynch (the “Mortgagor”), and COMMERCE BLVD HOLDINGS LLC, a Florida limited
liability company, whose address is c/o AMREP Corporation, 620 West Germantown
Pike, Suite 175, Plymouth Meeting, Pennsylvania 19462 (the “Mortgagee”).

 

WITNESSETH:

 

Mortgagor’s affiliate, Palm Coast Data LLC, a Delaware limited liability company
(“PCD”), is indebted to Mortgagee in the principal sum of THREE HUNDRED THOUSAND
AND NO/100 DOLLARS ($300,000.00), together with interest thereon, as evidenced
by that certain Promissory Note of even date herewith, executed by Mortgagor and
delivered to Mortgagee (the “Note”).

 

To secure the performance by PCD of all covenants and conditions in the Note and
in this Mortgage and in all other instruments securing the Note and to secure
any additional advances, renewals and extensions thereof, and for and in
consideration of the sum of Ten and No/100 Dollars ($10.00), Mortgagor does
hereby mortgage, sell, pledge and assign to Mortgagee the real property legally
described in Exhibit “A” attached hereto (the “Real Property”), together with
all the improvements now or hereafter erected on the Real Property, and all
easements, appurtenances, fixtures, and Mortgagor’s right, title and interest in
all furnishings, equipment, goods, chattels and personal property now or
hereafter delivered to the Real Property and installed thereon or intended to be
installed thereon, and all renewals or replacements thereof or articles in
substitution thereof and all of the estate, right, title and interest of
Mortgagor in and to all property of any nature whatsoever, now or hereafter
situated and used on the Real Property or used or intended to be used in
connection with the operation of the Real Property (all of the foregoing being
hereinafter referred to as the “Property”).

 

TO HAVE AND TO HOLD all and singular the Property hereby conveyed, mortgaged,
pledged or assigned by the Mortgagor, or intended so to be, unto the Mortgagee,
in fee simple.

 

And the Mortgagor covenants with the Mortgagee that the Mortgagor has full power
and lawful right to convey the Property as aforesaid; that the same is free from
all encumbrances, and that Mortgagor hereby fully warrants the title to the
Property and will defend the same against the lawful claims of all persons
whomsoever.

 

PROVIDED ALWAYS, that if PCD shall pay to Mortgagee the amounts due under the
Note at the times and in the manner stipulated therein, and in all other
instruments securing the Note, including renewals, extensions or modifications
thereof, and in this Mortgage and in all other instruments securing the Note, to
be kept, performed or observed by Mortgagor, then this Mortgage shall cease and
be void, but shall otherwise remain in full force and effect.

 



 

 

 

Mortgagor covenants and agrees with Mortgagee as follows:

 

1.      Compliance with Note and Mortgage; Warranty of Title. Mortgagor shall
comply with all provisions of the Note, this Mortgage and of every other
instrument securing the Note, and will promptly pay to Mortgagee the principal
with interest thereon and all other sums required to be paid by Mortgagor under
the Note and pursuant to the provisions of this Mortgage and of every other
instrument securing the Note. Mortgagor covenants that Mortgagor has good
marketable, legal and equitable title to the Property in fee simple free and
clear of all liens, pledges, charges, mortgages, and claims other than any in
favor of Mortgagee, except liens for current taxes not yet due and payable and
that certain first Mortgage of even date herewith by and between Mortgagor and [
] in the maximum principal amount of Eight Million One Hundred Twenty-five
Thousand and No/100ths Dollars ($8,125,000.00) and that certain second Mortgage
of even date herewith by and between Mortgagor and Mortgagee in the maximum
principal amount of Two Million Three Hundred Seventy-five Thousand and
No/100ths Dollars ($2,375,000.00); that Mortgagor has lawful authority to
convey, mortgage and encumber the same as provided in this Mortgage; and that
Mortgagee may peaceably and quietly enjoy the Property. This Mortgage is a third
priority mortgage.

 

2.      Payment of Taxes and Liens. Mortgagor shall pay or cause to be paid all
the taxes, assessments, levies, liabilities, obligations and encumbrances of
every nature now on the Property or that hereafter may be imposed, levied or
assessed upon this Mortgage or the Property or upon the indebtedness secured
hereby. All such payments shall be made prior to delinquency. Insofar as any
indebtedness is of record the same shall be promptly satisfied and evidence of
such satisfaction shall be given to Mortgagee.

 

3.      Insurance. Mortgagor shall keep the Real Property and the improvements
now existing or hereafter erected on the Real Property and any of the Property
located on the Real Property insured as may be required from time to time by
Mortgagee against loss by fire, other hazards, including floods or flooding, and
contingencies in such amounts and for such periods as may be reasonably required
by Mortgagee, but in an amount not less than the amount Mortgagor is indebted
under this Mortgage, the first Mortgage referenced in Paragraph 1 above and the
second Mortgage referenced in Paragraph 1 above. Mortgagor shall pay promptly,
or cause to be paid promptly, when due, any premiums on such insurance. All
insurance shall be carried with companies licensed to sell insurance in the
State of Florida and the policy and renewals shall name Mortgagee as an
additional insured. In the event of loss, Mortgagor shall give immediate notice
by mail to Mortgagee and Mortgagee may make proof of loss if not made promptly
by Mortgagor. If the cost of repair is twenty-five percent (25%) or less of the
appraised value of the improvements on the Real Property and the damage from the
loss can be fully repaired in less than nine (9) months from the date of loss,
the Mortgagor shall make a full repair of the damage, the insurance proceeds
shall be applied by Mortgagee to the cost of the repair of the improvements
damaged and the Mortgagor shall promptly pay any additional amounts necessary to
complete such repair; or (ii) if the cost of repair exceeds twenty-five percent
(25%) of the appraised value of the improvements on the Real Property or the
damage from the loss cannot be fully repaired in less than nine (9) months from
the date of loss, the insurance proceeds or any part thereof may be applied by
Mortgagee at its option either to the reduction of the indebtedness hereby
secured or to the restoration or repair of the property damaged. Mortgagee is
hereby authorized, at its option, to settle and compromise any claims, awards,
damages, rights of action and proceeds, and any other payment or relief under
any insurance policy in the event of foreclosure of this Mortgage or other
transfer of title to the Property in extinguishment of the indebtedness secured
hereby. Upon the execution of this Mortgage, Mortgagor shall deliver to
Mortgagee a certificate of insurance with respect to the Property, in form and
substance satisfactory to Mortgagee. Until the loan evidenced by the Note is
paid in full, Mortgagor shall provide to Mortgagee evidence satisfactory to
Mortgagee that the insurance coverages have been renewed as appropriate, and
continue in full force and effect.

 



2

 

 

4.      Compliance with Law and Regulations. Mortgagor shall comply with all
laws, ordinances, regulations and orders of all federal, state, municipal and
other governmental authorities relating to the Property.

 

5.      Condemnation. If the Property or any part thereof shall be taken through
condemnation (which term when used herein shall include any taking by any
governmental authority or any other authority authorized by the laws of the
State of Florida or the United States of America to so take, and any transfer by
sale in lieu thereof), Mortgagee shall be entitled to all compensation awards,
damages, claims, rights of action and proceeds of, or on account of the taking
up to the amount owed by Mortgagor to Mortgagee under the Note and this Mortgage
at the time of such taking. Mortgagor shall be entitled to any award or damages
in excess of the amount owed by Mortgagor to Mortgagee under the Note and this
Mortgage at the time of such taking. Mortgagee is hereby authorized, at its
option, to commence, appear in and prosecute, in its own or Mortgagor’s name,
any action or proceeding relating to any condemnation, and to settle or
compromise any claim in connection therewith. All such compensation awards,
damages, claims, rights of action and proceeds, and any other payments or
relief, and the right thereto, are hereby assigned by Mortgagor to Mortgagee to
the extent Mortgagor owes Mortgagee any sums under the Note or this Mortgage.
Mortgagee may release any monies so received by it without affecting the lien of
this Mortgage or may apply the same in such manner as Mortgagee shall determine,
to the reduction of the sums secured hereby and to any prepayment charge
provided in the Note, this Mortgage or any other instrument securing the Note.
Any balance of such monies then remaining shall be paid to Mortgagor. Mortgagor
agrees to execute such further assignments or any compensations, awards,
damages, claims, rights of action and proceeds as Mortgagee may reasonably
require.

 

6.      Care of Property. Mortgagor shall not remove or demolish any building or
other property forming a part of the Property without the written consent of
Mortgagee. Mortgagor shall not permit, commit, or suffer any waste, impairment
or deterioration of the Property or any part thereof, and shall keep the same
and improvements thereon in good condition and repair. Mortgagor shall notify
Mortgagee in writing within ten (10) days of any damage or impairment of the
Property. Mortgagee may, at Mortgagee’s discretion, have the Property inspected
(at Mortgagor’s sole cost and expense) at any time.

 

7.      Mortgagee’s Right to Make Certain Payments. In the event Mortgagor fails
to pay or discharge or cause to pay or discharge the taxes, assessments, levies,
liabilities, obligations and encumbrances, or fails to keep the Property insured
or to deliver the policies, premiums paid, or there is a legal proceeding which
may affect Mortgagee’s rights in the property, or Mortgagor fails to repair the
Property as herein agreed or fails to perform any covenant or agreement
contained in this Mortgage or the Note, Mortgagee may at its option pay or
discharge the taxes, assessments, levies, liabilities, and obligations and
encumbrances or any part thereof, to produce and pay for such insurance or to
make and pay for such repairs, defend such legal proceeding or correct the
breach of the covenant or agreement. Mortgagee shall have no obligations on its
part to determine the validity or necessity of any payment thereof and any such
payment shall not waive or affect any option, lien equity or right of Mortgagee
under or by virtue of this Mortgage. The full amount of each and every such
payment shall be immediately due and payable and shall bear interest at the rate
of fifteen percent (15%) per annum, or if greater, the maximum rate allowed by
law, from the date thereof until paid and together with such interest, shall be
secured by the lien of this Mortgage. Nothing herein contained shall be
construed as requiring Mortgagee to advance or expend monies for any of the
purposes mentioned in this paragraph.

 



3

 

 

8.      Indemnity. Mortgagor shall protect, indemnify and save harmless
Mortgagee from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including without limitation
reasonable attorneys’ and paraprofessionals’ fees and expenses, including those
incurred on appeal, and in any and all post-judgment, arbitration or bankruptcy
proceedings, imposed upon, or incurred by, or asserted against Mortgagee, by
reason of (a) ownership of this Mortgage, Mortgagor’s ownership of the Property,
or any interest therein, or receipt of any rents; (b) any accident, injury to,
or on or about the Property; or (c) any failure on the part of Mortgagor to
perform, or comply with, any of the terms of this Mortgage. Any amounts payable
to Mortgagee by reason of the application of this paragraph, shall become
immediately due and payable and shall bear interest at the rate of fifteen
percent (15%) per annum, or if greater, the maximum rate allowed by law, from
the date loss or damage is sustained by Mortgagee until paid. The obligations of
the Mortgagor under this paragraph, shall survive any termination or
satisfaction of this Mortgage.

 

9.      Sale or Assignment. Mortgagor, so long as the Note or any other
indebtedness secured by this Mortgage remains unpaid, will abstain from and will
not cause or permit any sale, exchange, transfer or conveyance of the Property
or any part thereof, voluntarily or by operation of law (other than by
foreclosure under this Mortgage). Mortgagor shall not create, suffer or permit
to be created or filed against the Property, or any part thereof or interest
therein, any mortgage lien or other lien, charge or encumbrance, either superior
or inferior to the lien of this Mortgage without the express written consent of
Mortgagee. Any violation of the foregoing limitations, at the option of
Mortgagee, shall be deemed an Event of Default hereunder. Mortgagor will not:
(a) execute an assignment of the rents, issues and profits, or any part thereof,
from the Property unless such assignment is to Mortgagee; (b) execute any lease
of the Property without the prior written approval of Mortgagee; provided that
Mortgagee shall not withhold its consent to a commercially reasonable lease of
the Property; or (c) in any other manner impair the value of the Property or the
security of this Mortgage. The rights of the Mortgagor hereunder, if any, may
not be assigned and may not be enforced by any other person, firm or entity
whether by operation of law or otherwise.

 

10.     Event of Default. Any one of the following shall constitute an event of
default:

 

A.                Failure by Mortgagor or PCD to pay as and when due and
payable, any installments of principal due under the Note.

 



4

 

 

B.                 Failure by Mortgagor or PCD to pay as and when due and
payable, any installments of interest under the Note or any other sums to be
paid by Mortgagor hereunder or under any other instrument securing the Note,
after five (5) days prior written notice of default and opportunity to cure.

 

C.                 Failure by Mortgagor or PCD to duly keep, perform and observe
any other covenant, condition or agreement in the Note, this Mortgage, or any
other instrument securing the Note after thirty (30) days prior written notice
of default and opportunity to cure.

 

D.                If Mortgagor or PCD: (i) files a voluntary petition in
bankruptcy, or (ii) is adjudicated bankrupt or insolvent, or (iii) files any
petition or answer seeking or acquiescing in any reorganization, readjustment,
liquidation, dissolution or similar relief under any law relating to bankruptcy,
insolvency or other relief for debtors, or (iv) seeks to, consents to or
acquiesces in the appointment of any trustee, receiver, master or liquidator for
herself/himself or for the Property, or (v) makes any general assignment for the
benefit of creditors, or (vi) makes any admission in writing of the inability to
pay her/his debts generally as they become due, or (vii) a court of competent
jurisdiction enters an order, judgment or decree approving a petition filed
against Mortgagor, seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or (viii) any trustee,
receiver or liquidator of Mortgagor or of the Property or of any or all of the
rents, revenues, issues, earnings, profits or income thereof, is appointed
without the prior written consent of Mortgagee, which appointment shall remain
unvacated and unstayed for an aggregate of sixty (60) days whether or not
consecutive.

 

E.                 Any breach of any warranty or material untruth of any
representation of Mortgagor or PCD contained in the Note, this Mortgage, or any
other instrument securing the Note.

 

F.                  The conveyance, transfer, assignment, lease, further
encumbrance of or any other alienation of the Property.

 

11.  Acceleration. If an event of default shall have occurred, Mortgagee may
declare the outstanding principal amount of the Note and the interest accrued
thereon, and all other sums secured hereby, to be due and payable immediately.
Upon such declaration such principal and interest and other sums shall
immediately be due and payable without demand or notice.

 

12.  Remedies after Default. Upon an event of default, Mortgagee may proceed by
suit or suits at law or in equity or by any other appropriate proceeding or
remedy to: (a) enforce payment of the Note or the performance of any term hereof
or any other right, (b) foreclose this Mortgage and to sell the Property under
the judgment or decree of a court or courts of competent jurisdiction, (c)
collect all rents, issues, profits, revenue, income and other benefits from the
Property, if any, (d) appoint a receiver to enter upon and take possession of
the Property and to collect any rents, issues, profits, revenue, income, and
other benefits thereof and apply the same as a court may direct and such
receiver shall have all rights and powers permitted under law, and (e) pursue
any other remedy available to Mortgagee at law or in equity.

 



5

 

 

13.  Environmental Laws and Hazardous Substances.

 

As used in this Paragraph: (a) “Hazardous Substances” are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental
Law and the following substances: gasoline, kerosene, other flammable or toxic
petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials; (b)
“Environmental Law” means federal laws and laws of the jurisdiction where the
Property is located that relate to health, safety or environmental protection;
(c) “Environmental Cleanup” includes any response action, remedial action, or
removal action, as defined in Environmental Law; and (d) an “Environmental
Condition” means a condition that can cause, contribute to, or otherwise trigger
an Environmental Cleanup.

 

Except in accordance with all applicable Environmental Laws, Mortgagor shall not
cause or permit the presence, use, disposal, storage, or release of any
Hazardous Substances, or threaten to release any Hazardous Substances, on or in
the Property. Mortgagor shall not do, nor allow anyone else to do, anything
affecting the Property (a) that is in violation of any Environmental Law, (b)
which creates an Environmental Condition, or (c) which, due to the presence,
use, or release of a Hazardous Substance, creates a condition that adversely
affects the value of the Property.

 

Mortgagor shall promptly give Mortgagee written notice of (a) any investigation,
claim, demand, lawsuit or other action by any governmental or regulatory agency
or private party involving the Property and any Hazardous Substance or
Environmental Law of which Mortgagor has actual knowledge, (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge,
release or threat of release of any Hazardous Substance, and (c) any condition
caused by the presence, use or release of a Hazardous Substance which adversely
affects the value of the Property. If Mortgagor learns, or is notified by any
governmental or regulatory authority, or any private party, that any removal or
other remediation of any Hazardous Substance affecting the Property is
necessary, Mortgagor shall promptly take all necessary remedial actions in
accordance with Environmental Law. Nothing herein shall create any obligation on
Mortgagee for an Environmental Cleanup.

 

14.  Security Agreement. By this Mortgage, Mortgagor grants to Mortgagee a
security interest in favor of Mortgagee under the State of Florida Uniform
Commercial Code in any tangible and intangible personal property herein
described, and Mortgagee shall also have all the rights and remedies of a
secured party under the State of Florida Uniform Commercial Code, without
limitation upon or derogation of the rights and remedies created and accorded to
Mortgagee by this Mortgage pursuant to the common law or any other laws of the
State of Florida or any other jurisdiction, it being understood that the rights
and remedies of Mortgagee under the State of Florida Uniform Commercial Code
shall be cumulative and in addition to all other rights and remedies of
Mortgagee arising under the common law or any other laws of the State of Florida
or any other jurisdiction. Mortgagor authorizes Mortgagee to file, at its
option, any UCC-1 Financing Statement to perfect such security interest in any
required jurisdiction and any amendment which could be required in the future to
add collateral or an additional Debtor.

 

15.  No Waiver. No delay or omission of Mortgagee or of any holder(s) of the
Note to exercise any right, power or remedy accruing upon any event of default
shall exhaust or impair any such right, power or remedy or shall be construed to
waive any event of default or to constitute acquiescence therein.

 



6

 

 

16.  Severability and Savings Clause. In the event that any of the covenants,
terms or provisions contained in the Note, this Mortgage, or any other
instrument securing the Note shall be invalid, illegal or unenforceable in any
respect, the validity of the remaining covenants, agreements, terms or
provisions contained herein and in the Note and any other instrument securing
the Note shall be in no way affected, prejudiced or disturbed thereby.

 

17.  Non-Exclusive Remedies. No right, power or remedy conferred upon or
reserved to Mortgagee by the Note, this Mortgage or any other instrument
securing the Note is exclusive of any other right, power or remedy, but each and
every such right, power and remedy shall be cumulative and concurrent and shall
be in addition to any other right, power and remedy given hereunder or under the
Note or any other instrument securing the Note, or hereafter existing at law, in
equity, or by statute.

 

18.  Binding Effect. The terms of this Mortgage shall be binding upon the
Mortgagor and its successors and assigns, and shall inure to the benefit of
Mortgagee and its successors and assigns.

 

19.  Attorneys’ Fees. The term “attorneys’ fees” as used in this Mortgage
includes any and all legal fees of whatever nature, including but not limited to
fees resulting from any appeal of any interlocutory order or final judgment or
any other appellate proceeding arising out of any litigation.

 

20.  Time of the Essence. Time is of the essence as to each provision of the
Note and this Mortgage which requires Mortgagor to take any action within a
specified time period.

 

21.  WAIVER OF TRIAL BY JURY. MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS MORTGAGE, THE NOTE, OR ANY
OF THE OTHER LOAN DOCUMENTS, THE LOAN OR ANY OTHER STATEMENTS OR ACTIONS OF
MORTGAGOR OR MORTGAGEE. MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN
THE SIGNING OF THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL. MORTGAGOR FURTHER ACKNOWLEDGES THAT (i) IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS
WAIVER IS A MATERIAL INDUCEMENT FOR MORTGAGEE TO MAKE THE LOAN, ENTER INTO THIS
MORTGAGE AND EACH OF THE OTHER LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.

 



7

 

 

IN WITNESS WHEREOF, this instrument has been executed as of the date first above
written.

 



Signed, sealed and delivered in the presence of:   11 Commerce Blvd Holdings,
LLC,     a Delaware limited liability company           By:   Print Name:     
Name:        Its:           Print Name:          

 



STATE OF FLORIDA )   : ss: COUNTY OF FLAGLER )

 

The foregoing instrument was acknowledged before me this _____ day of ________,
2020, by ________________, as ____________ of 11 Commerce Blvd Holdings, LLC, a
Delaware limited liability company, on behalf of said limited liability company,
who is personally known to me.

 



      Notary Public – State of Florida   Printed Name:    (Notary Seal) My
Commission Expires:   Commission No.:

 



8

 

 

Exhibit “A” to Third Mortgage

 

Legal Description of Real Property

 

The following described property located in Flagler County, Florida, to-wit:

 

Lots 3, 4, 5 and 6, Amended Subdivision Map of Wynnfield Section 27, in PINE
LAKES INDUSTRIAL PARK, according to the map or plat thereof as recorded in Plat
Book 27, Page 1, Public Records of Flagler County, Florida.

 



9

 

 

 

EXHIBIT F TO SETTLEMENT AGREEMENT

SMITHSONIAN RELEASE AGREEMENT

 

THIS SMITHSONIAN RELEASE AGREEMENT (the “Contract”) is effective as of the 18th
day of February, 2020 (the “Effective Date”), by and among AMREP Corporation, an
Oklahoma corporation (“AMREP”), Liam Lynch, an individual (“Lynch”), 11 Commerce
Blvd Holdings, LLC, a Delaware limited liability company and an affiliate of
Lynch (“Purchaser”), Palm Coast Data LLC, a Delaware limited liability company
and an affiliate of Lynch (“PCD”).

 

RECITALS:

 

WHEREAS, AMREP is a party to the Smithsonian Agreement (defined below) pursuant
to which AMREP may have certain payment obligations to Smithsonian in the future
dependent on the performance of PCD to perform under its service agreement with
Smithsonian;

 

WHEREAS, certain affiliates of AMREP, Lynch, Purchaser and PCD are entering into
various agreements, including this Contract, to resolve certain matters; and

 

WHEREAS, Lynch and PCD desire to remove AMREP from its obligations under the
Smithsonian Agreement upon the terms and conditions stated hereinbelow.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, AMREP, Lynch and PCD covenant and agree as follows:

 

ARTICLE I - DEFINITIONS

 

The following terms have the meanings specified in this Article I:

 

“CBH” means Commerce Blvd Holdings LLC, a Florida limited liability company and
an affiliate of AMREP.

 

“Default Lease Amounts” means the aggregate amount of interest, collection
costs, attorney fees and late fees with respect to: (i) that certain Industrial
Lease, dated effective April 26, 2019, by and between CBH, as landlord, and PCD,
as tenant, for the Property; and (ii) that certain Industrial Lease, dated
effective April 26, 2019, by and between TC, as landlord, and PCD, as tenant,
for the real property known as 2 Commerce Boulevard, Palm Coast, Florida.

 

“Property” means the real property known as 11 Commerce Boulevard, Palm Coast,
Florida.

 

“Purchase Agreement” means the Purchase Agreement, dated as of the Effective
Date, between CBH and Purchaser.

 

“Smithsonian” means Smithsonian Institution, a trust instrumentality of the
United States created by an Act of Congress in 1846.

 



 

 

 

“Smithsonian Agreement” means that certain Support Agreement, dated May 14,
2018, by and between AMREP and Smithsonian, through Smithsonian Enterprises.

 

“Smithsonian Payment” means any amounts required to be paid by AMREP or its
affiliates to Smithsonian or any of its affiliates pursuant to the terms and
conditions of the Smithsonian Agreement.

 

“TC” means Two Commerce LLC, a Florida limited liability company and an
affiliate of AMREP.

 

ARTICLE II - PCD OBLIGATION TO PAY

 

In the event that at any time AMREP shall be required to pay the Smithsonian
Payment, PCD shall promptly pay Smithsonian or its affiliates the Smithsonian
Payment prior to the date such Smithsonian Payment is due to be paid by AMREP to
Smithsonian or its affiliates but no later than five (5) business days following
PCD’s receipt of notice from AMREP of such Smithsonian Payment.

 

ARTICLE III - TERMINATION OF AMREP OBLIGATIONS

 

PCD and Liam Lynch shall use their best efforts to have Smithsonian terminate
the Smithsonian Agreement. PCD and Liam Lynch shall use their best efforts to
have PCD or one or more of their affiliates or owners enter into a new support
agreement replacing the Smithsonian Agreement.

 

ARTICLE IV – RELEASE OF CERTAIN AMOUNTS

 

PCD agrees and acknowledges that the Default Lease Amounts equal $200,000 as of
the Effective Date.

 

If AMREP’s obligations under the Smithsonian Agreement are terminated on or
before the closing of the purchase by Purchaser from CBH of the Property, then
AMREP shall cause (i) CBH to release PCD from the Default Lease Amounts owed by
PCD to CBH and (ii) TC to release PCD from the Default Lease Amounts owed by PCD
to TC. 

 

If AMREP’s obligations under the Smithsonian Agreement are not terminated on or
before the closing of the purchase by Purchaser from CBH of the Property, then
Purchaser agrees that the Default Lease Amounts shall be added to the principal
amount of the Note (as defined in the Purchase Agreement).

 

If AMREP’s obligations under the Smithsonian Agreement are terminated on or
before July 31, 2020, but after the closing of the purchase by Purchaser from
CBH of the Property, then the amount of Default Lease Amounts previously
included in the principal amount of the Note will be forgiven from the principal
amount of the Note effective as of the date AMREP’s obligations under the
Smithsonian Agreement are terminated.

 



2

 

 

If AMREP’s obligations under the Smithsonian Agreement are not terminated on or
before May 15, 2020, and the closing of the purchase by Purchaser from CBH of
the Property has not occurred by May 15, 2020, then PCD shall, and Lynch shall
cause PCD to, pay on or before May 18, 2020, without further request or notice,
(1) $140,145 of the Default Lease Amounts to CBH and (2) $59,855 of the Default
Lease Amounts to TC.

 

The obligations of Lynch, Purchaser and PCD under this Article IV shall not be
terminated or modified without the consent of CBH and TC, it being expressly
agreed that CBH and TC are third party beneficiaries of this Article IV and may
enforce the provisions of this Article IV.

 

ARTICLE V – NOTICES

 

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be delivered to the mailing address set forth
below, or such other addresses indicated by one party to the other party in
writing from time to time, via (i) receipted overnight delivery, delivery fees
prepaid; or (ii) receipted hand delivery:

 

To Lynch, Purchaser and PCD: 11 Commerce Blvd Holdings, LLC   347 West 36th
Street, Unit 1300   New York, NY 10018   Attn: Liam Lynch     with a copy to:
Chad P. Pugatch, Esq.   Rice Pugatch Robinson Storfer & Cohen, PLLC   101
Northeast Third Avenue, Suite 1800   Fort Lauderdale, Florida 33301       Robert
Forman, Esq.   Robert S. Forman, P.A.   8201 Peters Rd., Suite 1000   Fort
Lauderdale, Florida 33324-3266       Michael Kean, Esq.   Loren & Kean Law  
7111 Fairway Dr. Suite 302   Palm Beach Gardens, Florida 33418-4206     To
AMREP: AMREP Corporation   620 West Germantown Pike, Suite 175   Plymouth
Meeting, Pennsylvania 19462   Attn: President     with a copy to: Matthew M.
Spangler, Esq.   Lastrapes, Spangler & Pacheco, P.A.   333 Rio Rancho Drive,
Suite 401   Rio Rancho, New Mexico 87124

 



3

 

 

Any notice or communication given hereunder shall be deemed to have been given:
(i) as of the date of delivery, if hand delivered; or (ii) as the day following
the date of delivery to an overnight courier service, if sent by overnight
delivery.

 

ARTICLE VI - MISCELLANEOUS PROVISIONS

 

1.                This Contract contains the entire agreement between AMREP,
Lynch, Purchaser and PCD and there are no other terms, conditions, promises,
understandings, statements or representations, express or implied, concerning
the transaction contemplated hereunder. This Contract shall inure to the benefit
of and bind the parties hereto, their personal representatives and successors
and assigns. This Contract shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction).

 

2.                  The waiver of any breach of this Contract by any party shall
not constitute a waiver of any subsequent breach either of the same or another
provision of this Contract. If any of the provisions of this Contract shall be
held by a court of competent jurisdiction to be unenforceable, the remaining
provisions of this Contract, as the case may be, shall not be affected thereby.

 

3.                  AMREP represents and warrants to Lynch, Purchaser and PCD
that the individual executing this Contract on behalf of AMREP is authorized to
do so and, upon his executing this Contract, this Contract shall be binding and
enforceable upon AMREP in accordance with its terms.

 

4.                  Each Lynch, Purchaser and PCD represents and warrants to
AMREP that (b) each of Lynch, Purchaser and PCD has full power and authority to
enter into this Contract and perform this Contract in accordance with its terms
and (b) the individual executing this Contract on behalf of Lynch, Purchaser and
PCD is authorized to do so and, upon executing this Contract, this Contract
shall be binding and enforceable on Lynch, Purchaser and PCD in accordance with
its terms. The representations and warranties of Lynch, Purchaser and PCD
contained in this Paragraph 4 of this Article VI shall survive closing, shall
not be subject to the doctrine of merger.

 

5.                  This Contract may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Contract delivered by facsimile,
e-mail or other means of electronic transmission (to which a signed PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Contract. Each party may copy this completed
Contract for electronic storage in a non-editable format, at which time the
paper form of this Contract may be destroyed. Each party agrees that following
the electronic storage of this Contract, any hardcopy printout of that
electronically stored information will constitute an original of this Contract.

 



4

 

 

6.                  For purposes of this Contract, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) “may” means has the right, but not the obligation to do
something and “may not” means does not have the right to do something; (c)
“will” and “shall” are expressions of command and not merely expressions of
future intent or expectation; (d) “written” or “in writing” is used for emphasis
in certain circumstances, but that will not derogate from the general
application of the notice requirements set forth in Article VII in those and
other circumstances; (e) singular use of words shall include the plural and vice
versa; (f) use of a specific gender imports the other gender(s); (g) unless the
context expressly provides otherwise, any approval, determination, election or
authorization required to be obtained from a party shall be at such party’s sole
discretion; (h) any reference to a number of days shall refer to calendar days
and any reference to “month” shall refer to “calendar month;” (i) the word “or”
is not exclusive; and (j) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Contract as a whole. Unless the context otherwise
requires, references herein: (x) to Articles refer to the Articles of this
Contract; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
any law means such law as amended, modified, codified, replaced or reenacted.
All remedies, rights, undertakings, obligations, and agreements contained in
this Contract shall be cumulative, and none of them shall be in limitation of
any other remedy, right, undertaking, obligation or agreement of either party.
The headings in this Contract are for reference only and shall not affect the
interpretation of this Contract. The parties intend that each representation,
warranty, acknowledgement, agreement and covenant contained herein shall have
independent significance. If any party has breached any representation,
warranty, acknowledgement, agreement or covenant contained herein in any
respect, the fact that there exists another representation, warranty,
acknowledgement, agreement or covenant relating to the same subject matter
(regardless of the relative levels of specificity) that the party has not
breached shall not detract from or mitigate the fact that the party is in breach
of such representation, warranty, acknowledgement, agreement or covenant.

 

7.                  Time is of the essence in the performance of this Contract.

 

8.                  Nothing contained herein is intended to create, nor shall it
ever be construed to make, AMREP, Lynch, Purchaser or PCD partners or joint
venturers.

 

9.                  If any party shall be required to employ an attorney to
enforce or defend the rights of such party hereunder, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and costs from the other
parties. The prevailing party shall be the party who receives substantially the
relief sought, whether by judgment, summary judgment, dismissal, settlement or
otherwise.

 



5

 

 

10.              Lynch, Purchaser and PCD shall not assign this Contract or its
rights hereunder without the prior written consent of AMREP.

 

[Signatures on following pages]

 



6

 

 

IN WITNESS WHEREOF, the parties have executed this Contract as of the Effective
Date.

 

  AMREP Corporation       By: /s/ Christopher V. Vitale     Name: Christopher V.
Vitale     Title: President       /s/ Liam Lynch   Name: Liam Lynch       11
Commerce Blvd Holdings, LLC       By: /s/ Liam Lynch     Name: Liam Lynch    
Title: Manager       Palm Coast Data LLC       By:    /s/ Liam Lynch     Name:
Liam Lynch     Title: Manager

 



7

 

 

EXHIBIT G TO SETTLEMENT AGREEMENT

RELEASE AGREEMENT

 

This Release Agreement, dated as of February 18, 2020 (the “Release Agreement”),
is made

 

·by AMREP Corporation, an Oklahoma corporation (“AXR”), American Republic
Investment Co., a Delaware corporation (“ARIC”), AMREP Southwest Inc., a New
Mexico corporation (“ASW”), Outer Rim Investments, Inc., a New Mexico
corporation (“ORI”), Palm Coast Data Holdco, Inc., a Delaware corporation
(“PCDH”), Commerce Blvd Holdings LLC, a Florida limited liability company
(“CBH”), and Two Commerce LLC, a Florida limited liability company (“TC”, and
together with AXR, ARIC, ASW, ORI, PCDH and CBH, the “AXR Entities”),     ·in
favor of Liam Lynch, an individual (“Lynch”), Irish Studio LLC, a Delaware
limited liability company (“IS”), Studio Membership Services, LLC, a Delaware
limited liability company (“SMS”), FulCircle Media, LLC, a Delaware limited
liability company (“FCM”), Media Data Resources, LLC, a Delaware limited
liability company (“MDR”) and Palm Coast Data LLC, a Delaware limited liability
company (“PCD”, and together with Lynch, IS, SMS, FCM and MDR, the “IS
Entities”) (the IS Entities and the AXR Entities are referred to as the
“Parties”, and each, a “Party”), and the other Releasees (defined below).

 

WITNESSETH:

 

WHEREAS, Lynch is the sole member in, and sole owner of, IS;

 

WHEREAS, IS is the sole member in, and sole owner of, SMS;

 

WHEREAS, SMS is the sole member in, and sole owner of, each of PCD and MDR;

 

WHEREAS, PCD is the sole member in, and sole owner of, FCM;

 

WHEREAS, AXR owns all of the issued and outstanding shares of capital stock of
ARIC;

 

WHEREAS, ARIC owns all of the issued and outstanding shares of capital stock of
PCDH and ASW;

 

WHEREAS, ARIC is the sole member in, and sole owner of, CBH;

 

WHEREAS, ASW owns all of the issued and outstanding shares of capital stock of
ORI;

 

WHEREAS, ORI is the sole member in, and sole owner of, TC;

 

WHEREAS, each of the IS Entities are Affiliates (as defined herein);

 



 

 

 

WHEREAS, each of the AXR Entities are Affiliates;

 

WHEREAS, PCDH, SMS, and PCD are entering into Settlement Agreement of even date
herewith (the “Settlement Agreement”) by which this Release Agreement is a
required document; and

 

WHEREAS, each AXR Entity and the other Releasors (as defined herein) are
releasing each IS Entity and each of their Affiliates and the other Releasees
(as defined herein) from the Released Claims (as defined herein).

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.                  Release.

 

(a)               Notwithstanding anything else contained in this Release
Agreement, the provisions of Section 1 of this Release Agreement are effective
if and only if the Settlement Payment Amount (as defined in the Settlement
Agreement) has been timely paid by PCD to PCDH on or before March 20, 2020
pursuant to Paragraph 1 of Article II of the Settlement Agreement. Each AXR
Entity, for itself and on behalf of each other Releasor, hereby irrevocably and
unconditionally releases, waives and forever discharges each Releasee of and
from any and all Released Claims.

 

(i)              The term “Claims” means actions, causes of action, suits,
losses, liabilities, rights, debts, dues, sums of money, accounts, reckonings,
obligations, costs, expenses, liens, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims, and demands, of every kind and nature whatsoever,
whether now known or unknown, foreseen or unforeseen, matured or unmatured,
suspected or unsuspected, unanticipated as well as anticipated, that now exist
or may hereafter accrue based on matters now unknown as well as known, in law,
admiralty or equity, which any of such Releasors ever had, now have or hereafter
can, shall or may have against any of such Releasees for, upon or by reason of
any matter, cause, conduct, event, occurrence, omission or thing whatsoever,
existing or occurring before the date hereof

 

(ii)              The term “Releasor” means each AXR Entity, each of their
Affiliates and the direct and indirect subsidiaries, Affiliates, employees,
officers, directors, stockholders, members, agents, representatives,
accountants, lawyers, consultants, advisors, successors and assigns of each AXR
Entity or each of its Affiliates; provided that, the term “Releasor” shall not
include any IS Entity.

 

(iii)             The term “Releasee” means each IS Entity, each of their
Affiliates and the direct and indirect subsidiaries, Affiliates, employees,
officers, directors, stockholders, members, agents, representatives,
accountants, lawyers, consultants, advisors, successors and assigns of each IS
Entity or each of its Affiliates; provided that, the term “Releasee” shall not
include any AXR Entity.

 

(iv)             The term “Affiliate” of a Person means any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 



2

 

 

(v)             The term “Person” means an individual, corporation, partnership,
joint venture, limited liability company, governmental authority, unincorporated
organization, trust, association or other entity.

 

(vi)             The term “Law” means any statute, law, ordinance, regulation,
rule, code, order, constitution, treaty, common law, judgment, decree, other
requirement or rule of law of any federal, state or local government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any arbitrator or federal, state or
local court or tribunal of competent jurisdiction.

 

(vii)            The term “Released Claims” means any and all Claims arising
from events occurring from the beginning of time to the date of this Release
Agreement including any and all Claims which were or could have been included in
the TC Lawsuit (as defined in the Settlement Agreement) and/or the CBH Lawsuit
(as defined in the Settlement Agreement), but specifically excludes any Claims
arising under or for the purpose of enforcing the terms and provisions of the
Settlement Agreement.

 

(b)               Each AXR Entity, on behalf of itself and each other Releasor,
hereby irrevocably agrees to refrain from directly or indirectly asserting any
claim or demand or commencing (or causing to be commenced) any suit, action, or
proceeding of any kind, in any court or before any tribunal, against any
Releasee based upon any Released Claim.

 

(c)               Each AXR Entity, on behalf of itself and each other Releasor,
represents and warrants that (i) it or another Releasor is the exclusive owner
of the Released Claims and that, as of the date hereof, no Releasor has
assigned, sold, transferred or otherwise conveyed any Released Claim to any
other person or entity and (ii) as of the date hereof, no Releasor has filed
with any court, tribunal or alternative dispute resolution organization any
claim, demand, action, joinder or cause of action against any Releasee except
the TC Lawsuit and the CBH Lawsuit. If this warranty and representation should
later be found to be untrue, then, in addition to any other relief or damages to
which a Releasee may be entitled, each AXR Entity shall, at no cost or expense
to any Releasee, immediately file all documents and take all action necessary to
have the claim, action or cause of action dismissed or discontinued with
prejudice.

 

(d)               Each AXR Entity, on behalf of itself and each other Releasor,
understands that it may later discover Claims or facts that may be different
than, or in addition to, those that any Releasor now knows or believes to exist
regarding the subject matter of the release contained in this Section 1, and
which, if known at the time of signing this Release Agreement, may have
materially affected this Release Agreement and such Party’s decision to enter
into it and grant the release contained in this Section 1. Nevertheless, each
AXR Entity, on behalf of itself and each other Releasor, intends to and does
fully, finally and forever waive, settle and release all Released Claims that
now exist, may arise or accrue hereafter or previously existed, whether known or
unknown, foreseen or unforeseen, or suspected or unsuspected, and the release
given herein is and will remain in effect as a complete release, notwithstanding
the discovery or existence of any additional or different facts. Each AXR
Entity, on behalf of itself and each other Releasor, hereby waives, settles and
releases any right or Released Claims that might arise as a result of any such
different or additional Claims or facts.

 



3

 

 

2.                  Representations and Warranties. Each Party hereby represents
and warrants to the other Party that:

 

(a)               It has the full right and corporate or limited liability
company, as the case may be, power and authority to enter into, execute and
deliver this Release Agreement, to grant the release contained herein and to
perform its obligations hereunder.

 

(b)               The execution by the undersigned individual executing this
Release Agreement on its behalf, and the delivery of this Release Agreement on
its behalf, has been duly authorized by all necessary corporate or limited
liability company, as the case may be, action on the part of such Party, and
such undersigned individual is a duly authorized signatory of such Party.

 

(c)               This Release Agreement has been duly and validly executed and
delivered by such Party and (assuming due authorization, execution and delivery
by the other Parties hereto) constitutes the legal, valid and binding obligation
of the Party, enforceable against it in accordance with its terms, except as may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium,
or similar Laws and equitable principles related to or affecting creditors’
rights generally or the effect of general principles of equity.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF THE PARTIES HEREIN, (A)
NO PARTY HERETO NOR ANY PERSON ON SUCH PARTY’S BEHALF HAS MADE OR MAKES ANY
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR
WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE
OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY
HERETO ACKNOWLEDGES THAT, IN ENTERING INTO THIS RELEASE AGREEMENT, IT HAS NOT
RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY (OTHER THAN
THE EXPRESS REPRESENTATIONS SET FORTH HEREIN), OR ANY OTHER PERSON ON SUCH OTHER
PARTY’S BEHALF.

 

3.                  Miscellaneous.

 

(a)               Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 



4

 

 

(b)               Entire Agreement. This Agreement constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous representations,
warranties, understandings and agreements, both written and oral, with respect
to such subject matter.

 

(c)               Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. Neither Party may assign its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning Party of any of its obligations hereunder.

 

(d)               No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

(e)               Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

(f)                Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

i.                       This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

ii.                     ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
BASED UPON THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK IN THE
BOROUGH OF MANHATTAN, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 



5

 

 

iii.                   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section.

 

(g)               Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

(h)               Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission (to
which a signed PDF copy is attached) shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement. Either Party
may copy this completed Agreement for electronic storage in a non-editable
format, at which time the paper form of this Agreement may be destroyed. Each
Party agrees that following the electronic storage of this Agreement, any
hardcopy printout of that electronically stored information will constitute an
original of this Agreement.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



6

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Release Agreement to be duly
executed and delivered as of the date first written above.

 







AMREP Corporation   American Republic Investment Co.       By:   /s/ Christopher
V. Vitale   By:   /s/ Christopher V. Vitale   Name: Christopher V. Vitale    
Name: Christopher V. Vitale   Title: President     Title: President       AMREP
Southwest Inc.   Outer Rim Investments, Inc.       By:   /s/ Christopher V.
Vitale   By:   /s/ Christopher V. Vitale   Name: Christopher V. Vitale     Name:
Christopher V. Vitale   Title: President     Title: President       Palm Coast
Data Holdco, Inc.   Commerce Blvd Holdings LLC       By:   /s/ Christopher V.
Vitale   By:   /s/ Christopher V. Vitale   Name: Christopher V. Vitale     Name:
Christopher V. Vitale   Title: President     Title: President       Two Commerce
LLC           By:   /s/ Christopher V. Vitale       Name: Christopher V. Vitale
      Title: President          



 



  Irish Studio LLC   /s/ Liam Lynch     Name: Liam Lynch         By:   /s/ Liam
Lynch       Name: Liam Lynch       Title: Manager       Studio Membership
Services, LLC   FulCircle Media, LLC       By:   /s/ Liam Lynch   By:   /s/ Liam
Lynch   Name: Liam Lynch     Name: Liam Lynch   Title: Manager     Title:
Manager       Media Data Resources, LLC   Palm Coast Data LLC       By:   /s/
Liam Lynch   By:   /s/ Liam Lynch   Name: Liam Lynch     Name: Liam Lynch  
Title: Manager     Title: Manager

 



 

 

 

EXHIBIT H TO SETTLEMENT AGREEMENT 

RELEASE AGREEMENT

 

This Release Agreement, dated as of February 18, 2020 (the “Release Agreement”),
is made

 

·by Liam Lynch, an individual (“Lynch”), Irish Studio LLC, a Delaware limited
liability company (“IS”), Studio Membership Services, LLC, a Delaware limited
liability company (“SMS”), FulCircle Media, LLC, a Delaware limited liability
company (“FCM”), Media Data Resources, LLC, a Delaware limited liability company
(“MDR”) and Palm Coast Data LLC, a Delaware limited liability company (“PCD”,
and together with Lynch, IS, SMS, FCM and MDR, the “IS Entities”),    

·in favor of AMREP Corporation, an Oklahoma corporation (“AXR”), American
Republic Investment Co., a Delaware corporation (“ARIC”), AMREP Southwest Inc.,
a New Mexico corporation (“ASW”), Outer Rim Investments, Inc., a New Mexico
corporation (“ORI”), Palm Coast Data Holdco, Inc., a Delaware corporation
(“PCDH”), Commerce Blvd Holdings LLC, a Florida limited liability company
(“CBH”), and Two Commerce LLC, a Florida limited liability company (“TC”, and
together with AXR, ARIC, ASW, ORI, PCDH and CBH, the “AXR Entities”) (the AXR
Entities and the IS Entities are referred to as the “Parties”, and each, a
“Party”), and the other Releasees (defined below).

 

WITNESSETH:

 

WHEREAS, Lynch is the sole member in, and sole owner of, IS;

 

WHEREAS, IS is the sole member in, and sole owner of, SMS;

 

WHEREAS, SMS is the sole member in, and sole owner of, each of PCD and MDR;

 

WHEREAS, PCD is the sole member in, and sole owner of, FCM;

 

WHEREAS, AXR owns all of the issued and outstanding shares of capital stock of
ARIC;

 

WHEREAS, ARIC owns all of the issued and outstanding shares of capital stock of
PCDH and ASW;

 

WHEREAS, ARIC is the sole member in, and sole owner of, CBH;

 

WHEREAS, ASW owns all of the issued and outstanding shares of capital stock of
ORI;

 

WHEREAS, ORI is the sole member in, and sole owner of, TC;

 

WHEREAS, each of the IS Entities are Affiliates (as defined herein);

 



 

 

 

WHEREAS, each of the AXR Entities are Affiliates;

 

WHEREAS, PCDH, SMS, and PCD are entering into Settlement Agreement of even date
herewith (the “Settlement Agreement”) by which this Release Agreement is a
required document; and

 

WHEREAS, each IS Entity and the other Releasors (as defined herein) are
releasing each AXR Entity and each of their Affiliates and the other Releasees
(as defined herein) from the Released Claims (as defined herein).

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.             Release.

 

(a)               Effective as of the date hereof, each IS Entity, for itself
and on behalf of each other Releasor, hereby irrevocably and unconditionally
releases, waives and forever discharges each Releasee of and from any and all
Released Claims.

 

(i)                 The term “Claims” means actions, causes of action, suits,
losses, liabilities, rights, debts, dues, sums of money, accounts, reckonings,
obligations, costs, expenses, liens, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims, and demands, of every kind and nature whatsoever,
whether now known or unknown, foreseen or unforeseen, matured or unmatured,
suspected or unsuspected, unanticipated as well as anticipated, that now exist
or may hereafter accrue based on matters now unknown as well as known, in law,
admiralty or equity, which any of such Releasors ever had, now have or hereafter
can, shall or may have against any of such Releasees for, upon or by reason of
any matter, cause, conduct, event, occurrence, omission or thing whatsoever,
existing or occurring before the date hereof.

 

(ii)              The term “Releasor” means each IS Entity, each of their
Affiliates and the direct and indirect subsidiaries, Affiliates, employees,
officers, directors, stockholders, members, agents, representatives,
accountants, lawyers, consultants, advisors, successors and assigns of each IS
Entity or each of its Affiliates; provided that, the term “Releasor” shall not
include any AXR Entity.

 

(iii)            The term “Releasee” means each AXR Entity, each of their
Affiliates and the direct and indirect subsidiaries, Affiliates, employees,
officers, directors, stockholders, members, agents, representatives,
accountants, lawyers, consultants, advisors, successors and assigns of each AXR
Entity or each of its Affiliates; provided that, the term “Releasee” shall not
include any IS Entity.

 

(iv)             The term “Affiliate” of a Person means any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 



2 

 

 

(v)               The term “Person” means an individual, corporation,
partnership, joint venture, limited liability company, governmental authority,
unincorporated organization, trust, association or other entity.

 

(vi)             The term “Law” means any statute, law, ordinance, regulation,
rule, code, order, constitution, treaty, common law, judgment, decree, other
requirement or rule of law of any federal, state or local government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any arbitrator or federal, state or
local court or tribunal of competent jurisdiction.

 

(vii)          The term “Released Claims” means any and all Claims arising from
events occurring from the beginning of time to the date of this Release
Agreement including any and all Claims which: (i) were or could have been
included in the TC Lawsuit (as defined in the Settlement Agreement) and/or the
CBH Lawsuit (as defined in the Settlement Agreement), and (ii) which arise from
or are related, directly or indirectly, to the Membership Interest Purchase
Agreement between PCDH and SMS dated April 26, 2019, the ownership of Membership
Interests in PCD by SMS, and/or the PCD business, leases or other PCD contracts;
but specifically excludes any Claims arising under or for the purpose of
enforcing the terms and provisions of the Settlement Agreement.

 

(b)               Each IS Entity, on behalf of itself and each other Releasor,
hereby irrevocably agrees to refrain from directly or indirectly asserting any
claim or demand or commencing (or causing to be commenced) any suit, action, or
proceeding of any kind, in any court or before any tribunal, against any
Releasee based upon any Released Claim.

 

(c)               Each IS Entity, on behalf of itself and each other Releasor,
represents and warrants that (i) it or another Releasor is the exclusive owner
of the Released Claims and that, as of the date hereof, no Releasor has
assigned, sold, transferred or otherwise conveyed any Released Claim to any
other person or entity and (ii) as of the date hereof, no Releasor has filed
with any court, tribunal or alternative dispute resolution organization any
claim, demand, action, joinder or cause of action against any Releasee. If this
warranty and representation should later be found to be untrue, then, in
addition to any other relief or damages to which a Releasee may be entitled,
each IS Entity shall, at no cost or expense to any Releasee, immediately file
all documents and take all action necessary to have the claim, action or cause
of action dismissed or discontinued with prejudice.

 

(d)               Each IS Entity, on behalf of itself and each other Releasor,
understands that it may later discover Claims or facts that may be different
than, or in addition to, those that any Releasor now knows or believes to exist
regarding the subject matter of the release contained in this Section 1, and
which, if known at the time of signing this Release Agreement, may have
materially affected this Release Agreement and such Party’s decision to enter
into it and grant the release contained in this Section 1. Nevertheless, each IS
Entity, on behalf of itself and each other Releasor, intends to and does fully,
finally and forever waive, settle and release all Released Claims that now
exist, may arise or accrue hereafter or previously existed, whether known or
unknown, foreseen or unforeseen, or suspected or unsuspected, and the release
given herein is and will remain in effect as a complete release, notwithstanding
the discovery or existence of any additional or different facts. Each IS Entity,
on behalf of itself and each other Releasor, hereby waives, settles and releases
any right or Released Claims that might arise as a result of any such different
or additional Claims or facts.

 



3 

 

 

2.                  Representations and Warranties. Each Party hereby represents
and warrants to the other Party that:

 

(a)               It has the full right and corporate or limited liability
company, as the case may be, power and authority to enter into, execute and
deliver this Release Agreement, to grant the release contained herein and to
perform its obligations hereunder.

 

(b)               The execution by the undersigned individual executing this
Release Agreement on its behalf, and the delivery of this Release Agreement on
its behalf, has been duly authorized by all necessary corporate or limited
liability company, as the case may be, action on the part of such Party, and
such undersigned individual is a duly authorized signatory of such Party.

 

(c)               This Release Agreement has been duly and validly executed and
delivered by such Party and (assuming due authorization, execution and delivery
by the other Parties hereto) constitutes the legal, valid and binding obligation
of the Party, enforceable against it in accordance with its terms, except as may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium,
or similar Laws and equitable principles related to or affecting creditors’
rights generally or the effect of general principles of equity.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF THE PARTIES HEREIN, (A)
NO PARTY HERETO NOR ANY PERSON ON SUCH PARTY’S BEHALF HAS MADE OR MAKES ANY
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR
WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE
OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY
HERETO ACKNOWLEDGES THAT, IN ENTERING INTO THIS RELEASE AGREEMENT, IT HAS NOT
RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY THE OTHER PARTY (OTHER THAN
THE EXPRESS REPRESENTATIONS SET FORTH HEREIN), OR ANY OTHER PERSON ON SUCH OTHER
PARTY’S BEHALF.

 

3.                  Miscellaneous.

 

(a)               Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 



4 

 

 

(b)               Entire Agreement. This Agreement constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous representations,
warranties, understandings and agreements, both written and oral, with respect
to such subject matter.

 

(c)               Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. Neither Party may assign its rights or obligations
hereunder without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning Party of any of its obligations hereunder.

 

(d)               No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

(e)               Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the Party so waiving. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

(f)                Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

i.                    This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

ii.                  ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
BASED UPON THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK IN THE
BOROUGH OF MANHATTAN, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 



5 

 

 

iii.                EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section.

 

(g)               Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

(h)               Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission (to
which a signed PDF copy is attached) shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement. Either Party
may copy this completed Agreement for electronic storage in a non-editable
format, at which time the paper form of this Agreement may be destroyed. Each
Party agrees that following the electronic storage of this Agreement, any
hardcopy printout of that electronically stored information will constitute an
original of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



6 

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Release Agreement to be duly
executed and delivered as of the date first written above.

 



  Irish Studio LLC /s/ Liam Lynch     Name: Liam Lynch         By: /s/ Liam
Lynch       Name: Liam Lynch       Title: Manager       Studio Membership
Services, LLC   FulCircle Media, LLC       By: /s/ Liam Lynch   By: /s/ Liam
Lynch   Name: Liam Lynch     Name: Liam Lynch   Title: Manager       Title:
Manager       Media Data Resources, LLC   Palm Coast Data LLC       By: /s/ Liam
Lynch   By: /s/ Liam Lynch   Name: Liam Lynch     Name: Liam Lynch   Title:
Manager       Title: Manager



 



AMREP Corporation   American Republic Investment Co.       By: /s/ Christopher
V. Vitale   By: /s/ Christopher V. Vitale   Name: Christopher V. Vitale    
Name: Christopher V. Vitale   Title: President       Title: President      
AMREP Southwest Inc.   Outer Rim Investments, Inc.       By: /s/ Christopher V.
Vitale   By: /s/ Christopher V. Vitale   Name: Christopher V. Vitale     Name:
Christopher V. Vitale   Title: President       Title: President             Palm
Coast Data Holdco, Inc.   Commerce Blvd Holdings LLC       By: /s/ Christopher
V. Vitale   By: /s/ Christopher V. Vitale   Name: Christopher V. Vitale    
Name: Christopher V. Vitale   Title: President       Title: President       Two
Commerce LLC           By: /s/ Christopher V. Vitale       Name: Christopher V.
Vitale       Title: President    





 



 

 

 

EXHIBIT I TO SETTLEMENT AGREEMENT



 

 

IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER COUNTY,
FLORIDA

 

CASE NO.: 2019 CA 000802

COMMERCE BLVD HOLDINGS LLC, a Florida limited liability company,

 

Plaintiff,

 

v.

 

PALM COAST DATA LLC, a Delaware limited liability company; STUDIO MEMBERSHIP
SERVICES, LLC, a Delaware limited liability company; MEDIA DATA RESOURCES, LLC,
a Delaware limited liability company; and FULCIRCLE MEDIA, LLC, a Delaware
limited liability company,

 

Defendants.

______________________________________/

 

 

 

JOINT STIPULATION FOR FINAL JUDGMENT

FOR POSSESSION, EVICTION, AND DAMAGES

 

Plaintiff Commerce Blvd Holdings LLC (“Plaintiff”) and Defendant Palm Coast Data
LLC (“Defendant,” together with Plaintiff, the “Parties”) file this Joint
Stipulation for Final Judgment for Possession, Eviction, and Damages (“Joint
Stipulation”), and state as follows:

 

1.                  Plaintiff brought this action against Defendant for, among
other things, (i) (Count 1) eviction of Defendant from the leased premises and
property (“Premises”), which are the subject of the lease at issue (“Lease”) in
the Complaint, and (ii) (Count 2) damages against Defendant for breach of the
Lease.

 

2.                  The Parties have agreed that Defendant shall be evicted and
removed from the Premises, without further litigation, upon the entry of the
Stipulated Final Judgment for Possession, Eviction, and Damages (“Final
Judgment”) attached hereto as Exhibit 1.

 

3.                  The Parties have further agreed that Plaintiff shall be
entitled to the damages set forth in the Final Judgment, which include unpaid
amounts for the past-due rent, interest, sales tax, and late charges, as well as
any damages that accrue in the future due to Defendant’s non-payment of rent due
under the Lease. As of February 14, 2020, the total past-due amount under the
Lease is $407,029.51 (which includes unpaid rent for December 2019, January
2020, and February 2020), as follows:

 



 

 

 

Case No.: 2019 CA 000802

 

a.Pursuant to Section 3.1(a) of the Lease, the monthly base rent is $110,833.33
during the first 12 months of the Lease. b.Pursuant to Section 3.4 of the Lease,
Tenant is required to pay a late charge equal to 12% for each delinquent rent
payment. c.Pursuant to Section 3.4 of the Lease, Tenant is required to pay
interest (at the maximum rate permitted by law, currently 18%) on all past-due
amounts due under the Lease. d.Pursuant to Section 3.5 of the Lease, Tenant is
required to pay Florida sales tax on all payments of rent. The current sales tax
rate is 6.7 percent.

 

4.                  In the event sums due under the Lease for past due or future
accruing rent are not paid, Landlord, upon the filing of an affidavit of
non-payment, shall be entitled to the entry of the Final Judgment for eviction
and possession of the Premises, and shall be awarded damages to the extent of
unpaid sums then due under the Lease. The Plaintiff’s affidavit of non-payment
may include a calculation of the then unpaid sums due under the Lease, which
sums may be included in the Final Judgment. Defendant stipulates to such sums
being included in the Final Judgment, and waives any defense to entry of the
Final Judgment, except for the defense of payment, and the Parties agree that
sums will not be included in the Final Judgment, nor shall eviction be, based on
any rents which have in fact been paid.

 

5.                  The Parties also stipulate and agree that, pursuant to
Section 14.4 of the Lease and Section 83.251, Florida Statutes, Plaintiff is
entitled to its attorneys’ fees, costs, and expenses incurred in prosecuting
this action and enforcing the Lease.

 

6.                  Each of the Parties, by signing below, authorizes their
counsel to file this Joint Stipulation and stipulate to:

 

a.the entry of the Final Judgment attached hereto as Exhibit 1; and b.this Court
retaining jurisdiction over this action to enforce compliance with the terms of
the Final Judgment.

 



2

 

 

Case No.: 2019 CA 000802

 



COMMERCE BLVD HOLDINGS LLC   PALM COAST DATA LLC By: /s/ Christopher V. Vitale  
By: /s/ Ciaran Casey Name: Christopher V. Vitale   Name: Ciaran Casey Title:
President   Title: Manager Date: February 18, 2020   Date: 2-18-2020



 



3

 



 

Case No.: 2019 CA 000802

 

Respectfully submitted,

 



DUANE MORRIS LLP LOREN & KEAN LAW 201 South Biscayne Boulevard, Suite 3400 7111
Fairway Drive, Suite 302 Miami, Florida 33131 Palm Beach Gardens, FL 33418 Tel:
(305) 960-2200 Tel: (954) 474-7200 Fax: (305) 960-2201 Fax: (561) 615-5708    
By: /s/ Richard D. Shane   By: /s/ Michael I. Kean Michael J. Shuman, Esq.
Michael I. Kean, Esq. Florida Bar No.: 17053 Florida Bar No.: 970750
mjshuman@duanemorris.com mkean@lorenkeanlaw.com Richard D. Shane, Esq. Counsel
for Defendant Florida Bar No.: 70611 Palm Coast Data LLC rdshane@duanemorris.com
  Counsel for Plaintiff   Commerce Blvd Holdings LLC  



 

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true and correct copy of the foregoing was served via
the Florida Courts E-Filing Portal on this __ day of ________________, _____
upon:

 

DUANE MORRIS LLP

Michael J. Shuman, Esq.

mjshuman@duanemorris.com

Richard D. Shane, Esq.

rdshane@duanemorris.com

201 South Biscayne Boulevard, Suite 3400

Miami, Florida 33131

 

Counsel for Plaintiff

Commerce Blvd Holdings LLC

LOREN & KEAN LAW

Michael I. Kean, Esq.

mkean@lorenkeanlaw.com

7111 Fairway Drive, Suite 302

Palm Beach Gardens, FL 33418

 

Counsel for Defendant

Palm Coast Data LLC

  

By:  

 



4

 

 

Case No.: 2019 CA 000802

 

Exhibit 1

 



5

 

 

 

IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER COUNTY,
FLORIDA

 

CASE NO.: 2019 CA 000802

COMMERCE BLVD HOLDINGS LLC, a Florida limited liability company,

 

Plaintiff,

 

v.

 

PALM COAST DATA LLC, a Delaware limited liability company; STUDIO MEMBERSHIP
SERVICES, LLC, a Delaware limited liability company; MEDIA DATA RESOURCES, LLC,
a Delaware limited liability company; and FULCIRCLE MEDIA, LLC, a Delaware
limited liability company,

 

Defendants.

______________________________________/

 

 

 

STIPULATED FINAL JUDGMENT FOR POSSESSION, EVICTION, AND DAMAGES

 

THIS CAUSE is before the Court on Plaintiff Commerce Blvd Holdings LLC
(“Plaintiff”) and Defendant Palm Coast Data LLC’s (“Defendant,” together with
Plaintiff, the “Parties”) “Joint Stipulation for Final Judgment for Possession,
Eviction, and Damages” (the “Joint Stipulation”), pursuant to which the Parties
agree to the entry of this “Stipulated Final Judgment for Possession, Eviction,
and Damages” (the “Stipulated Final Judgment”) in favor of Plaintiff and against
Defendant, together with the affidavit of non-payment of Plaintiff referenced in
the Joint Stipulation. The Court having reviewed the Record, being advised of
the Parties’ agreement in the Joint Stipulation, and being otherwise duly
advised in the Premises, it is hereby

 

ORDERED AND ADJUDGED AS FOLLOWS:

 

1.                  This Stipulated Final Judgment is entered in favor of
Plaintiff and against Defendant as to Count 1 of Plaintiff’s Complaint (for
Tenant Eviction) without further notice or hearing thereon, pursuant to the
Joint Stipulation between the Parties.

 

2.                  The Court finds that Defendant is in breach of the Lease
(defined below) for failing to pay rent that is due Plaintiff and Plaintiff
shall immediately recover from Defendant the leased premises and property
(“Premises”), which are the subject of the lease at issue (“Lease”) in the
Complaint, located at 11 Commerce Boulevard, Palm Coast, Florida 32164, for
which let Writ of Possession issue forthwith.

 



 

 

 

Case No.: 2019 CA 000802

 

3.                  The Clerk of the Court shall forthwith issue a Writ of
Possession in accordance with this Stipulated Final Judgment.

 

4.                  The Sheriff is authorized to serve the Writ of Possession
forthwith.

 

5.                  As to Count 2 of the Complaint (for Damages against
Defendant), the Court finds that Defendant is in breach of the Lease for failing
to pay rent that is due Plaintiff. Therefore, this Stipulated Final Judgment be
and the same is entered in favor of Plaintiff Commerce Blvd Holdings LLC,
located at c/o of AMREP Corporation, 620 West Germantown Pike, Suite 175,
Plymouth Meeting, Pennsylvania 19462, and against Defendant Palm Coast Data LLC,
located at 347 West 36th Street, Unit 1300, New York, NY 10018, for past-due
rent for December 2019, January 2020, and February 2020 as well as the
associated interest, sales tax, and late charges (to which Plaintiff is entitled
under Sections 3.4 and 3.5 of the Lease) accruing through February 14, 2020, in
the total amount of $407,029.51 (FOUR HUNDRED AND SEVEN THOUSAND TWENTY NINE
DOLLARS AND FIFTY ONE CENTS) less any amounts paid for rent under the Lease
after February 14, 2020, all of which shall bear interest at the applicable
legal rate pursuant to Section 55.03, Florida Statutes (presently, 6.83% per
annum) from the date of entry until satisfied, ALL FOR WHICH LET EXECUTION NOW
ISSUE FORTHWITH.

 

6.                  The Court finds that, for illustration purposes, as of
February 14, 2020, the total past-due amount is $407,029.51, which includes
unpaid base rent for December 2019, January 2020, and February 2020, as well as
late charges, interest, and sales tax, as follows:

 

a.Pursuant to Section 3.1(a) of the Lease, the monthly base rent is $110,833.33
during the first 12 months of the Lease. b.Pursuant to Section 3.4 of the Lease,
Tenant is required to pay a late charge equal to 12% for each delinquent rent
payment. c.Pursuant to Section 3.4 of the Lease, Tenant is required to pay
interest (at the maximum rate permitted by law, currently 18%) on all past-due
amounts due under the Lease. d.Pursuant to Section 3.5 of the Lease, Tenant is
required to pay Florida sales tax on all payments of rent. The current sales tax
rate is 6.7 percent.

 



2

 

 

Case No.: 2019 CA 000802

 

7.                  The Court finds that, in the event Defendant does not pay
rent on February 15, 2020 or at any point thereafter, and until the Premises are
relet, Defendant shall be in breach of the Lease and Plaintiff shall recover
from Defendant all monthly rent payments that accrue beginning in March 2020 and
continuing through the remaining term of the Lease, along with all applicable
interest, sales tax, late charges, less any payments or partial payments made by
Defendant or its affiliated entities for Lease charges after February 14, 2020.
Plaintiff may immediately apply to the Court for a separate or amended final
judgment as to the amounts then accrued for monthly base rent, interest, sales
tax, and late charges, along with all associated attorneys’ fees, costs, and
expenses, and the Court will forthwith enter judgment in Plaintiff’s favor.
Defendant stipulates and agrees to not contest Plaintiff’s right to recover or
entitlement to these amounts, other than in the event Defendant alleges such
sums were paid.

 

8.                  The Court finds that, if Defendant fails to pay the real
estate taxes for the Premises when they become due, Plaintiff may pay the taxes
directly to the tax collector and recover same from Defendant as part of the
past-due rent due under the Lease.

 

9.                  The Court has jurisdiction over the Parties and the subject
matter of this action.

 

10.              The Court finds that, in connection with Counts 1 and 2 of the
Complaint, Plaintiff is entitled to recover its attorneys’ fees, costs, and
expenses from Defendant pursuant to Section 14.4 of the Lease and Section
83.251, Florida Statutes. The Court reserves jurisdiction to enter a separate or
amended final judgment upon a showing of Plaintiffs’ attorneys’ fees, costs, and
expenses incurred in prosecuting this action and enforcing the Lease.

 

11.              The Court retains jurisdiction to enforce this Stipulated Final
Judgment and to make such other and further determinations as to the amount of
future damages due and owing to Plaintiff.

 



3

 

 

Case No.: 2019 CA 000802

 

DONE AND ORDERED in Bunnell, Flagler County, Florida this ___ day of
____________, 2020.

 

    HON. TERENCE PERKINS   CIRCUIT COURT JUDGE Copies furnished to:   Michael J.
Shuman, Esq. mjshuman@duanemorris.com Richard D. Shane, Esq.
rdshane@duanemorris.com DUANE MORRIS LLP 201 South Biscayne Boulevard, Suite
3400 Miami, FL 33131 Attorneys for Plaintiff Commerce Blvd Holdings LLC  
Michael I. Kean, Esq. mkean@lorenkeanlaw.com LOREN & KEAN LAW 7111 Fairway
Drive, Suite 302 Palm Beach Gardens, FL 33418 Attorneys for Defendant Palm Coast
Data LLC

 



4

 

 

 

 

EXHIBIT J TO SETTLEMENT AGREEMENT

 

 

   

IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER COUNTY,
FLORIDA

 

CASE NO.: 2019 CA 000803

TWO COMMERCE LLC, a Florida limited liability company,

 

Plaintiff,

 

v.

 

PALM COAST DATA LLC, a Delaware limited liability company; STUDIO MEMBERSHIP
SERVICES, LLC, a Delaware limited liability company; MEDIA DATA RESOURCES, LLC,
a Delaware limited liability company; and FULCIRCLE MEDIA, LLC, a Delaware
limited liability company,

 

Defendants.

______________________________________/



   

 

JOINT STIPULATION FOR FINAL JUDGMENT

FOR POSSESSION, EVICTION, AND DAMAGES

 

Plaintiff Two Commerce LLC (“Plaintiff”) and Defendant Palm Coast Data LLC
(“Defendant,” together with Plaintiff, the “Parties”) file this Joint
Stipulation for Final Judgment for Possession, Eviction, and Damages (“Joint
Stipulation”), and state as follows:

 

1.                  Plaintiff brought this action against Defendant for, among
other things, (i) (Count 1) eviction of Defendant from the leased premises and
property (“Premises”), which are the subject of the lease at issue (“Lease”) in
the Complaint, and (ii) (Count 2) damages against Defendant for breach of the
Lease.

 

2.                  The Parties have agreed that Defendant shall be evicted and
removed from the Premises, without further litigation, upon the entry of the
Stipulated Final Judgment for Possession, Eviction, and Damages (“Final
Judgment”) attached hereto as Exhibit 1.

 

3.                  The Parties have further agreed that Plaintiff shall be
entitled to the damages set forth in the Final Judgment, which include unpaid
amounts for the past-due rent, interest, sales tax, and late charges, as well as
any damages that accrue in the future due to Defendant’s non-payment of rent due
under the Lease. As of February 14, 2020, the total past-due amount under the
Lease is $174,441.23 (which includes unpaid rent for December 2019, January
2020, and February 2020), as follows:

 





 

 

Case No.: 2019 CA 000803

 

a.Pursuant to Section 3.1(a) of the Lease, the monthly base rent is $47,500.00
during the first 12 months of the Lease.

 

b.Pursuant to Section 3.4 of the Lease, Tenant is required to pay a late charge
equal to 12% for each delinquent rent payment.

 

c.Pursuant to Section 3.4 of the Lease, Tenant is required to pay interest (at
the maximum rate permitted by law, currently 18%) on all past-due amounts due
under the Lease.    

d.Pursuant to Section 3.5 of the Lease, Tenant is required to pay Florida sales
tax on all payments of rent. The current sales tax rate is 6.7 percent.

 

4.                  In the event sums due under the Lease for past due or future
accruing rent are not paid, Landlord, upon the filing of an affidavit of
non-payment, shall be entitled to the entry of the Final Judgment for eviction
and possession of the Premises, and shall be awarded damages to the extent of
unpaid sums then due under the Lease. The Plaintiff’s affidavit of non-payment
may include a calculation of the then unpaid sums due under the Lease, which
sums may be included in the Final Judgment. Defendant stipulates to such sums
being included in the Final Judgment, and waives any defense to entry of the
Final Judgment, except for the defense of payment, and the Parties agree that
sums will not be included in the Final Judgment, nor shall eviction be, based on
any rents which have in fact been paid.

 

5.                  The Parties also stipulate and agree that, pursuant to
Section 14.4 of the Lease and Section 83.251, Florida Statutes, Plaintiff is
entitled to its attorneys’ fees, costs, and expenses incurred in prosecuting
this action and enforcing the Lease.

 

6.                  Each of the Parties, by signing below, authorizes their
counsel to file this Joint Stipulation and stipulate to:

 

a.the entry of the Final Judgment attached hereto as Exhibit 1; and

 

b.this Court retaining jurisdiction over this action to enforce compliance with
the terms of the Final Judgment.

 



2 

 

 

Case No.: 2019 CA 000803

 

TWO COMMERCE LLC   PALM COAST DATA LLC       By:    /s/ Christopher V. Vitale  
By:    /s/ Ciaran Casey       Name:    Christopher V. Vitale   Name:    Ciaran
Casey       Title:    President   Title:    Manager       Date:    February 18,
2020   Date:    2-18-2020

 



3 

 

  

 



Case No.: 2019 CA 000803

Respectfully submitted,

 

DUANE MORRIS LLP   LOREN & KEAN LAW       201 South Biscayne Boulevard, Suite
3400   7111 Fairway Drive, Suite 302 Miami, Florida 33131   Palm Beach Gardens,
FL 33418 Tel: (305) 960-2200   Tel: (954) 474-7200 Fax: (305) 960-2201   Fax:
(561) 615-5708       By: /s/ Richard D. Shane       By: /s/ Michael I.
Kean             Michael J. Shuman, Esq.   Michael I. Kean, Esq. Florida Bar
No.: 17053   Florida Bar No.: 970750 mjshuman@duanemorris.com  
mkean@lorenkeanlaw.com Richard D. Shane, Esq.   Counsel for Defendant Florida
Bar No.: 70611   Palm Coast Data LLC rdshane@duanemorris.com     Counsel for
Plaintiff     Two Commerce LLC    

 

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true and correct copy of the foregoing was served via
the Florida Courts E-Filing Portal on this __ day of ________________, _____
upon:

 

DUANE MORRIS LLP LOREN & KEAN LAW     Michael J. Shuman, Esq. Michael I. Kean,
Esq. mjshuman@duanemorris.com mkean@lorenkeanlaw.com Richard D. Shane, Esq. 7111
Fairway Drive, Suite 302 rdshane@duanemorris.com Palm Beach Gardens, FL 33418
201 South Biscayne Boulevard, Suite 3400   Miami, Florida 33131 Counsel for
Defendant   Palm Coast Data LLC Counsel for Plaintiff   Two Commerce LLC        
By:                                

 







4 

 

 

Case No.: 2019 CA 000803

 

Exhibit 1

 



5 

 

 

 

   

IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT IN AND FOR FLAGLER COUNTY,
FLORIDA

 

CASE NO.: 2019 CA 000803

TWO COMMERCE LLC, a Florida limited liability company,

 

Plaintiff,

 

v.

 

PALM COAST DATA LLC, a Delaware limited liability company; STUDIO MEMBERSHIP
SERVICES, LLC, a Delaware limited liability company; MEDIA DATA RESOURCES, LLC,
a Delaware limited liability company; and FULCIRCLE MEDIA, LLC, a Delaware
limited liability company,

 

Defendants.

______________________________________ /



   

 

STIPULATED FINAL JUDGMENT FOR POSSESSION, EVICTION, AND DAMAGES

 

THIS CAUSE is before the Court on Plaintiff Two Commerce LLC (“Plaintiff”) and
Defendant Palm Coast Data LLC’s (“Defendant,” together with Plaintiff, the
“Parties”) “Joint Stipulation for Final Judgment for Possession, Eviction, and
Damages” (the “Joint Stipulation”), pursuant to which the Parties agree to the
entry of this “Stipulated Final Judgment for Possession, Eviction, and Damages”
(the “Stipulated Final Judgment”) in favor of Plaintiff and against Defendant,
together with the affidavit of non-payment of Plaintiff referenced in the Joint
Stipulation. The Court having reviewed the Record, being advised of the Parties’
agreement in the Joint Stipulation, and being otherwise duly advised in the
Premises, it is hereby

 

ORDERED AND ADJUDGED AS FOLLOWS:

 

1.                  This Stipulated Final Judgment is entered in favor of
Plaintiff and against Defendant as to Count 1 of Plaintiff’s Complaint (for
Tenant Eviction) without further notice or hearing thereon, pursuant to the
Joint Stipulation between the Parties.

 

2.                  The Court finds that Defendant is in breach of the Lease
(defined below) for failing to pay rent that is due Plaintiff and Plaintiff
shall immediately recover from Defendant the leased premises and property
(“Premises”), which are the subject of the lease at issue (“Lease”) in the
Complaint, located at 2 Commerce Boulevard, Palm Coast, Florida 32164, for which
let Writ of Possession issue forthwith.

 





 

 

Case No.: 2019 CA 000803

 

3.                  The Clerk of the Court shall forthwith issue a Writ of
Possession in accordance with this Stipulated Final Judgment.

 

4.                  The Sheriff is authorized to serve the Writ of Possession
forthwith.

 

5.                  As to Count 2 of the Complaint (for Damages against
Defendant), the Court finds that Defendant is in breach of the Lease for failing
to pay rent that is due Plaintiff. Therefore, this Stipulated Final Judgment be
and the same is entered in favor of Plaintiff Two Commerce LLC, located at c/o
of AMREP Corporation, 620 West Germantown Pike, Suite 175, Plymouth Meeting,
Pennsylvania 19462, and against Defendant Palm Coast Data LLC, located at 347
West 36th Street, Unit 1300, New York, NY 10018, for past-due rent for December
2019, January 2020, and February 2020 as well as the associated interest, sales
tax, and late charges (to which Plaintiff is entitled under Sections 3.4 and 3.5
of the Lease) accruing through February 14, 2020, in the total amount of
$174,441.23 (ONE HUNDRED SEVENTY FOUR THOUSAND FOUR HUNDRED FORTY ONE DOLLARS
AND TWENTY THREE CENTS) less any amounts paid for rent under the Lease after
February 14, 2020, all of which shall bear interest at the applicable legal rate
pursuant to Section 55.03, Florida Statutes (presently, 6.83% per annum) from
the date of entry until satisfied, ALL FOR WHICH LET EXECUTION NOW ISSUE
FORTHWITH.

 

6.                  The Court finds that, for illustration purposes, as of
February 14, 2020, the total past-due amount is $174,441.23, which includes
unpaid base rent for December 2019, January 2020, and February 2020, as well as
late charges, interest, and sales tax, as follows:

 

a.Pursuant to Section 3.1(a) of the Lease, the monthly base rent is $47,500.00
during the first 12 months of the Lease.

 

b.Pursuant to Section 3.4 of the Lease, Tenant is required to pay a late charge
equal to 12% for each delinquent rent payment.

 

c.Pursuant to Section 3.4 of the Lease, Tenant is required to pay interest (at
the maximum rate permitted by law, currently 18%) on all past-due amounts due
under the Lease.

 

d.Pursuant to Section 3.5 of the Lease, Tenant is required to pay Florida sales
tax on all payments of rent. The current sales tax rate is 6.7 percent.

 



2 

 

 

Case No.: 2019 CA 000803

 

7.                  The Court finds that, in the event Defendant does not pay
rent on February 15, 2020 or at any point thereafter, and until the Premises are
relet, Defendant shall be in breach of the Lease and Plaintiff shall recover
from Defendant all monthly rent payments that accrue beginning in March 2020 and
continuing through the remaining term of the Lease, along with all applicable
interest, sales tax, late charges, less any payments or partial payments made by
Defendant or its affiliated entities for Lease charges after February 14, 2020.
Plaintiff may immediately apply to the Court for a separate or amended final
judgment as to the amounts then accrued for monthly base rent, interest, sales
tax, and late charges, along with all associated attorneys’ fees, costs, and
expenses, and the Court will forthwith enter judgment in Plaintiff’s favor.
Defendant stipulates and agrees to not contest Plaintiff’s right to recover or
entitlement to these amounts, other than in the event Defendant alleges such
sums were paid.

 

8.                  The Court finds that, if Defendant fails to pay the real
estate taxes for the Premises when they become due, Plaintiff may pay the taxes
directly to the tax collector and recover same from Defendant as part of the
past-due rent due under the Lease.

 

9.                  The Court has jurisdiction over the Parties and the subject
matter of this action.

 

10.              The Court finds that, in connection with Counts 1 and 2 of the
Complaint, Plaintiff is entitled to recover its attorneys’ fees, costs, and
expenses from Defendant pursuant to Section 14.4 of the Lease and Section
83.251, Florida Statutes. The Court reserves jurisdiction to enter a separate or
amended final judgment upon a showing of Plaintiffs’ attorneys’ fees, costs, and
expenses incurred in prosecuting this action and enforcing the Lease.

 

11.              The Court retains jurisdiction to enforce this Stipulated Final
Judgment and to make such other and further determinations as to the amount of
future damages due and owing to Plaintiff.

 



3 

 

 

Case No.: 2019 CA 000803

 

DONE AND ORDERED in Bunnell, Flagler County, Florida this ___ day of
____________, 2020.

 

      HON. TERENCE PERKINS Copies furnished to: CIRCUIT COURT JUDGE     Michael
J. Shuman, Esq.   mjshuman@duanemorris.com   Richard D. Shane, Esq.  
rdshane@duanemorris.com   DUANE MORRIS LLP   201 South Biscayne Boulevard, Suite
3400   Miami, FL 33131   Attorneys for Plaintiff Two Commerce LLC       Michael
I. Kean, Esq.   mkean@lorenkeanlaw.com   LOREN & KEAN LAW   7111 Fairway Drive,
Suite 302   Palm Beach Gardens, FL 33418   Attorneys for Defendant Palm Coast
Data LLC  



 



4 



 